Exhibit 10.1
(NORTON ROSE LOGO) [c16148c1614801.gif]
Dated 4 March 2011
Share sale and purchase agreement
Parties
Rheochem Plc
Registered number (UK) 5209284, ARBN 127 927 495
Newpark Australia Pty Ltd
ACN 149 642 875
Newpark Resources, Inc.
Registered number 72-1123385
James Stewart
Norton Rose Australia
BankWest Tower, 108 St Georges Terrace
Perth WA 6000
Tel: +61 (0)8 9426 3212
www.nortonrose.com
Our ref: 2658127

 

 



--------------------------------------------------------------------------------



 



Contents

         
1 Definitions and interpretation
    1  
2 Conditions precedent
    15  
3 Exclusivity
    18  
4 Sale and purchase
    18  
5 Purchase Price
    19  
6 Pre-Completion Undertakings
    20  
7 Pre-Completion notifications
    23  
8 Completion
    23  
9 Working Capital adjustment
    30  
10 First Conditional Payment
    31  
11 Second Conditional Payment
    32  
12 Conditional Payment restrictions
    33  
13 Conditional Payment Security
    34  
14 Payments
    34  
15 Warranties
    34  
16 Limitation of liability
    36  
17 Indemnity
    40  
18 Tax
    41  
19 Goods and services tax
    42  
20 Restraint
    43  
21 Purchaser guarantee and indemnity
    45  
22 Termination by Purchaser or Seller
    46  
23 Break Fee
    46  
24 Power of attorney
    47  
25 Resolving Disputes
    48  
26 Announcements
    50  
27 Confidentiality
    50  
28 Time of the essence
    51  
29 Further assurance
    52  
30 Severability
    52  
31 Entire agreement
    52  
32 Variation
    52  
33 Rights, powers and remedies
    52  
34 Continuing obligations
    53  
35 Costs
    53  
36 Notices
    53  
37 Assignment
    55  
38 Governing law and jurisdiction
    55  
39 Service of process
    55  
40 Execution by attorney
    56  
41 Counterparts
    56  
Schedule 1 — The Shares
    57  
Schedule 2 — Seller Warranties
    58  
Schedule 3 — Purchaser Warranties
    86  
Schedule 4 — Purchaser Guarantor Warranties
    88  
Schedule 5 — EBITDA
    90  
 
       
Annexure A — Disclosure Letter
       
Annexure B — Data Room Index
       
Annexure C — Answers to Purchaser’s Questions
       
Annexure D — Group Financial Statements
       
Annexure E — Agreed Tenders
       
Annexure F — Pro-Forma Working Capital Register
       

© Norton Rose Australia

 

 



--------------------------------------------------------------------------------



 



Agreement dated 4 March 2011

     
Parties
  Rheochem Plc Registered number (UK) 5209284, ARBN 127 927 495
of 15 Appold Street, London EC2A 2HB
(Seller)
 
   
 
  Newpark Australia Pty Ltd ACN 149 642 875
of C/o Norton Rose Australia, Level 39, Bankwest Tower, 108 St Georges Terrace,
Perth 6000
(Purchaser)
 
   
 
  Newpark Resources, Inc Registered number 72-1123385
of 2700 Research Forest Drive, Suite 100, The Woodlands Texas 77381
(Purchaser Guarantor)

Introduction

A     The Purchaser Guarantor is a company listed on the New York Stock
Exchange. It provides services to the oil and gas exploration and production
industry, with operations in the United States, Canada, Mexico, Brazil, and the
Mediterranean region. The Purchaser Guarantor operates in three segments: fluids
systems and engineering; mats and integrated services; and environmental
services.   B     The Seller is an oil and gas business admitted to trading on
AIM and ASX that owns the Group Companies which specialise in the provision of
drilling fluids and engineering services to the oil and gas exploration industry
in Australia, New Zealand, India and Indonesia.   C     The Seller has agreed to
sell all of the shares it owns in each Group Company to the Purchaser and the
Purchaser has agreed to buy the Shares from the Seller on and subject to the
provisions of this Agreement.   D     The Purchaser is a wholly-owned subsidiary
of the Purchaser Guarantor and the Purchaser Guarantor has agreed to guarantee
to the Seller the obligations of the Purchaser under this Agreement.   E     The
shares held by Rheochem Limited in VRMT Well Services will be disposed of prior
to Completion and will not form part of the Business to be acquired under the
Transaction.

It is agreed

1   Definitions and interpretation   1.1   Definitions

In this Agreement, the following words have these meanings unless the contrary
intention appears:

  (1)   Accounts means the First Accounts or the Second Accounts, as the context
requires;

© Norton Rose Australia

 

1



--------------------------------------------------------------------------------



 



  (2)   Accounts Period means the First Accounts Period or the Second Accounts
Period, as the context requires;     (3)   Accrued Rights means all rights
attaching to or arising from the Shares on or after Completion, including all
rights to receive dividends or other distributions and to receive or subscribe
for shares, options, debentures, notes or other securities, declared, paid or
issued by any Group Company;     (4)   Adjustment Date means the date 5 Business
Days after the Completion Accounts are settled or any other date agreed in
writing by the Seller and the Purchaser. The Completion Accounts will be
regarded as settled:

  (a)   on expiry of the period of 30 Business Days after the Completion
Accounts have been delivered to the Seller in accordance with clause 9.1:

  (i)   without the Seller notifying the Purchaser of any dispute under clause
9.4; or

  (ii)   with the Seller notifying the Purchaser within that period that it has
no objection to the Completion Accounts;

  (b)   on resolution of any dispute notified by the Seller to the Purchaser
under clause 9.4; or

  (c)   on determination by the Independent Accountants under clause 9.6 of any
dispute notified by the Seller to the Purchaser under clause 9.4;

  (5)   Agreed Claim means a Claim arising out of an alleged or actual breach of
a Seller Warranty which has been:

  (a)   settled by written agreement between the Seller and the Purchaser;    
(b)   admitted in writing by the Seller; or

  (c)   awarded by a court, arbitrator or expert, where the award is not capable
of appeal or the time limit for appeal has expired or where the parties have
agreed in writing that no appeal should be made;

  (6)   Agreed Tenders means the tenders which the Business has made or entered
into as at the date of this Agreement, as set out in Annexure E, copies of which
have been provided to the Purchaser;     (7)   Agreement means this document,
including any Schedule or Annexure to it;

  (8)   AIM means the Alternative Investment Market operated by the London Stock
Exchange;     (9)   AIM Rules means the rules of AIM;     (10)   Announcement
has the meaning given in clause 26.1;     (11)   ANZ means Australia and New
Zealand Banking Group Ltd ABN 005 357 522;

  (12)   ASIC means the Australian Securities and Investments Commission;

© Norton Rose Australia

 

2



--------------------------------------------------------------------------------



 



  (13)   Associate means:

  (a)   in relation to a corporation, any Related Body Corporate, any director,
any person that has a substantial holding (as that term is defined in section 9
of the Corporations Act) in the corporation, any person with whom the
corporation is acting, or proposes to act, in concert and any person with whom
the corporation is, or proposes to become, associated in any other way (whether
formally or informally); and

  (b)   in relation to a natural person, their spouse, any blood or adoptive
relative of the person or the person’s spouse, or any corporation in respect of
which the person is an Associate by virtue of clause 1.1(13)(a);

  (14)   ASX means ASX Limited ACN 008 624 691;

  (15)   ASX Listing Rules means the official listing rules of ASX;

  (16)   Australian Consumer Law means Schedule 2 of the Competition and
Consumer Act 2010 (Cth);

  (17)   Authorisation includes:

  (a)   any consent, registration, filing, agreement, notarisation, certificate,
licence, approval, permit, authority or exemption from, by or with a Government
Agency; and

  (b)   in relation to any thing which may be proscribed or restricted in whole
or in part by law or otherwise if a Government Agency intervenes or acts in any
way within a specified period after lodgement, registration or other
notification of any thing, the expiration of that period without the
intervention or action by that Government Agency;

  (18)   Balance Date means 30 June 2010;

  (19)   BKPM means the Capital Investment Coordinating Board (Badan Koordinasi
Penanaman Modal) of the Republic of Indonesia;

  (20)   Business means the business of the Group;

  (21)   Business Day means a day that is not a Saturday, Sunday or any other
day which is a public holiday or a bank holiday in Western Australia or London;

  (22)   Chevron means Chevron Australia Pty Limited;

  (23)   Chevron Contract means the agreement dated 20 March 2009 between
Chevron and Rheochem Limited (Well Services Contract No C672849);

  (24)   Claim includes, in relation to a person, a demand, claim, action or
proceeding made or brought by or against the person, however arising and whether
present, unascertained, immediate, future or contingent;

  (25)   Claims Expiry Date means:

  (a)   in the case of a Claim other than a Tax Claim, an Environmental Claim or
a Foreign Jurisdiction Claim, the date 18 months after the Completion Date;

  (b)   in the case of a Foreign Jurisdiction Claim, the date 24 months after
the Completion Date;

© Norton Rose Australia

 

3



--------------------------------------------------------------------------------



 



  (c)   in the case of a Tax Claim:

  (i)   except where there is fraud, the date 5 years after the Completion Date;
and

  (ii)   where there is fraud, there is no limit; and

  (d)   in the case of an Environmental Claim, the date 5 years after the
Completion Date;

  (26)   Competing Transaction means:

  (a)   a party acquiring the whole or a substantial part of the assets,
business or property of the Group;

  (b)   a transaction which could result in a person who does not have any
shares in a Group Company, acquiring shares in a Group Company, or a person who
has shares in a Group Company increasing their voting power in a Group Company;
or

  (c)   a person otherwise acquiring Control of any of the Group Companies;

  (27)   Completion means completion of the sale and purchase of the Shares in
accordance with clause 8;

  (28)   Completion Accounts means a consolidated balance sheet of the Group as
at the date of Completion and all associated notes;

  (29)   Completion Date means the later of:

  (a)   18 April 2011; and

  (b)   the day which is 5 Business Days after the date on which the last of the
Conditions is satisfied (or waived under clause 2.6),

    or such other later date agreed in writing by the Seller and the Purchaser;

  (30)   Completion Payment means $23,750,000 less the amount of External
Borrowings outstanding at Completion (if any);

  (31)   Completion Working Capital Amount means the Working Capital of the
Group as at Completion;

  (32)   Conditional Payment Security has the meaning given in clause 13.1;

  (33)   Conditions means the conditions set out in clause 2.1;

  (34)   Confidential Information has the meaning given in clause 25.6;

  (35)   Confidentiality Agreement means the confidentiality agreement between
the Purchaser and the Seller dated 25 June 2010;

  (36)   Consent Contracts means each of the following agreements:

  (a)   Chevron Contract;

  (b)   Dampier Lease; and

  (c)   Contact Energy Contract;

© Norton Rose Australia

 

4



--------------------------------------------------------------------------------



 



  (37)   Consolidated Group has the meaning ascribed in section 703-5 of the Tax
Act;

  (38)   Constitution means the Articles of Association of the Seller dated 18
August 2004 and as amended by special resolution on 1 November 2004, 13
August 2007 and 16 January 2009;

  (39)   Contact Energy Contract means the agreement between Contact Energy
Limited and Rheochem Pacific Limited dated 17 April 2005 (contract Wk 861 —
Drilling Fluid Materials and Engineering) as varied from time to time;

  (40)   Contractor means any company or individual engaged by a member of the
Group as an independent contractor, under a contract for services;

  (41)   Control has the meaning given in section 50AA of the Corporations Act;

  (42)   Corporations Act means the Corporations Act 2001 (Cth);

  (43)   Dampier Lease means the lease between Toll and Rheochem Limited in
respect of the Dampier Premises;

  (44)   Dampier Premises means the land at Lot 471 King Bay Road, Burrup (Lot
471 on deposited plan 220595, being the whole of the land comprised in
certificate of title volume LR 3111 folio 930);

  (45)   Data Room means the premises located at the offices of Blake Dawson
Perth maintained on behalf of the Seller in which the Purchaser and its Related
Bodies Corporate, and their respective Personnel, have had access to information
relating to the Group;

  (46)   Data Room Index means the index of documents in the Data Room (together
with all supplementary indexes) set out in Annexure B;

  (47)   Deadline means:

  (a)   the date falling 90 days after (and not including) the date of this
Agreement; or

  (b)   any other later date agreed in writing by the Seller and the Purchaser;

  (48)   Disclosed means fairly disclosed in such detail as to enable a
reasonable purchaser to identify the nature and scope of the matter concerned;

  (49)   Disclosure Letter means the letter dated on or before the date of this
Agreement from the Seller to the Purchaser, attached as Annexure A;

  (50)   Disclosure Material means:

  (a)   the information contained in the Data Room as at 2 March 2011 and listed
in the Data Room Index; and

  (b)   the written answers provided by or on behalf of the Seller Group, or any
Personnel of the Seller Group, to questions asked by or on behalf of the
Purchaser Group, or any Personnel of the Purchaser Group, in connection with the
Transaction, set out in Annexure C;

© Norton Rose Australia

 

5



--------------------------------------------------------------------------------



 



  (51)   Dispute means any dispute or difference in relation to any thing or
matter arising under out of or in connection with the Agreement, including any
dispute or difference as to its existence, validity or termination;

  (52)   DPA means the Dampier Port Authority;

  (53)   EBITDA means (in relation to the First Accounts Period and the Second
Accounts Period) the amount of the consolidated earning before interest, tax,
depreciation and amortisation of the Group for that period, including the items
set out in Part A of Schedule 5 but not including the items set out in Part B of
Schedule 5, as set out in the First Accounts or the Second Accounts (as
applicable);

  (54)   Employee means each employee of each member of the Group;

  (55)   Encumbrance means, in relation to any asset:

  (a)   a mortgage, charge, lien, pledge, hypothecation, fiduciary security or
other encumbrance over the asset;

  (b)   a profit a prendre, easement or restrictive covenant affecting the
asset;

  (c)   a caveat, garnishee order, writ of execution, right of set-off,
assignment by way of security, deposit of money by way of security or monetary
claim affecting the asset;

  (d)   a preferential interest, trust, title retention arrangement (other than
in the ordinary course of business), or other estate, interest, claim or
arrangement affecting the asset;

  (e)   a right, including a contractual right, an option, a right of first
refusal, a right of pre-emption or other right, to acquire the property or to
restrain any person from acquiring the asset;

  (f)   a right, including a lease, licence or other right, to occupy or use the
asset; or

  (g)   an agreement to grant, create or register any of them or to allow any of
them to exist; and

and whether the Encumbrance is registered or unregistered, statutory, legal or
equitable;

  (56)   Environmental Claim means a Claim arising out of an alleged or actual
breach of an Environmental Warranty;

  (57)   Environmental Warranties means the warranties contained in Seller
Warranty 19 of Schedule 2;

  (58)   Exclusivity Undertakings means the exclusivity undertakings of the
Seller in clause 3;

  (59)   External Borrowings means all borrowings or other financial
accommodation owing (whether actually or contingently) by the Group, including
accrued interest and all costs associated with the repayment of such borrowings
(including break costs);

  (60)   Financial Statements means the consolidated audited financial
statements (including income statement, balance sheet, statement of cash flows,
directors’ report, auditors’ report and notes attached to or intended to be read
with the financial statements) of the Seller Group for the financial year ended
on the Balance Date and as at the Balance Date;

© Norton Rose Australia

 

6



--------------------------------------------------------------------------------



 



  (61)   First Accounts means the accounts for the First Accounts Period as
prepared and jointly audited pursuant to Schedule 5, including the notes to such
accounts;

  (62)   First Accounts Period means the period from 1 March 2011 to 31
August 2011 (both dates inclusive);

  (63)   First Conditional Payment means $2 million;

  (64)   First Conditional Payment Date means the day which is 5 Business Days
after the agreement or determination of the amount of the First Conditional
Payment, in accordance with the provisions of part C of Schedule 5;

  (65)   Foreign Jurisdiction Claim means a Claim arising out of an alleged or
actual breach of a Seller Warranty that relates to Rheochem India Pvt Ltd or
Rheochem Indonesia or the operations of the Business in India or Indonesia;

  (66)   Fundamental Warranty means the following Seller Warranties: 2, 4, 5.1,
5.4, 5.18, 6.1, 6.3, 7.1, 7.2, 7.3, 7.4, 7.6, 8.1(1), 14.1(1), 14.1(2), 15.1,
17.1, 19.3, 20.1 and 20.3;

  (67)   Government Agency means any government and any governmental body,
whether:

  (a)   legislative, judicial or administrative;

  (b)   a department, commission, authority, instrumentality, tribunal, agency
or entity; or

  (c)   commonwealth, state, territorial, provincial, regional or local,

and includes any self-regulatory organisation established under any law but
excludes a governmental body in respect of any service or trading functions as
distinct from regulatory or fiscal functions;

  (68)   Group means Rheochem Limited, Rheochem Pacific Limited, Rheochem India
Pvt Ltd and Rheochem Indonesia;

  (69)   Group Company means each of Rheochem Limited, Rheochem Pacific Limited,
Rheochem India Pvt Ltd and Rheochem Indonesia;

  (70)   Group Financial Statements has the meaning defined in Schedule 2, and
attached as Annexure D;

  (71)   GST means:

  (a)   GST as defined in the GST Act or any replacement or other relevant
legislation and regulations; and

  (b)   tax imposed under the Good and Services Tax Act 1985 (NZ);

  (72)   GST Act means A New Tax System (Goods and Services Tax) Act 1999 (Cth)
as amended;

  (73)   GST Group has the meaning given to that term in the GST Act;

© Norton Rose Australia

 

7



--------------------------------------------------------------------------------



 



  (74)   Guarantee means any guarantee, indemnity, suretyship, letter of comfort
or other assurance, security or right of set-off given or undertaken by a person
to secure or support the obligations (actual or contingent) of any other person
and whether given directly or by way of counter-indemnity to any other person
who has provided a Guarantee;

  (75)   Guaranteed Money means all amounts (including damages) that are
payable, owing but not payable, or that otherwise remain unpaid by the Purchaser
to the Seller on any account at any time under or in connection with this
Agreement or any transaction that this Agreement contemplates, whether:

  (a)   present or future, actual or contingent; and

  (b)   originally contemplated by the Purchaser Guarantor, the Purchaser or the
Seller or not;

  (76)   Guaranteed Obligations means the obligations of the Purchaser to pay
the Guaranteed Money and all its other obligations to the Seller (monetary or
non monetary, present or future, actual or contingent) under or in connection
with this Agreement;

  (77)   Head Lease means the lease between the Minister for Transport, DPA and
Toll in respect of the land referred to as Lot 2 and Lot 3 De Witt Location 310
and Part of De Witt Locations 310 and 311;

  (78)   HOEC means Hindustan Oil Exploration Company Ltd;

  (79)   HOEC Deed means the agreement dated 22 April 2010 between HOEC and
Rheochem India Pvt Ltd (contract number AAPC10A0020);

  (80)   Independent Accountants means a firm of chartered accountants that is
independent of the Seller and the Purchaser selected by agreement between the
Seller and the Purchaser or, failing agreement within 2 Business Days after
either of them seeking agreement, selected by the President for the time being
of the Institute of Chartered Accountants in Australia, Western Australia
Branch;

  (81)   India Cash Sum means an amount (expressed in $ at the A$:INR Rs
exchange rate published in the Australian Financial Review on the Business Day
prior to Completion) equal to 70% of the aggregate of the cash held by Rheochem
India Pvt Ltd in various bank accounts as at Completion (which, on the date one
Business Day prior to the date of this Agreement, totalled 51,565,766 INR Rs and
US$1,668), as evidenced in writing and provided to the Purchaser;

  (82)   India Joint Venture Agreement means the joint venture agreement dated
20 September 2005 between the Seller, Prabhu and Rheochem India Pvt Ltd;

  (83)   Indonesian Company Law means Law No.40/2007 re Limited Liabilities
Companies of the Republic of Indonesia;

  (84)   Indonesian Cooperation Agreements means the following agreements with
respect to the Rheochem Indonesia Minority Shares:

  (a)   Loan Agreement dated 29 July 2010 between the Seller and Ms Fadilah;

  (b)   Irrevocable Power of Attorney to Vote Shares dated 29 July 2010 issued
by Ms Fadilah in favour of the Seller;

  (c)   Irrevocable Power of Attorney to Sell Shares dated 29 July 2010 issued
by Ms Fadilah in favour of the Seller;

  (d)   Indemnity Agreement dated 29 July 2010 between the Seller and Ms
Fadilah; and

  (e)   Pledge of Shares dated 29 July 2010 between the Seller, Ms Fadilah and
Rheochem Indonesia;

© Norton Rose Australia

 

8



--------------------------------------------------------------------------------



 



  (85)   Intellectual Property Rights means any:

  (a)   copyright;

  (b)   design, patent, trademark, semiconductor, circuit layout or plant
breeder rights (whether registered, unregistered or applied for);

  (c)   trade, business, company or domain name; and

  (d)   know-how, inventions, processes, confidential information (whether in
writing or recorded in any form),

and any other proprietary, licence or personal rights arising from intellectual
activity in the business, industrial, scientific or artistic fields;

  (86)   Irregularities has the meaning given in clause 17.1(8);

  (87)   Issuing Bank has the meaning given in clause 13.1;

  (88)   Land Titles Office means the Western Australian Land Information
Authority operating as Landgate;

  (89)   Letter of Credit has the meaning given in clause 13.1;

  (90)   Letter of Intent means the letter of intent between the parties dated 4
November 2010 (as varied in writing on 5 January 2011, 30 January 2011, 14
February 2011, 21 February 2011 and 28 February 2011);

  (91)   Loss includes any damage, loss, cost, liability or expense of any kind
and however arising (including as a result of any Claim), including penalties,
fines and interest and including any that are prospective or contingent and any
the amount of which for the time being is not ascertained or ascertainable;

  (92)   Material Adverse Change means one or more material and adverse change,
event or occurrence which takes place after the date of this Agreement and
before Completion which individually or in aggregate has, or is reasonably
likely to have, an adverse effect on the actual or reasonably prospective
earnings or the assets or liabilities of the Business of $2,000,000 or more;

  (93)   Material Contract means:

  (a)   the agreement dated 31 August 2007 between Mighty River Power Limited
and Rheochem Pacific Limited (Mud Services contract C2006/82) as varied from
time to time;

  (b)   the agreement dated 27 May 2008 between Santos Limited and Rheochem
Limited (Wellsite Services Blanket Contract No 868463);

  (c)   the agreement dated 23 December 2003 between Santos Limited and Rheochem
Limited (Contract No 800386), as varied from time to time (including each of the
variations 1 to 16, inclusive);

  (d)   the agreement dated 9 April 2010 between Origin Energy Resources Limited
and Rheochem Limited (Services Agreement OEUP 5765);

  (e)   the agreement dated 7 June 2010 between Oil and Natural Gas Corporation
Limited and Rheochem India Pvt Ltd;

  (f)   the HOEC Deed; and

  (g)   the agreement dated 3 December 2010 between Santos Ltd and Rheochem
Limited (Contract number 893950);

© Norton Rose Australia

 

9



--------------------------------------------------------------------------------



 



  (94)   Meeting has the meaning given in clause 2.3(1);

  (95)   Notice has the meaning given in clause 36.1;

  (96)   Notice of Meeting has the meaning given in clause 2.3(1);

  (97)   Options Resolution means the resolution to approve amendments to the
Seller’s employee share option plan (ESOP) so that the sale of the Shares in
accordance with this Agreement does not trigger the requirement for any Employee
who holds options under the ESOP to exercise those options within a period
before the expiry date set out in the options;

  (98)   Personnel of a person means the officers, employees, professional
advisers, representatives and agents of that person;

  (99)   Prabhu means Prabhu Marketing Services Limited, a company incorporated
in India with corporate identification number U51900MH1986PTC040489, with its
registered office at Sneha Sadan, 35 — D, Main Avenue, Santa Cruz (W), Mumbai —
400054, India;

  (100)   Pre-Completion Undertakings means the undertakings given by the Seller
in clause 6;

  (101)   Pro-Forma Working Capital Register means the working capital register
attached as Annexure F;

  (102)   Property has the meaning defined in Schedule 2;

  (103)   Purchase Price means:

  (a)   the Completion Payment; plus

  (b)   the India Cash Sum; plus

  (c)   any amount payable under clause 5.2(3); plus

  (d)   the First Conditional Payment; plus

  (e)   the Second Conditional Payment; minus

  (f)   any amount payable by the Seller to the Purchaser under this Agreement,
including under clause 5.3,

subject to any adjustment under clause 14.2 and/or clause 16.11 and allocated
amongst the Shares as set out in Schedule 1;
© Norton Rose Australia

 

10



--------------------------------------------------------------------------------



 



  (104)   Purchaser Group means the Purchaser and each Related Body Corporate of
the Purchaser, including after Completion each member of the Group;

  (105)   Purchaser Guarantor Warranties means the warranties set out in
Schedule 4;     (106)   Purchaser Warranties means the warranties set out in
Schedule 3;     (107)   Purchaser’s Accountants means Deloitte Touche Tomatsu;  
  (108)   Refund Amount has the meaning given in clause 5.5(4)(a)(i);

  (109)   Related Body Corporate, Subsidiary and Holding Company each has the
meaning given in section 9 of the Corporations Act;

  (110)   Relevant Action has the meaning given in clause 39.2;

  (111)   Relevant Authority has the meaning given in clause 26.3;

  (112)   Resolution means the resolution to approve the sale of the Shares by
the Seller to the Purchaser in accordance with:

  (a)   Rule 15 of the AIM Rules; and

  (b)   Listing Rule 11.2 of the ASX Listing Rules;

  (113)   Revenue Authority means any Government Agency authorised by law to
impose, collect or otherwise administer any Tax (including the Indonesian Tax
Office);

  (114)   Rheochem India Pvt Ltd means Rheochem India Pvt Ltd with corporate
identification number U24110MH2005PTC153168, a company incorporated in India,
with its registered address at Sneh Sadan, 35D, Main Avenue, Santacruz (West),
Mumbai — 400 054;

  (115)   Rheochem Indonesia, means PT Rheochem Indonesia, a company
incorporated in Indonesia, with its registered address at Bursa Efek Indonesia
Building Tower II, 17th Floor, Jl. Jend. Surdirman Kav.52-53, South Jakarta,
Indonesia;

  (116)   Rheochem Indonesia Minority Shares means 19 shares in the capital of
Rheochem Indonesia, which are held by Ms Fadilah;

  (117)   Rheochem Limited means Rheochem Limited (ACN 099 949 452), a company
incorporated in Australia, with its registered address at 11 Alacrity Place,
Henderson, Western Australia 6166;

  (118)   Rheochem Pacific Limited means Rheochem Pacific Limited (company
number 1467097), a company incorporated in New Zealand, with its registered
address at c/- Hesketh Henry, Level 11, 41 Shortland Street, Auckland;

  (119)   Second Accounts means the accounts for the Second Accounts Period as
prepared and jointly audited pursuant to Schedule 5, including the notes to such
accounts;

  (120)   Second Accounts Period means the period from 1 March 2011 to 29
February 2012 (both dates inclusive);

© Norton Rose Australia

 

11



--------------------------------------------------------------------------------



 



  (121)   Second Conditional Payment means an amount equal to EBITDA for the
Second Accounts Period multiplied by 7, less:

  (a)   an amount equal to the Completion Payment;

  (b)   the amount of the External Borrowings outstanding at Completion (if
any); and

  (c)   the First Conditional Payment paid under clause 10.4 (if any);

  (122)   Second Conditional Payment Date means the day which is 5 Business Days
after the agreement or determination of the amount of the Second Conditional
Payment, in accordance with the provisions of part C of Schedule 5;

  (123)   Security means each of the following:

  (a)   the fixed and floating charge dated 06 February 2004 granted by Rheochem
Limited in favour of ANZ having ASIC registered charge number 1022444;

  (b)   the mortgage over lease dated 6 February 2004 granted by Rheochem
Limited in favour of ANZ in respect of the property located at Lot 16 and LA17
De Witt location 309 Dampier, Western Australia;

  (c)   the lessor’s consent to security over a lease dated 8 February 2004
between Dampier Port Authority as head lessor, Toll Energy Logistics Pty Ltd as
sub-lessor, ANZ as mortgagee and Rheochem Limited as lessee;

  (d)   the unlimited corporate guarantee and indemnity dated 2 November 2004
granted by the Seller in favour of ANZ as surety on account of Rheochem Limited;

  (e)   the registered real property mortgage dated 13 June 2006 granted by
Rheochem Limited in favour of ANZ in respect of the property situated at 11
Alacrity Place, Henderson, Western Australia, being the property described in
Certificate of Title Volume 2622 Folio 926 having Landgate registered mortgage
number J786297;

  (f)   the deed of cross guarantee and indemnity dated 17 November 2008 granted
by the Seller, Rheochem Limited and Rheochem Pacific Limited in favour of ANZ;

  (g)   the first registered fixed and floating charge dated 13 August 2008
granted by the Seller in favour of ANZ;

  (h)   the general security deed dated 17 November 2008 granted by Rheochem
Pacific Limited in favour of ANZ over all of its assets and undertakings;

  (i)   the share and securities mortgage dated 17 November 2008 granted in
favour of ANZ by the Seller in respect of its shares held in Rheochem India Pvt
Ltd;

  (j)   deed of postponement dated 12 November 2008 between the Seller as
postponer, Rheochem Limited and ANZ; and

  (k)   the security interest granted by Rheochem Pacific Limited over all
present and after acquired personal property in favour of ANZ and registered on
the Personal Property Securities Register in New Zealand on 20 November 2008
with financing statement number FP0MF27898691H9F;

© Norton Rose Australia

 

12



--------------------------------------------------------------------------------



 



  (124)   Seller Group means the Seller and each Related Body Corporate of the
Seller, including before Completion each member of the Group;

  (125)   Seller Warranties means the warranties set out in Schedule 2, and a
reference to a numbered Seller Warranty is a reference to the clause of that
number in Schedule 2;

  (126)   Seller Warranty Claim Notice has the meaning given in clause 16.7(1);

  (127)   Shares means the shares set out in Schedule 1, being all of the shares
in each Group Company owned by the Seller;

  (128)   Stamp Duty means any duty imposed under the Duties Act 2008 (WA) and
any other similar legislation of a State or Territory of Australia (and any
additional tax, duty, penalty, fine or interest relating to that duty);

  (129)   Target Working Capital Amount means the sum of $7.3 million;

  (130)   Tax means:

  (a)   taxes, duties, fees, rates, charges and imposts of all kinds assessed,
levied or imposed by a Revenue Authority and includes capital gains tax, fringe
benefits tax, income tax, prescribed payments tax, superannuation guarantee
charge, PAYG withholding, undistributed profits tax, payroll tax, GST, group
tax, land tax, import duty, excise, Stamp Duty, municipal and water rates,
withholdings of any nature;

  (b)   interest, penalties, shortfall penalties, late payment penalties or any
other amount payable as a result of the late or non payment of tax; and

  (c)   additional tax in respect of the foregoing;

  (131)   Tax Act means the Income Tax Assessment Act 1997 (Cth) or the Income
Tax Assessment Act 1936 (Cth) or the Taxation Administration Act 1953 (Cth), as
the case may be;

  (132)   Tax Claim means a Claim arising out of an alleged or actual breach of
a Tax Warranty or a Claim pursuant to clause 18;

  (133)   Tax Warranties means the warranties contained in Seller Warranties 20
to 23 (inclusive) of Schedule 2;

  (134)   Toll means Toll Energy Logistics Pty Ltd ACN 000 129 06;     (135)  
Transaction means the sale and purchase of the Shares under this Agreement;    
(136)   Transaction Documents means this Agreement and the Disclosure Letter;

  (137)   VRMT Shareholders’ Agreement means the shareholders’ agreement between
P&M International, VRMT International Nigeria Ltd and Rheochem Limited in
respect of VRMT Well Services;

  (138)   VRMT Well Services means VRMT Well Services Limited, registered number
RC 420,689, a company incorporated in Nigeria; and

  (139)   Working Capital means the working capital set out in the Completion
Accounts (which, for the avoidance of doubt, will be the working capital
contained in the working capital register prepared in accordance, and
consistent, with the Pro-Forma Working Capital Register).

© Norton Rose Australia

 

13



--------------------------------------------------------------------------------



 



1.2   Interpretation

    In this Agreement, unless the contrary intention appears:

  (1)   Reference to:

  (a)   one gender includes the others;

  (b)   the singular includes the plural and the plural includes the singular;

  (c)   a recital, clause, schedule or annexure is a reference to a clause of or
recital, schedule or annexure to this Agreement and references to this Agreement
include any recital, schedule or annexure;

  (d)   any contract (including this Agreement) or other instrument includes any
variation or replacement of it;

  (e)   a statute, ordinance, code or other law includes subordinate legislation
(including regulations) and other instruments under it and consolidations,
amendments, re-enactments or replacements of any of them;

  (f)   a person includes an individual, a firm, a body corporate, an
unincorporated association or an authority;

  (g)   a person includes their legal personal representatives (including
executors), administrators, successors, substitutes (including by way of
novation) and permitted assigns;

  (h)   a group of persons is a reference to any 2 or more of them taken
together and to each of them individually;

  (i)   a body which has been reconstituted or merged must be taken to be the
body as reconstituted or merged, and a body which has ceased to exist and the
functions of which have been substantially taken over by another body must be
taken to be to that other body;

  (j)   time is a reference to Western Australian Standard Time;

  (k)   a reference to a day or a month means a calendar day or calendar month;

  (l)   money (including “$”, “AUD” or “dollars”) is to Australian currency; and

  (m)   any thing (including any amount or any provision of this Agreement) is a
reference to the whole and each part of it and a reference to a group of persons
is a reference to any 1 or more of them.

  (2)   An obligation, representation or warranty on the part of or in favour of
more than 1 person binds or is for the benefit of each of them separately and
all of them jointly.

  (3)   No party enters into this Agreement as agent for any other person (or
otherwise on their behalf or for their benefit) or as a trustee. A party which
is a trustee is bound both personally and in its capacity as a trustee.

© Norton Rose Australia

 

14



--------------------------------------------------------------------------------



 



  (4)   The meaning of any general language is not restricted by any
accompanying example, and the words “includes”, “including”, “such as”, “for
example” or similar words are not words of limitation.

  (5)   The word “costs” includes charges, expenses and legal costs.

  (6)   Where a word or expression is given a particular meaning, other parts of
speech and grammatical forms of that word or expression have a corresponding
meaning.

  (7)   Headings and the table of contents are for convenience only and do not
form part of this Agreement or affect its interpretation.

  (8)   If a period of time is specified and dates from a given day or the day
of an act or event, it is to be calculated exclusive of that day.

  (9)   The time between 2 days, acts or events includes the day of occurrence
or performance of the 2nd but not the 1st act or event.

  (10)   If an act must be done on a specified day which is not a Business Day,
the act must be done instead on the next Business Day.

  (11)   A provision of this Agreement must not be construed to the disadvantage
of a party merely because that party was responsible for the preparation of the
Agreement or the inclusion of the provision in the Agreement.

2   Conditions precedent

2.1   The following conditions must be satisfied on or before the Completion
Date before Completion may take place:

  (1)   the shareholders of the Seller pass the Resolution at the Meeting;

  (2)   in relation to the issued redeemable preference shares of Rheochem India
Pvt Ltd:

  (a)   the board of Rheochem India Pvt Ltd passes a written resolution to
redeem all issued redeemable preference shares;

  (b)   Rheochem India Pvt Ltd transfers Rs.10,060,000 to the Seller for the
redemption of the redeemable preference shares;

  (c)   all redeemable preference share certificates are handed over to Rheochem
India Pvt Ltd and cancelled;

  (d)   the register of members of Rheochem India Pvt Ltd is updated to reflect
the change in shareholding; and

  (e)   a return, in the form of e-form 5, is submitted for filing with the
Indian Registrar of Companies;

  (3)   in relation to the issued convertible preference shares of Rheochem
India Pvt Ltd:

  (a)   the board of Rheochem India Pvt Ltd passes a written resolution to
convert all convertible preference shares to ordinary shares;

  (b)   all convertible share certificates are handed over to Rheochem India Pvt
Ltd and cancelled;

© Norton Rose Australia

 

15



--------------------------------------------------------------------------------



 



  (c)   ordinary shares are issued pursuant to the conversion of convertible
preference shares by the Seller and Prahbu;

  (d)   Rheochem India Pvt Ltd issues a new share certificate for the ordinary
shares issued pursuant to the conversion of convertible preference shares by the
Seller and Prahbu;

  (e)   the register of members of Rheochem India Pvt Ltd is updated to reflect
the change in shareholding;

  (f)   a return, in the form of e-form 2, is submitted for filing with the
Indian Registrar of Companies; and

  (g)   a form FC-GPR (in relation to both the conversion of preference shares
held by the Seller and the issuance of the equity shares) is submitted for
filing with an authorized dealer bank in India;

  (4)   in relation to the issue of additional ordinary shares of Rheochem India
Pvt Ltd:

  (a)   the board of Rheochem India Pvt Ltd passes a written resolution to issue
additional ordinary shares to the Seller, so that the shareholding ratio is
70:30 (Seller:Prabhu);

  (b)   an overseas remittance of the adequate amount for subscription of the
additional shares is remitted by the Seller to Rheochem India Pvt Ltd;

  (c)   ordinary shares of Rheochem India Pvt Ltd are issued to the Seller;

  (d)   Rheochem India Pvt Ltd issues a share certificate for the additional
ordinary shares issued to the Seller;

  (e)   the register of members of Rheochem India Pvt Ltd is updated to reflect
the change in shareholding;

  (f)   a return, in the form of e-form 2, is submitted for filing with the
Indian Registrar of Companies;

  (g)   a form FC-GPR is submitted for filing with an authorized dealer bank in
India; and

  (h)   an intimation (in the prescribed format), in relation to the receipt of
the overseas remittance, is submitted for filing with an authorized dealer bank
in India; and

  (5)   there has been no Material Adverse Change.

2.2   The Seller must use its reasonable endeavours to ensure that the
Conditions are satisfied as soon as possible but in any event before the
Deadline.

© Norton Rose Australia

 

16



--------------------------------------------------------------------------------



 



2.3   Without limiting the generality of clause 2.2, for the purpose of
satisfying the condition in clause 2.1(1) and for the purpose of passing the
Options Resolution, the Seller shall:

  (1)   within five Business Days of the date of this Agreement, lodge with ASX
a draft of a notice of meeting to its shareholders (Notice of Meeting) convening
a general meeting (Meeting) to pass the Resolution and the Options Resolution
(in a form agreed between the parties, acting reasonably) in accordance with ASX
Listing Rule 15.1. The Notice of Meeting must contain the information required
under AIM Rule 15 and Schedule 4 of the AIM Rules, must comply with the ASX
Listing Rules and must include a recommendation by the directors of the Seller
to the shareholders to vote in favour of the Resolution and the Options
Resolution;

  (2)   within five Business Days following ASX notifying the Seller that it
does not object to the draft Notice of Meeting, post the Notice of Meeting to
its shareholders. The Meeting must be scheduled to occur on a date no later than
30 days following the date of the posting of the Notice of Meeting;

  (3)   convene the Meeting in accordance with the Companies Act 2006, the ASX
Listing Rules and the Constitution;

  (4)   procure that the Resolution and the Options Resolution are properly
proposed and put to the Meeting;

  (5)   not adjourn the Meeting save as may be required by law or its
Constitution; and

  (6)   procure that any poll at the Meeting is held forthwith,

    in accordance with all applicable laws, the AIM Rules, the ASX Listing
Rules, the Companies Act 2006, the Corporations Act and the Constitution.

2.4   If a party becomes aware:

  (1)   that a Condition has been satisfied; or

  (2)   of any facts, circumstances or matters that may result in a Condition
not being or becoming incapable of being satisfied,

    that party must promptly notify the other party accordingly.

2.5   The Condition in clause 2.1(1) may not be waived by any party.

2.6   Without prejudice to any other rights which it has under this Agreement,
the Purchaser may waive (to the extent thought fit by the Purchaser) the
Conditions (subject to clause 2.5).

2.7   If any of the Conditions are not satisfied or waived on or before the
Deadline, this Agreement shall terminate.

2.8   If this Agreement terminates under clause 2.7, then, in addition to any
other rights, powers or remedies provided by law or in equity:

  (1)   subject to clause 2.8(2), each party is released from its obligations
and liabilities under or in connection with this Agreement and this Agreement
will have no further force of effect, other than under this clause 2, clause 1,
clause 23, clause 25, clause 27, clause 35, clause 36, clause 37, clause 38 and
clause 39; and

  (2)   each party retains the rights, remedies and powers it has in connection
with any past breach or any claim that has arisen before termination.

2.9   The Seller must use reasonable endeavours to procure that:

  (1)   within 30 days from the passing of the board resolution for the
conversion of the preference shares referred to in clause 2.1(3)(a) the form
FC-GPR submitted for filing under clause 2.1(3)(g) is filed by the authorized
dealer bank with the Reserve Bank of India;

  (2)   within 30 days from the passing of the board resolution for the issue of
ordinary shares referred to in clause 2.1(4)(a) the form FC-GPR submitted for
filing under clause 2.1(4)(g) is filed by the authorized dealer bank with the
Reserve Bank of India; and

  (3)   within 30 days from the date of receipt of the remittance referred to in
clause 2.1(4)(b), the intimation submitted for filing under clause 2.1(4)(h) is
filed by the authorized dealer bank with the Reserve Bank of India.

© Norton Rose Australia

 

17



--------------------------------------------------------------------------------



 



3   Exclusivity

3.1   For a period commencing on the date of this Agreement until Completion or
the termination of this Agreement in accordance with its terms (whichever is the
earliest to occur), the Seller and each Group Company and any of their Related
Bodies Corporate will at all times, and will direct the Seller’s Personnel to:

  (1)   immediately cease any discussions with third parties regarding any
transaction the closing of which might adversely affect or interfere in any
manner with the consummation of the Transaction, including but not limited to a
Competing Transaction;

  (2)   not directly or indirectly solicit, invite, encourage or initiate any
expression of interest, offer, enquiry or proposal by, or negotiations or
discussions or communications with any third party concerning, or that could
reasonably be expected to lead to, a proposed Competing Transaction;

  (3)   not directly or indirectly cooperate (including, without limitation, by
the provision of non-public information) in any manner or participate in any
negotiations or discussions concerning, or that could reasonably be expected to
lead to, a Competing Transaction; and

  (4)   not accept or enter into any agreement, arrangement or understanding
regarding, or that could reasonably be expected to lead to, a Competing
Transaction, or communicate an intention to do so.

4   Sale and purchase

4.1   The Seller agrees to sell the Shares to the Purchaser and the Purchaser
agrees to purchase the Shares from the Seller free from all Encumbrances and
otherwise on and subject to the provisions of this Agreement.

4.2   The Shares must be transferred by the Seller to the Purchaser together
with all Accrued Rights.

4.3   Title to the Shares (and property and risk in them):

  (1)   remains solely with the Seller until Completion; and

  (2)   subject to the provisions of this Agreement, passes from the Seller to
the Purchaser with effect from Completion.

4.4   The Purchaser shall not be obliged to complete the purchase of any of the
Shares unless the purchase of all the Shares is completed simultaneously.

4.5   The Seller irrevocably waives any rights of pre-emption conferred on it by
the constitutions of each Group Company or otherwise over any of the Shares.

© Norton Rose Australia

 

18



--------------------------------------------------------------------------------



 



5   Purchase Price

5.1   The consideration for the Shares is the Purchase Price.

5.2   The Purchase Price payable to the Seller on the sale of the Shares of
Rheochem India Pvt Ltd to the Purchaser shall be subject to the deduction of the
amount of capital gains tax liability of the Seller (Withholding Tax), which
shall be agreed between the parties, each acting reasonably, prior to the
payment of the Purchase Price. The Purchaser shall deposit the Withholding Tax
with the Indian Revenue Authorities in a timely manner and provide evidence
thereof to the Seller, including a valid Form 16A or other appropriate evidence
of such payment. The balance of the Purchase Price is payable as follows:

  (1)   at Completion, the Completion Payment must be paid by the Purchaser in
accordance with clause 8.5(2);

  (2)   at Completion, the India Cash Sum must be paid by the Purchaser to the
Seller in accordance with clause 8.5(3);

  (3)   on the Adjustment Date, the amount (if any) by which the Completion
Working Capital Amount exceeds the Target Working Capital Amount must be paid by
the Purchaser to the Seller;

  (4)   the First Conditional Payment (if any) must be paid by the Purchaser to
the Seller in accordance with clause 10; and

  (5)   the Second Conditional Payment (if any) must be paid by the Purchaser to
the Seller in accordance with clause 11.

5.3   If the Target Working Capital Amount exceeds the Completion Working
Capital Amount, the Seller must pay the difference between those amounts to the
Purchaser on the Adjustment Date.

5.4   Payment by the Purchaser in accordance with this clause shall constitute
good discharge of the Purchaser’s obligations in respect of payment of the
Purchase Price.

5.5   In relation to the Withholding Tax deposited by the Purchaser with the
Indian Revenue Authorities in accordance with clause 5.2:

  (1)   the Purchaser will keep the Seller informed of any correspondence with
the Indian Revenue Authorities or any material developments as to the assessment
of the Withholding Tax liability by the Indian Revenue Authorities;

  (2)   the Purchaser will consult with the Seller prior to admitting or
conceding liability or agreeing a compromise or settlement with the Indian
Revenue Authorities as to finalising the Withholding Tax liability;

  (3)   the Purchaser will consider all reasonable suggestions made by the
Seller and take such reasonable actions as the Seller requests, in relation to
contesting or disputing the amount of Withholding Tax liability; and

  (4)   if the Indian Revenue Authorities finally determine that the Withholding
Tax liability is:

  (a)   less than the amount deposited in accordance with clause 5.2:

  (i)   the Purchaser will use all reasonable endeavours to pursue a refund from
the Indian Revenue Authorities of the difference (Refund Amount);

© Norton Rose Australia

 

19



--------------------------------------------------------------------------------



 



  (ii)   if requested by the Seller, the Purchaser must allow the Seller to
pursue recovery of the Refund Amount in the name of the Purchaser or the
relevant member of the Purchaser Group (at the Seller’s cost);

  (iii)   if and to the extent the Indian Revenue Authorities credit or offset
the Refund Amount against any other liability owing by a member of the Purchaser
Group, the Purchaser will pay that sum to the Seller;

  (iv)   the Purchaser must, within 5 Business Days of receiving the Refund
Amount (or any part of it) pay that sum to the Seller; and

  (v)   the Refund Amount, once received by the Seller, will be treated as an
increase of the Purchase Price; or

  (b)   more than the amount deposited in accordance with clause 5.2, the Seller
must within 5 Business Days of the Purchaser delivering written evidence of such
determination to the Seller, pay to the Purchaser an amount equal to the
additional Withholding Tax liability, which the Purchaser must remit to the
Indian Revenue Authorities. Such payment by the Seller will be treated as a
reduction of the Purchase Price.

6   Pre-Completion Undertakings

6.1   Until Completion, the Seller must, unless the Purchaser otherwise agrees
in writing (which agreement must not be unreasonably withheld or delayed),
ensure that the Group:

  (1)   continues to operate the Business substantially in accordance with past
practice, and conduct the Business in compliance with all applicable laws and
regulations;

  (2)   uses commercially reasonable efforts to maintain the Business and to
preserve its existing relations with its employees, customers, suppliers and
others with whom it has a business relationship in connection with the Business;

  (3)   notifies the Purchaser as soon as reasonably practicable of any
occurrence or condition that could reasonably be expected to cause a Material
Adverse Change, whether individually or in the aggregate; and

  (4)   maintains the insurance of its business and its assets as existing at
the date of this Agreement until the end of the Completion Date and, subject to:
(i) it being at no cost to the Seller or a Group Company; or (ii) if the
Purchaser agrees, at the cost of the Purchaser, uses reasonable endeavours to
amend the insurance policies (other than directors and officers insurance) to
include the Purchaser as a named insured (in relation to the period prior to
Completion) as of the date of Completion (and, before Completion, provides to
the Purchaser reasonably satisfactory evidence that it has been named as an
insured (if this has occurred)).

6.2   Until Completion, the Seller must, unless the Purchaser otherwise agrees
(which agreement must not be unreasonably withheld or delayed), ensure that no
Group Company:

  (1)   engages in any material transaction not in the ordinary course of the
Business;

  (2)   materially changes the manner in which they have operated and maintained
the Business;

© Norton Rose Australia

 

20



--------------------------------------------------------------------------------



 



  (3)   issues any shares or other securities, or grants any warrants, options
or other rights to acquire stock or other securities, in any Group Company;

  (4)   cancels, materially modifies or gives any consent, approval, release or
waiver under any Material Contract;

  (5)   hires or terminates any director of the Seller Group employed in the
Business or alters the terms of his or her employment;

  (6)   grants any increase in compensation to employees of the Business or
makes advances or loans or payments of bonuses inconsistent with prior
practices;

  (7)   borrows funds, incurs obligations or makes any material capital
expenditure commitments related to the Business not in the ordinary course of
the Business;

  (8)   grants, or permits the attachment of, any Encumbrance over any of the
assets of the Business or the Group;

  (9)   enters into any material contract or commitment relating to the Business
(other than a contract or commitment in respect of an Agreed Tender, provided
such contract or commitment is not on terms materially different from the terms
of the Agreed Tender);

  (10)   enters into, varies or terminates, or gives any consent, approval,
release or waiver under, a contract or commitment with any member of the Seller
Group;

  (11)   incurs any liability or discharges or settles any liability (other than
in the ordinary course of business);

  (12)   acquires, disposes of or agrees to acquire or dispose of a material
asset (other than in the ordinary course of business);

  (13)   enters into or resolves to enter into any compromise, arrangement,
scheme or other form of arrangement with a creditor, receiver, receiver and
manager, administrator or other controller in relation to any of its assets or
undertakings;

  (14)   issues, redeems, buys back, reduces or cancels any shares or other
securities in its capital;

  (15)   varies or cancels any rights or restrictions attached to shares or
other securities in its capital;

  (16)   alters (including by way of consolidation or division) its capital in
any way;

  (17)   modifies or repeals its constitution; or

  (18)   declares, decides to pay or pays a dividend, makes a distribution or
revalues any assets.

    However, the Seller may do any of these things if this Agreement expressly
so provides, including entering into any contract or commitment in respect of
the Agreed Tenders.

6.3   Whether before, at or after Completion, the Seller must not do anything to
cause a Group Company to become a member of a:

  (1)   Consolidated Group; or

  (2)   GST Group,

    with effect from a time before Completion.

© Norton Rose Australia

 

21



--------------------------------------------------------------------------------



 



6.4   In complying with clauses 6.1 and 6.2, the Seller is not required to do or
omit to be done anything which would, in its reasonable opinion:

  (1)   disrupt or adversely affect the day-to-day operations of the Group; or

  (2)   prevent or hinder Completion taking place.

6.5   The Seller must:

  (1)   ensure that each Group Company provides the Purchaser with a copy of a
monthly balance sheet and income statement in relation to that Group Company,
between the date of this Agreement and Completion;

  (2)   ensure that each Group Company provides to the Purchaser a copy of all
written communications between each Group Company and any Government Agency
between the date of this Agreement and Completion;

  (3)   use its reasonable endeavours to ensure that until Completion the
Purchaser and its Personnel are given reasonable access during business hours to
all assets (including the premises and the books and records) of the Group in
connection with the Business, so long as:

  (a)   reasonable notice is given of any request for access; and

  (b)   that access does not in the reasonable opinion of the Seller disrupt or
adversely affect the day-to-day operation of the Business;

  (4)   use its reasonable endeavours to ensure that until Completion the
relevant responsible officers and employees of the Group are available during
business hours to assist the Purchaser and its Personnel with explanations about
the Business, so long as:

  (a)   reasonable notice is given of any request for assistance; and

  (b)   that assistance does not in the reasonable opinion of the Seller disrupt
or adversely affect the day-to-day operation of the Business;

  (5)   ensure that the Purchaser is entitled, at the Purchaser’s expense, to
take copies of and extracts from the books and records to which it has access;
and

  (6)   subject to clause 6.2(9), up until Completion, notify the Purchaser
before any Group Company enters into any material contract or commitment
relating to the Business (including those in respect of the Agreed Tenders).

6.6   If, before Completion:

  (1)   the Purchaser is aware, or becomes aware, of any matter which will, or
is likely to, give rise to a breach of a Seller Warranty, the Purchaser must as
soon as possible, but before Completion, notify the Seller of that matter giving
reasonably sufficient details; or

  (2)   the Seller is aware, or becomes aware, of any matter which will, or is
likely to, give rise to a breach of a Seller Warranty, the Seller must as soon
as possible, but before Completion, notify the Purchaser of that matter giving
reasonably sufficient details.

© Norton Rose Australia

 

22



--------------------------------------------------------------------------------



 



6.7   If either the Purchaser or the Seller gives a notice under clause 6.6:

  (1)   the Seller may take steps to remedy a notified matter, and may then
require the Purchaser to state whether or not it is satisfied that the notified
matter has been remedied;

  (2)   the Seller may offer compensation (such as a reduction in the Purchase
Price) to the Purchaser in full satisfaction of any breach of Seller Warranty to
which the notified matter gives rise; and

  (3)   if the Purchaser states by written notice to the Seller that it is
satisfied that the notified matter has been remedied, or if the Purchaser by
written notice to the Seller accepts compensation in full satisfaction, the
notified matter is taken not to be a breach of any Seller Warranty and (apart
from any agreed compensation) the Purchaser has no Claim in respect of it.

6.8   If a notice is issued by the Seller or the Purchaser under clause 6.6 in
respect of a Fundamental Warranty and the Purchaser has not issued a notice to
the Seller under clause 6.7(3), the Purchaser may, before Completion, by notice
in writing to the Seller immediately terminate this Agreement in accordance with
clause 22.1, in which case it will not have any other rights, powers or remedies
(whether provided by law or in equity or otherwise) in respect of the matter
giving rise to the right to terminate.

6.9   Nothing in this clause 6 prevents the Seller from complying with its
obligations in clause 8.   7   Pre-Completion notifications   7.1   No later
than 10 Business Days prior to Completion, the Purchaser must notify the Seller
of:

  (1)   the name of each person who will be appointed as a director, secretary
or public officer of each Group Company from Completion (and, in the case of
Rheochem Indonesia, commissioner), and provide the Seller with a consent to act
signed by each of them consenting to act in the position to which they have been
nominated (and, in the case of Rheochem Pacific Limited, a certification that
the nominated person is not disqualified to act in the position to which he or
she has been nominated); and

  (2)   details of any new or revised authorities to operate the bank accounts
of the Group.

7.2   No later than 5 Business Days prior to Completion, the Seller must notify
the Purchaser of the amount of the India Cash Sum and provide documentary
evidence in support of that amount.

8   Completion

8.1   Completion will take place:

  (1)   at 2.00pm on the Completion Date or such other time on the Completion
Date as the Seller and the Purchaser may agree in writing; and

© Norton Rose Australia

 

23



--------------------------------------------------------------------------------



 



  (2)   at the office of the Seller’s solicitors, Blake Dawson at Level 32
Exchange Plaza, 2 The Esplanade, Perth WA or such other place as the Seller and
the Purchaser may agree in writing.

8.2   Subject to clause 8.8, at Completion, the Seller must deliver (or, where
appropriate, ensure that the Group delivers) to the Purchaser:

  (1)   transfer forms (executed by the Seller and in registrable form, subject
to stamping) of the Shares in favour of the Purchaser (or as it may direct),
together with duly executed powers of attorney or other authorities under which
any of the transfers have been executed. In the case of Rheochem Indonesia, duly
authorised representatives of the Seller and the Purchaser must execute a Deed
of Share Sale and Purchase (Akta Jual Beli Saham) before a Notary in Indonesia;

  (2)   all certificates for the Shares (or an indemnity for any lost share
certificates or a certificate signed by the directors of any Group Company that
has never issued share certificates certifying that that is the case, in each
case, in a form reasonably satisfactory to the Purchaser);

  (3)   a copy of the Resolution, certified as a true copy by a director or the
secretary of the Seller;

  (4)   (if not already delivered) a copy of minutes of a meeting of the
directors of the Seller authorising the execution of, and the performance by the
Seller of its obligations under, this Agreement and the execution of the
transfers, certified as a true copy by a director or the secretary of the
Seller;

  (5)   with respect to Rheochem Indonesia:

  (a)   the resolutions of shareholders of Rheochem Indonesia (in the form of a
notarial deed) having resolved to approve:

  (i)   the transfer of the Shares in Rheochem Indonesia from the Seller to the
Purchaser, except for the Rheochem Indonesia Minority Shares; and

  (ii)   the replacement of the existing members of the Board of Directors and
Board of Commissioners of Rheochem Indonesia with members nominated by the
Purchaser; and

  (b)   the original of the approval of BKPM with respect to the transfer of
shares in Rheochem Indonesia from the Seller to the Purchaser, except for the
Rheochem Indonesia Minority Shares;

  (6)   (if not already delivered) the duly executed Disclosure Letter;

  (7)   the register of members of each Group Company;

  (8)   the register of directors of each Group Company and all seals, minute
books, statutory books and registers, certificates of incorporation, books of
account, trading, tax and financial records, copies of taxation returns,
constitutions and other documents and papers of each Group Company;

  (9)   authorities directed to the Group’s bankers authorising the operation of
each bank account of the Group in accordance with any details notified by the
Purchaser under clause 7.1(2) or, in the absence of any details, or inadequate
details, being notified by the Purchaser under clause 7.1(2), a notice directed
to the Group’s bankers revoking all existing banking authorities given by the
Group;

© Norton Rose Australia

 

24



--------------------------------------------------------------------------------



 



  (10)   a consent, in a form reasonably satisfactory to the Purchaser, from
Contact Energy Limited, to the transfer of shares in Rheochem Pacific Limited
under this Agreement, such consent to include a waiver of Contact Energy
Limited’s right to terminate under clause 14.4 of the Contact Energy Contract,
by reason of the transfer of shares in Rheochem Pacific Limited under this
Agreement;

  (11)   a consent, in a form reasonably satisfactory to the Purchaser, from
Chevron, to the transfer of shares in Rheochem Limited under this Agreement,
such consent to include a waiver of Chevron’s right to terminate under clause
3.2A of the Chevron Contract, by reason of the transfer of shares in Rheochem
Limited under this Agreement;

  (12)   the written resignations and acknowledgement of no claims, in a form
approved by the Purchaser (acting reasonably), of each director, secretary and
public officer of each Group Company (and, in the case of Rheochem Indonesia,
commissioners);

  (13)   all current permits, licences and other documents issued to the Group
under any legislation or ordinance relating to its business activities;

  (14)   all keys and codes of whatever nature required to enter or gain access
to any property of the Group, including all keys and combinations required to
unlock cupboards, safes, safe deposit boxes, storage rooms, filing cabinets and
desk drawers, all keys and codes necessary to gain access to computers and to
programs and data stored on computers used by the Group, and all keys and codes
necessary for the Group to lodge or file documents with any Government Agency,
including ASIC and New Zealand Companies Office;

  (15)   a copy transfer form (executed by Rheochem Limited as transferor and
the Seller as transferee and in registrable form, subject to stamping) of all of
the shares held by Rheochem Limited in VRMT Well Services and evidence (to the
Purchaser’s reasonable satisfaction) of the registration of the transfer in the
register of members of VRMT Well Services, together with duly executed powers of
attorney or other authorities under which the transfer was executed;

  (16)   a copy of minutes of a meeting of the directors of VRMT Well Services,
signed by 2 directors of VRMT Well Services, approving the transfer of shares
referred to in clause 8.2(15);

  (17)   a consent from Toll (including the execution by Toll of any
documentation ancillary to that consent) (pursuant to clauses 8.1 and 8.4 of the
Head Lease which are incorporated by reference into the Dampier Lease pursuant
to clause 4 of the Dampier Lease), in a form reasonably satisfactory to the
Purchaser, to the transfer of shares in Rheochem Limited from the Seller to the
Purchaser;

  (18)   a consent or waiver, in a form reasonably satisfactory to the
Purchaser, from the DPA or the Minister for Transport on behalf of the DPA under
the Dampier Lease, to the transfer of shares in Rheochem Limited from the Seller
to the Purchaser; and

  (19)   evidence, in a form reasonably satisfactory to the Purchaser, that:

  (a)   all External Borrowings have been repaid and released in full (unless
otherwise directed by the Purchaser);

  (b)   all outstanding indebtedness owed by the Seller or any member of the
Seller’s Group or any director of the Seller or the Seller’s Group (excluding
the Group Companies), to a Group Company are repaid in full to each Group
Company;

© Norton Rose Australia

 

25



--------------------------------------------------------------------------------



 



  (c)   all Guarantees given by any Group Company in respect of liabilities of
the Seller or any member of the Seller’s Group (excluding the Group Companies),
any director of any such company or any other person who is not a member of the
Group, have been released;

  (d)   the Security has been released and discharged in full (such evidence to
be in the form of formal deeds of release and release forms duly executed by the
chargee);

  (e)   the India Joint Venture Agreement has been amended/novated to:

  (i)   incorporate the Purchaser as a party to such agreement in place of the
Seller; and

  (ii)   remove the Seller as a party to such agreement (the novated/ amended
Indian Joint Venture Agreement being hereafter referred to as the “Amended Joint
Venture Agreement”);

  (f)   with respect to Rheochem Indonesia:

  (i)   the board of directors of Rheochem Indonesia has published the proposed
change in control of Rheochem Indonesia in a daily newspaper; and

  (ii)   Rheochem Indonesia has satisfied any obligations towards its creditors,
as required by the Indonesian Company Law; and

  (g)   with respect to the Indonesian Cooperation Agreements:

  (i)   an assignment of the Loan Agreement from the Seller to the Purchaser has
been executed by the Seller and Ms Fadillah;

  (ii)   a release of the Pledge of Shares has been executed by the Seller;

  (iii)   an agreement to pledge the Shares in Rheochem Indonesia held by Ms
Fadilah in favour of the Purchaser has been executed by Ms Fadilah and Rheochem
Indonesia;

  (iv)   a termination of the Irrevocable Power of Attorney to Vote has been
executed by the Seller;

  (v)   an irrevocable power of attorney to vote the shares in Rheochem
Indonesia held by Ms Fadilah in favour of the Purchaser has been executed by Ms
Fadilah;

  (vi)   a termination of the Irrevocable Power of Attorney to Sell Shares has
been executed by the Seller;

  (vii)   an irrevocable power of attorney to sell the shares in Rheochem
Indonesia held by Ms Fadilah in favour of the Purchaser has been executed by Ms
Fadilah;

  (viii)   an assignment from the Seller to the Purchaser of the Indemnity
Agreement has been executed by the Seller and Ms Fadilah (such assignment to
include an acknowledgement that the Purchaser has no liability under the
indemnity for acts of Ms Fadilah prior to Completion); and

  (ix)   an agreement with respect to Ms Fadilah’s actions as Director of
Rheochem Indonesia being subject to the written instructions of the Purchaser
has been executed by Ms Fadilah.

© Norton Rose Australia

 

26



--------------------------------------------------------------------------------



 



    The items referred to in sub-clauses (8), (13) and (14) may be delivered by
leaving them at the premises at which they are ordinarily stored by the Group.
The items referred to in sub-clause (7) may be delivered to the offices of
Luthra & Luthra in respect of the registers of Rheochem India, Chapman Tripp in
respect of the registers of Rheochem Pacific and Susandarini & Partners in
respect of the registers of Rheochem Indonesia.

8.3   At Completion, the Seller must ensure that a duly convened meeting of the
directors of each Group Company is held, at which a quorum of directors is
present and acting throughout, at which:

  (1)   the directors of each Group Company resolve to:

  (a)   register the transfer of the Shares delivered under clause 8.2(1) in
respect of that Group Company, subject to stamping, despite any contrary
provision of the constitution of the relevant Group Company;

  (b)   (in case of each Group Company other than Rheochem India Pvt Ltd) cancel
the existing share certificates for the Shares in that Group Company and issue
new share certificates for those Shares in the name of the Purchaser, or (in the
case of Rheochem India Pvt Ltd) endorse the share certificates representing the
Shares (of Rheochem India Pvt Ltd) in favour of the Purchaser;

  (c)   appoint as directors, secretaries and public officers (as appropriate)
of that Group Company (except for Rheochem Indonesia) those persons nominated by
the Purchaser under clause 7.1(1), subject to those persons providing their
written consent;

  (d)   accept and take note of the resignations of each director, secretary and
public officer of that Group Company (except for Rheochem Indonesia) whose
resignation is delivered under clause 8.2(12);

  (e)   revoke all existing banking authorities given by that Group Company and
approve any new or revised banking authorities notified by the Purchaser under
clause 7.1(2); and

  (f)   revoke all existing powers of attorney or other authorities granted by
that Group Company; and

  (2)   additionally, the directors of Rheochem India Pvt Ltd resolve to:

  (a)   authorize the entering in the register of shareholders/members the name
of the Purchaser as the legal and beneficial holder of the Shares;

  (b)   adopt the Agreed Form of Articles as the articles of association of
Rheochem India Pvt Ltd, subject to the approval of the shareholders. “Agreed
Form of Articles” shall mean the articles of association as amended to reflect
the terms of the Amended Joint Venture Agreement; and

  (c)   approve the issuance of a notice to call a meeting of the shareholders
of Rheochem India Pvt Ltd on the Completion Date, at short notice, to approve
the adoption of the Agreed Form of Articles.

© Norton Rose Australia

 

27



--------------------------------------------------------------------------------



 



8.4   Rheochem India Pvt Ltd shall hold an extraordinary general meeting on the
Completion Date with short notice and shall, at such meeting, place a resolution
for approval and adoption of the Agreed Form of Articles.

8.5   At Completion, the Purchaser must:

  (1)   ensure that the Issuing Bank delivers to the Seller the Letter of
Credit, duly executed by the Issuing Bank;

  (2)   pay the Seller (or as directed by the Seller) the Completion Payment;

  (3)   pay the Seller (or as directed by the Seller) the India Cash Sum;

  (4)   deliver to the Seller copies of an extract of minutes of meetings of the
directors of the Purchaser and the directors of the Purchaser Guarantor
authorising the execution of, and the performance by each of its obligations
under, this Agreement, certified as true copies by a director or the secretary
of the Purchaser and the Purchaser Guarantor respectively; and

  (5)   produce to the Seller for inspection the consents of the directors and
secretaries referred to in clause 8.3(1)(c).

8.6   Subject to clause 8.8, the requirements of clauses 8.2, 8.3 and 8.5 are
interdependent and are to be carried out contemporaneously and, as nearly as may
be possible, simultaneously. No delivery, payment or other event referred to in
clauses 8.2, 8.3 and 8.5 will be regarded as having been made or occurred until
all deliveries and payments have been made and all other events have occurred.

8.7   Within 10 Business Days of Completion, the Seller will take all steps
necessary (including filings with all relevant Government Agencies) to effect
changes to the names of the Seller and each member of the Seller Group to remove
the reference to “Rheochem”.

8.8   If the Seller is unable to deliver (or procure delivery of) the documents
set out in clause 8.2 on the Completion Date, it will use all reasonable
endeavours to do so as soon as reasonably practicable following Completion. A
failure to deliver a document set out in clause 8.2 entitles the Purchaser to
take the action set out in the table below:

          Completion         Item         (sub-clause   Purchaser able to
terminate this   Purchaser able to claim the of clause 8.2)   agreement under
clause 22.2(5)   break fee under clause 23.3(3)
(1)
  Yes   Yes
(2)
  Yes   Yes
(3)
  Yes   Yes
(4)
  Yes   Yes
(5)(a)
  No   No
(5)(b)
  No   No
(6)
  Yes   Yes
(7)
  Yes   No

© Norton Rose Australia

 

28



--------------------------------------------------------------------------------



 



          Completion         Item         (sub-clause   Purchaser able to
terminate this   Purchaser able to claim the of clause 8.2)   agreement under
clause 22.2(5)   break fee under clause 23.3(3)
(8)
  No   No
(9)
  Yes   No
(10)
  No   No
(11)
  No   No
(12)
  Yes   No
(13)
  No   No
(14)
  No   No
(15)
  Yes   No
(16)
  No   No
(17)
  No   No
(18)
  No   No
(19)(a)
  Yes   Yes
(19)(b)
  Yes   Yes
(19)(c)
  Yes   Yes
(19)(d)
  Yes   Yes
(19)(e)
  Yes   No
(19)(f)
  No   No
(19)(g)
  No   No

8.9   The Seller will use all reasonable endeavours (at its own cost) to
register with the Nigerian Corporate Affairs Commission (CAC) the transfer of
shares in VRMT Well Services detailed in clause 8.2(15) as soon as reasonably
practicable following Completion and in any event by no later than the date
which is 90 days after Completion. The Seller will deliver to the Purchaser
evidence that CAC has registered such transfer within 10 Business Days of such
registration.

8.10   If the shareholders of the Seller pass the Options Resolution at the
Meeting, the Seller will do all things necessary to comply with the terms of the
Options Resolution as soon as reasonably practicable after Completion.

8.11   At Completion, the Seller will be entitled to withdraw all cash held at
bank in the names or in favour of any Group Company, except amounts constituting
the India Cash Sum.

© Norton Rose Australia

 

29



--------------------------------------------------------------------------------



 



8.12   The parties agree to use all reasonable endeavours to secure the services
of Craig McGuckin, an employee of the Seller as at the date of this Agreement,
on a secondment basis to the Purchaser Group for such period following
Completion as the Purchaser reasonably requires provided that such period does
not extend beyond the end of the Second Accounts Period.

9   Working Capital adjustment

9.1   The Purchaser must arrange for the preparation and delivery to the Seller
of the Completion Accounts as soon as possible and in any event within 90 days
after the date of Completion.

9.2   The Seller must provide the Purchaser and the Purchaser’s Accountants with
all necessary assistance and support to prepare the Completion Accounts.

9.3   The Completion Accounts must:

  (1)   be prepared:

  (a)   in accordance with all applicable laws, including the Corporations Act;

  (b)   in accordance with applicable law and International Financial Reporting
Standards (IFRS) as established by the European Union;

  (c)   in the same format and on a basis which is consistent with the Pro-Forma
Working Capital Register;

  (d)   subject to clauses 9.3(1)(a) to 9.3(1)(c), in accordance with the
accounting principles, policies, practices and procedures adopted in the
preparation of the Financial Statements; and

  (e)   on the basis that the events required to occur on Completion under
clause 8 have occurred; and

  (2)   be accompanied by a statement by an officer of the Purchaser stating:

  (a)   that the Completion Accounts have been prepared in accordance with the
provisions of this Agreement; and

  (b)   the Completion Working Capital Amount and the amount (if any) by which
the Completion Working Capital Amount is greater than or less than the Target
Working Capital Amount.

9.4   The Seller will have a period of 30 Business Days to review the Completion
Accounts after they have been delivered to the Seller. If, within that period of
30 Business Days, the Seller notifies the Purchaser that it disputes any aspect
of the Completion Accounts, and specifies:

  (1)   each item in the Completion Accounts that it disputes;

  (2)   the grounds on which it disputes each such item; and

  (3)   the proposed adjustment to each item it disputes,

    the Seller and the Purchaser must co-operate with each other and do all
things reasonably necessary to resolve the dispute within 10 Business Days after
that notification. If the Seller fails to notify the Purchaser of any dispute
within that period of 30 Business Days, or if the Seller notifies the Purchaser
within that period of 10 Business Days that it has no objection to the
Completion Accounts, the Seller will be bound by the Completion Accounts, which
will be final and conclusive of all matters stated in them.

© Norton Rose Australia

 

30



--------------------------------------------------------------------------------



 



9.5   The Seller must not dispute any single item or the calculation of any
single item in the Completion Accounts unless:

  (1)   the amount in dispute in relation to that single item exceeds $10,000;
and

  (2)   the sum of all amounts in dispute which satisfy clause 9.5(1) exceeds
$100,000.

9.6   If the Seller and the Purchaser are able to resolve any dispute within 10
Business Days after the Seller notifies the Purchaser of the dispute under
clause 9.4, the Completion Accounts with any adjustments agreed between the
Seller and the Purchaser will be final and conclusive of all matters stated in
them. If the Seller and the Purchaser fail to resolve any dispute within 10
Business Days after the Seller notifies the Purchaser of the dispute under
clause 9.4, the dispute must be submitted for determination by the Independent
Accountants on the reference of either the Seller or the Purchaser (with notice
of reference to the other). The Independent Accountants must be appointed to act
on the following basis:

  (1)   the Independent Accountants must act as experts and not as arbitrators;

  (2)   the Independent Accountants must determine the matter in dispute as soon
as possible and in any event within 10 Business Days after their appointment;

  (3)   the Purchaser and the Seller:

  (a)   must provide the Independent Accountants with all information the
Independent Accountants reasonably require;

  (b)   are entitled to make written submissions to the Independent Accountants;
and

  (c)   must provide the other with a copy of all information provided and
submissions made to the Independent Accountants;

  (4)   the Independent Accountants are entitled (to the extent they consider it
appropriate) to base their opinion on the information provided and submissions
made by the Purchaser and the Seller and on the books and records of the Group;

  (5)   the Independent Accountants may seek the advice of another expert at
their discretion;

  (6)   the determination of the Independent Accountants is (in the absence of
manifest error) conclusive and binding on the Seller and the Purchaser, and the
Completion Accounts adjusted to reflect the determination of the Independent
Accountants are final and conclusive of all matters stated in them; and

  (7)   the costs of the Independent Accountants must be borne by the Purchaser
and the Seller in accordance with the determination of the Independent
Accountants or, failing any determination, in equal one-half shares.

10   First Conditional Payment

10.1   If EBITDA for the First Accounts Period is equal to or exceeds
$2 million, the Purchaser shall pay to the Seller the First Conditional Payment.

10.2   In no circumstances will the First Conditional Payment exceed $2 million.

© Norton Rose Australia

 

31



--------------------------------------------------------------------------------



 



10.3   If EBITDA for the First Accounts Period is less than $2 million, the
First Conditional Payment shall not be payable.

10.4   The First Conditional Payment is due on the First Conditional Payment
Date and will be paid by the Purchaser by electronic funds transfer to an
account nominated in writing by the Seller.

10.5   Any part of the First Conditional Payment which is not satisfied under
this clause will remain immediately due and owing by the Purchaser in accordance
with clause 10.4.

10.6   The provisions of Part C of Schedule 5 shall apply to the drawing up of
the First Accounts.

11   Second Conditional Payment

11.1   Subject to clause 11.2, if EBITDA for the Second Accounts Period exceeds
$3,390,000, the Purchaser shall pay to the Seller the Second Conditional
Payment.

11.2   The Second Conditional Payment shall not exceed an amount equal to
$45 million plus the India Cash Sum, less an amount equal to the Completion
Payment plus External Borrowings outstanding at Completion (if any).

11.3   Notwithstanding clause 11.1, if the calculation of the Second Conditional
Payment results in a negative amount, the Second Conditional Payment will be
taken to be nil and no payment obligation of the Purchaser will arise in respect
of the Second Conditional Payment.

11.4   The Second Conditional Payment is due on the Second Conditional Payment
Date and will be paid by the Purchaser by electronic funds transfer to an
account nominated in writing by the Seller.

11.5   If the Second Conditional Payment becomes due and the Purchaser does not
pay the Second Conditional Payment under clause 11.4, the Second Conditional
Payment (or part of that amount) will be paid on demand by the Issuing Bank to
the Seller under the Letter of Credit. The Seller will not issue a demand to the
Issuing Bank unless the Purchaser has failed to comply with is obligations under
clause 11.4.

11.6   If, under clause 11.5, the Seller becomes entitled to payment of all or
part of the Second Conditional Payment under the Letter of Credit, the Purchaser
must confirm the amount payable to the Issuing Bank in accordance with the terms
of the Letter of Credit.

11.7   Any part of the Second Conditional Payment which is not satisfied under
clause 11.5 will remain immediately due and owing by the Purchaser in accordance
with clause 11.4.

11.8   If:

  (1)   no Second Conditional Payment is due to the Seller in accordance with
clause 11.3; or

  (2)   the Second Conditional Payment is paid by the Purchaser in accordance
clause 11.4,

    then the Seller must on the Second Conditional Payment Date release the
Issuing Bank from all of its obligations and liabilities under the Letter of
Credit and return the original Letter of Credit to the Issuing Bank.

11.9   The provisions of Part C of Schedule 5 shall apply to the drawing up of
the Second Accounts.

© Norton Rose Australia

 

32



--------------------------------------------------------------------------------



 



12   Conditional Payment restrictions

12.1   The Purchaser must use its reasonable endeavours to procure that until 29
February 2012 (unless the parties agree otherwise) the profitability of the
Group shall not be artificially reduced by any act or omission of a Group
Company or the Purchaser Group.

12.2   Without limiting the operation of clause 12.1 and subject to clause 12.3,
until 29 February 2012, except with the prior written consent of the Seller, the
Purchaser will:

  (1)   ensure that the Business is adequately financed;

  (2)   continue to operate the Business consistent with historical practices;

  (3)   procure that no Group Company enters into a transaction which is not on
arm’s length terms, except where the parties enter into a transaction on terms
which would be reasonable in the circumstances if the parties were dealing at
arms length;

  (4)   other than in the ordinary course of business, ensure that no amendment
or variation is made to any contract to which any Group Company is a party and
that no contract is terminated;

  (5)   ensure that no charge is levied on any Group Company for goods and
services provided to it by any other member of the Purchaser Group other than on
terms that would be reasonable in the circumstances if the parties were dealing
at arm’s length;

  (6)   ensure that the rates of remuneration of employees of the Group
Companies are not increased except for increases which, taken as a whole, are no
greater than those awarded to employees of the Purchaser generally;

  (7)   ensure that insurance policies equivalent to those in place for the
benefit of the Group Companies prior to Completion are effected and maintained;

  (8)   not by any act or omission, materially adversely affect the ability of
any Group Company to carry out its contracts and obligations;

  (9)   not make any change to the nature of the business of any Group Company
that is likely to materially reduce the amount of the First Conditional Payment
or the Second Conditional Payment;

  (10)   not allow any Group Company to dispose of any material part of its
business or assets or acquire any material company or business;

  (11)   not dispose of shares in a Group Company; and

  (12)   not pass any resolution to wind up any Group Company or to cause any
Group Company to cease to carry on any part of its business, except in
circumstances in where such Group Company is loss-making or insolvent or the
directors of such Group Company reasonably believe, after receiving advice, that
it is their duty to cause such Group Company to be wound up, having regard to
its financial position, or that they may incur personal liability for the debts
of the Group Company.

12.3   Notwithstanding the restrictions in clause 12.2, the Purchaser may during
the period ending on 29 February 2012 and thereafter, wind-up or liquidate
Rheochem Indonesia (or take such actions to commence such actions) provided that
this does not in any material way adversely affect the profitability of the
Group or such effects on profitability are ignored in the calculation of EBITDA
for the purposes of calculating the First Conditional Payment (if such event or
action occurs during the First Accounts Period) and the Second Conditional
Payment.

12.4   During the Second Accounts Period, the Purchaser will prepare, and
provide the Seller with copies of, quarterly balance sheets and income
statements in relation to the Group Companies as soon as possible after the
expiry of each quarterly period.

© Norton Rose Australia

 

33



--------------------------------------------------------------------------------



 



13   Conditional Payment Security

13.1   The Purchaser will provide security in favour of the Seller for the
payment of the Second Conditional Payment under clause 11 (Conditional Payment
Security) by arranging for an irrevocable standby letter of credit to be issued
by a reputable bank (Issuing Bank) in favour of the Seller for an amount equal
to US$9,900,000 and expiring on the Second Conditional Payment Date, in a form
agreed between the Seller and the Purchaser (acting reasonably) prior to
Completion (Letter of Credit), and delivering the Letter of Credit to the Seller
in accordance with clause 8.5(1).

14   Payments

14.1   All payments in connection with this Agreement must be made by way of
direct transfer of funds to an account nominated in writing by the party to whom
the payment is due.

14.2   Subject to clause 14.3, all payments made in connection with this
Agreement must be made in full without deducting or withholding any amount
(including by way of set-off or counterclaim), unless required by law.

14.3   If any amount is payable by the Seller to the Purchaser pursuant to an
Agreed Claim or under clause 17 (Indemnity) or under clause 18 (Tax), the
Purchaser is entitled to set off that amount against any amount payable by the
Purchaser to the Seller under this Agreement, including any part of the Purchase
Price.

15   Warranties

15.1   The Seller represents and warrants to the Purchaser (for itself and as
trustee for its successors in title) that each statement in Schedule 2 is true
and accurate and not misleading on the date of this Agreement and will remain
true and accurate until Completion, except that a Seller Warranty which states
it is made as at or only on one of those dates, or as at some other time, is
made only as at that date.

15.2   The Seller acknowledges that the Purchaser has entered into this
Agreement relying on the Seller Warranties.

15.3   The Seller indemnifies the Purchaser and each Group Company against all
Loss arising from or connected with a breach of any Seller Warranty.

15.4   The Purchaser acknowledges that:

  (1)   it and its representatives have had an opportunity to conduct a due
diligence investigation and evaluation of the Business and each Group Company
and to review all Disclosure Material, and have used this opportunity;

  (2)   it:

  (a)   has made, and relies on, its own searches, investigations and enquiries
in relation to the Business and each Group Company;

© Norton Rose Australia

 

34



--------------------------------------------------------------------------------



 



  (b)   has had independent legal, financial and technical advice relating to
the purchase of the Business and each Group Company and to the terms of this
Agreement and the documents to be executed pursuant to it; and

  (c)   has made and is relying on its own independent investigation, analysis
and evaluation of the information provided by the Seller (including the
Disclosure Material) and of other information which it considers relevant; and

  (3)   as at the date of this Agreement and on Completion (other than as
notified under clause 6.6), neither the Purchaser nor any member of the
Purchaser Group or any of its Personnel knows or is reasonably aware of anything
which is, or would be likely with the lapse of time to become, a breach of any
Seller Warranty.

15.5   The Purchaser acknowledges that, except for the Seller Warranties,
neither the Seller nor any member of the Seller Group makes any express or
implied representation or warranty at all. Without limiting this, the Purchaser
acknowledges that:

  (1)   at no time has the Seller or any member of the Seller Group made or
given, or any person relied on, any representation, warranty, promise,
forward-looking statement, projection or forecast, except for the Seller
Warranties; and

  (2)   no other statements or representations have induced or influenced the
Purchaser to enter into this Agreement or agree to any or all of its terms, been
relied on in any way as being accurate, been warranted as being true or been
taken into account as being important to their decision to enter into this
Agreement or agree to any of its terms.

15.6   To the full extent permitted by law, every condition, warranty, term,
provision, representation or undertaking (whether express, implied, written,
oral, collateral, statutory or otherwise) except the Seller Warranties is
excluded.

15.7   To the extent permitted by law, the Purchaser:

  (1)   agrees not to make, and releases any right it may have to make, against
the Seller any Claim based on Part 7.10 (including section 1041H) of the
Corporations Act, Part 2 Division 2 (including section 12DA or 12 DB) of the
Australian Securities and Investments Commission Act 2001 (Cth), the Australian
Consumer Law (including sections 4,18 or 29) or on any corresponding provision
of any State or Territory legislation, or on a similar provision under any other
law, for any act or omission concerning a Group Company or a Business or for any
statement or representation about any of those things which is not expressly
contained in this document; and

  (2)   agrees with the Seller not to make any such Claim against a member of
the Seller Group.

15.8   Each Seller Warranty is a separate warranty in no way limited by any
other Seller Warranty and the Purchaser and each Group Company shall have a
separate claim and right of action in respect of every breach of a Seller
Warranty.

15.9   The Purchaser must take all reasonable action to mitigate any Loss
suffered for which a Claim under the Seller Warranties could be made against the
Seller. Nothing in this document restricts or limits any general obligation at
law to mitigate any Loss.

15.10   Subject to clause 37.3, the rights of the Purchaser to make a Claim for
breach of a Seller Warranty or under any provision of this document are personal
to the Purchaser and may not be assigned to any other person. Neither the
Purchaser nor a person deriving title from the Purchaser can make a Claim for
breach of a Seller Warranty or under any provision of this document if the
Purchaser Guarantor has after Completion ceased to control the Business, or has
ceased to own or control any Group Company to which the Claim relates.

© Norton Rose Australia

 

35



--------------------------------------------------------------------------------



 



15.11   If the Purchaser is liable for Tax on any payment it receives from the
Seller for breach of clause 15.1 or under clause 15.3, the amount payable by the
Seller is increased so that, after the Tax is paid, the Purchaser receives the
amount it would have received had there been no Tax payable.

15.12   The Purchaser represents and warrants to the Seller that each statement
in Schedule 3 is true and accurate and not misleading on the date of this
Agreement and will remain true and accurate until Completion.

15.13   The Purchaser acknowledges that the Seller has entered into this
Agreement relying on the Purchaser Warranties.

15.14   Each Purchaser Warranty is a separate warranty in no way limited by any
other Purchaser Warranty.

15.15   The Purchaser indemnifies the Seller against all Loss arising from or
connected with a breach of any Purchaser Warranty.

15.16   If the Seller is liable for Tax on any payment it receives from the
Purchaser for breach of clause 15.12 or under clause 15.15, the amount payable
by the Purchaser is increased so that, after the Tax is paid, the Seller
receives the amount it would have received had there been no Tax payable.

15.17   The Purchaser Guarantor represents and warrants to the Seller that each
statement in Schedule 4 is true and accurate and not misleading on the date of
this Agreement and will remain true and accurate until Completion.

15.18   Each Purchaser Guarantor Warranty is a separate warranty in no way
limited by any other Purchaser Guarantor Warranty.

15.19   The Purchaser Guarantor indemnifies the Seller against all Loss arising
from or connected with a breach of any Purchaser Guarantor Warranty.

15.20   If the Seller is liable for Tax on any payment it receives from the
Purchaser Guarantor for breach of clause 15.17 or under clause 15.19, the amount
payable by the Purchaser Guarantor is increased so that, after the Tax is paid,
the Seller receives the amount it would have received had there been no Tax
payable.

15.21   The Purchaser Guarantor acknowledges that the Seller has entered into
this Agreement relying on the Purchaser Guarantor Warranties.

16   Limitation of liability

16.1   In each Seller Warranty, where any statement is qualified as being made
so far as the Seller is aware or to the best of the knowledge, information and
belief of the Seller or any similar expression, the knowledge, information and
belief of the Seller is the knowledge, information and belief of the following
individuals:

  (1)   Haydn Gardner;

  (2)   Craig McGuckin;

  (3)   Adrian Bowers;

© Norton Rose Australia

 

36



--------------------------------------------------------------------------------



 



  (4)   Dave Bennett in respect of Seller Warranties 7 (except 7.1 and 7.2), 9,
10, 11, 12, 14, 16 and 19 only;

  (5)   John Reeves in respect of Seller Warranties 7 (except 7.1 and 7.2), 9,
10, 11, 12, 14, 16 and 19 only; and

  (6)   Carl Jensen in respect of Seller Warranties 7 (except 7.1 and 7.2), 9,
10, 11, 12, 14, 16 and 19 as they relate solely to the affairs of Rheochem
Pacific Limited.

16.2   The Seller agrees with the Purchaser (for itself and as trustee for each
Group Company and each Group Company’s directors, employees, agents and advisers
and, in the case of Rheochem Indonesia, commissioners):

  (1)   to waive any right or claim which it may have in respect of any
misrepresentation or error in, or omission from, any information or opinion
supplied or given by any Group Company or any of its directors, officers,
employees or agents (and, in the case of Rheochem Indonesia, commissioners) in
the course of negotiating this Agreement or in preparing the Disclosure Letter;
and

  (2)   that any such right or claim shall not constitute a defence to any claim
by the Purchaser under or in relation to this Agreement.

16.3   The Seller is not liable for any breach of any Seller Warranty (other
than a Tax Warranty) to the extent that the facts, matters and circumstances
giving rise to the breach:

  (1)   are Disclosed in the Disclosure Letter or the Disclosure Materials;

  (2)   have been provided for or reserved in the Financial Statements;

  (3)   would have been disclosed to the Purchaser by the following searches it
conducted:

  (a)   on 03 February 2011, in respect of Rheochem Limited, the register of
companies maintained by ASIC;

  (b)   on 16 November 2010, in respect of Rheochem Limited, the relevant title
folio for each of the Properties at the Land Titles Office;

  (c)   on 14 December 2010, in respect of Rheochem India Pvt Ltd, the Registrar
of Companies, Maharashtra; and

  (d)   on 14 December 2010, in respect of Rheochem Pacific Limited, the
Companies Office (Ministry of Economic Development); or

  (4)   are known (whether by enquiry or otherwise) by the Purchaser, any member
of the Purchaser Group, or any of the following individuals:

  (a)   James Braun;

  (b)   Mark Airola;

  (c)   William Moss;

  (d)   Bruce Smith;

  (e)   Tony Freitas; and

  (f)   Gregg Piontek,         before the date of this Agreement

    The Seller Warranties (other than a Tax Warranty) are qualified by each such
fact, matter and circumstance.

© Norton Rose Australia

 

37



--------------------------------------------------------------------------------



 



16.4   The Seller is not liable for any breach of a Tax Warranty to the extent
that the facts, matters and circumstances giving rise to the breach:

  (1)   have been provided for or reserved in the Financial Statements; or

  (2)   are specifically Disclosed against the Tax Warranties in the Disclosure
Letter.

    The Tax Warranties are qualified by each such fact, matter and circumstance.

16.5   For the avoidance of doubt, any disclosure made under clause 16.4 shall
in no way limit the Purchaser’s right to claim under the indemnity in clause 18
in relation to Tax payable as a result of a breach of the Tax Warranties and the
Seller will be liable under the indemnity in clause 18.2(2) in respect of any
matter that would have been a breach of a Tax Warranty but for the provisions of
clause 16.4.

16.6   The Purchaser is not imputed with the knowledge or information that any
Personnel of the Seller are not permitted, by law or under confidentiality
obligations binding on the Personnel, to disclose (and has not actually
disclosed) to the Purchaser.

16.7   The Seller is not liable for any breach of any Seller Warranty after
Completion unless:

  (1)   notice of such Claim (Seller Warranty Claim Notice) against the Seller
is given by the Purchaser to the Seller (setting out full details, including
details of the facts, matters and circumstance giving rise to the breach, the
nature of the breach and, to the extent it is reasonably able to do so, the
Purchaser’s estimate of the Loss suffered) as soon as possible but in any event
within 20 Business Days after the Purchaser becomes aware of any fact, matter or
circumstance giving rise to the Claim and, in any event, on or before the Claims
Expiry Date;

  (2)   the Purchaser has given the Seller and its Personnel reasonable access
to all information and documents (including books and records) relating to the
Claim that are within the custody, possession or control of the Purchaser for a
period of 30 Business Days after the Seller has received the Seller Warranty
Claim Notice for the purpose of investigating the Claim; and

  (3)   within 9 months after the Seller has received the Seller Warranty Claim
Notice, the Claim has been:

  (a)   admitted or satisfied by the Seller;

  (b)   withdrawn by the Purchaser;

  (c)   settled between the Seller and the Purchaser; or

  (d)   submitted to arbitration in accordance with the rules set out in clause
25.3.

    Otherwise, the Claim will be taken to be waived or withdrawn and will be
barred and unenforceable.

16.8   Except with regard to Claims for breach of Seller Warranties 2 and 4 and
Claims under clause 17, in respect of which the Seller’s liability shall be
unlimited, the maximum aggregate amount that the Purchaser may recover from the
Seller for all Claims (including Claims for breaches of the Seller Warranties)
is $23.75 million.

© Norton Rose Australia

 

38



--------------------------------------------------------------------------------



 



16.9   The Seller is not liable for any breach of any Seller Warranty:

  (1)   unless the amount claimed in respect of the breach exceeds $50,000; and

  (2)   until the total of all amounts claimed in respect of breaches (not
counting any Claims for less than the amount set out in sub-clause (1) above)
exceeds $500,000,

    in which event the Purchaser is entitled to the full amount and not just the
excess.

16.10   Clause 16.9 does not limit the liability of the Seller for any breach of
any Seller Warranty to the extent that the breach:

  (1)   arises by reason of fraud or wilful concealment or dishonesty or
deliberate non-disclosure on the part of the Seller; or

  (2)   relates to any breach of Seller Warranty 2 or 4 or a Claim under clause
17.

16.11   Any amount (whether by way of damages or otherwise) received by the
Purchaser Group as compensation for any breach by the Seller of any Seller
Warranty or under clause 18.2 will be in reduction and refund of the Purchase
Price.

16.12   Any amount (whether by way of damages or otherwise) paid by the
Purchaser to the Seller under this Agreement, other than the payment of the
Purchase Price, including as compensation for any breach by the Purchaser of any
Purchaser Warranty, will be an increase of the Purchase Price.

16.13   Despite anything else in this Agreement:

  (1)   no Seller Warranty is breached by reason of, and the Seller is not
liable to the Purchaser or any other person for breach of any Seller Warranty or
any other provision in this document or under the indemnity in clause 18.2 in
relation to, any fact, matter or circumstance:

  (a)   which arises from any change after the date of this Agreement in any law
or in its interpretation or in any administrative practice or ruling of a
Government Agency (even if the change has retrospective effect), except in the
case of a change to a law relating to Tax which is announced and commences to
have effect prior to the date of this Agreement);

  (b)   to the extent that it is provided for or reserved in the Completion
Accounts, or has been taken into account in determining the value at which any
asset or liability is included in the Completion Accounts; or

  (c)   to the extent that it is caused by, or contributed to by, any act,
omission, transaction or arrangement:

  (i)   of or by or on behalf of the Purchaser or any member of the Purchaser
Group unless the act, omission, transaction or arrangement is required by law;

  (ii)   of or by or on behalf of the Seller, or any other person, at the
request of or with the consent of the Purchaser; or

  (iii)   implementing, or permitted by, the terms of this Agreement or of any
other agreement contemplated by it;

© Norton Rose Australia

 

39



--------------------------------------------------------------------------------



 



  (2)   the Purchaser may only recover once for the same Loss, and the Seller is
not liable to the Purchaser or any other person for Loss to the extent:

  (a)   that the same Loss has been recovered in another Claim or the subject of
the Claim is made good or is compensated for without cost to the Purchaser;

  (b)   of an amount equal to any reduction in present or future Tax, Tax rebate
or Tax credit received or receivable by the Purchaser or by any member of the
Purchaser Group in relation to the amount or the matter the subject of the
Claim; or

  (c)   that the Purchaser or any member of the Purchaser Group has a right to
recover an amount from a person other than the Seller or a member of the Seller
Group in respect of the Loss (for example, issuing a demand, making an insurance
claim, suing for tort or claiming under an indemnity) and has recovered such
amount (less any costs of recovery);

  (3)   the Seller is not liable to make any payment (whether by way of damages
or otherwise) to the Purchaser in relation to or for a breach of a Seller
Warranty for any Loss which does not flow directly or naturally from the breach
of the Seller Warranty, however arising; and

  (4)   no Environmental Warranty is breached if the act, event, matter or
circumstance giving rise to the alleged breach occurred at a time when the
relevant Group Company was not in occupation of the premises the subject of the
alleged breach.

17   Indemnity

17.1   The Seller indemnifies the Purchaser and each Group Company against all
Loss arising from or connected with:

  (1)   VRMT Well Services, Rheochem Limited’s shareholding in VRMT Well
Services, Rheochem Limited being a party to the VRMT Shareholders’ Agreement and
the conduct of operations by the Group in Nigeria prior to Completion;

  (2)   any remediation required under the Contaminated Sites Act 2003 (WA) in
relation to the Dampier Premises to the extent that the remediation is in
respect of an act, event, matter or circumstance which occurred:

  (a)   before Completion; and

  (b)   during the period Rheochem Limited was in occupation of the Dampier
Premises;

  (3)   the failure of the Seller to deliver any documents required at
Completion under clause 8.2;

  (4)   a finding by any court, commission, tribunal, directorate, ombudsman,
authority or government department that any Contractor was not a true
contractor, to the extent that the Loss is in respect of a period prior to
Completion, or any settlement made by any member of the Group with any
Contractor, arising out of a Claim by the Contractor that the Contractor was not
a true contractor to the extent that the settlement is in respect of the period
of engagement prior to Completion;

  (5)   the failure by any member of the Group to adequately pay, accrue or make
provision in the Group Financial Statements for annual leave, personal/carer’s
leave, sick leave, long service leave, leave loading, jury leave, public holiday
pay, taxation or superannuation for any Employee or any Contractor to the extent
that the Loss is in respect of the period of employment or engagement prior to
Completion;

© Norton Rose Australia

 

40



--------------------------------------------------------------------------------



 



  (6)   any Claim made by Haydn Gardner or Craig McGuckin for the difference
between benefits or entitlements Haydn Gardner or Craig McGuckin would have been
entitled to receive as an employee under Australian law, and the benefits or
entitlements Haydn Gardner or Craig McGuckin would have been entitled to receive
as an employee of a foreign corporation on secondment to Australia, to the
extent that the Loss is in respect of the period of employment prior to
Completion;

  (7)   if the items in clause 8.2(17) or 8.2(18) are not delivered by the
Seller at Completion, the termination of the Dampier Lease by either Toll or the
DPA as a result of their consent not being granted (as contemplated in clauses
8.2(17) and 8.2(18)), at or prior to Completion, to the transfer of shares in
Rheochem Limited from the Seller to the Purchaser under this Agreement. The Loss
against which the Seller indemnifies the Purchaser in this clause 17.1(7)
includes, but is not limited to:

  (a)   the cost of finding and securing suitable alternative premises;

  (b)   the cost of relocation (including the cost of moving plant and
equipment);

  (c)   the cost of removing items from the Dampier Premises and making good the
Dampier Premises in accordance with the terms of the Dampier Lease;

  (d)   the difference between the rate of rent under the Dampier Lease as at
the date of this Agreement and the rate of rent under the lease for the new
premises (if higher) for the period up to 29 June 2013 (being the expiry date of
the Dampier Lease as at the date of this Agreement);

  (e)   the cost of fitting out the new premises to an equivalent specification
to the Dampier Lease; and

  (f)   the cost to the business of Rheochem Limited as a result of the
relocation of the premises, including additional transportation costs of
personnel, product and equipment for the period up to 29 June 2013;

  (8)   filing irregularities and/or procedural irregularities (including
incorrect share valuations) in relation to the issue or conversion of Rheochem
India Pvt preference shares which occur prior to Completion (Irregularities),
including any fines, penalties or other sanctions (including compounding
penalties) imposed by the Reserve Bank of India whether prior to or post
Completion; and

  (9)   the costs of the Purchaser being required, as a result of the
Irregularities, to subscribe for further ordinary shares of Rheochem India Pvt
Ltd in order to maintain a 70:30 ratio (Purchaser : Prabhu).

18   Tax

18.1   In this clause 18, Tax Claim means any letter, request, advice, notice,
demand, notice of assessment, amended assessment or determination, deemed
assessment, other communication, instrument or document lodged under
self-assessment or issued, served or made by or on behalf of a Revenue
Authority, whether before or after the date of this Agreement, as a result of
which any member of the Group is or becomes liable to make a payment of an
ascertained amount for Tax (including Tax primarily chargeable against some
other company or person that is assessed to the member of the Group by reason of
the other company or person having been part of the same group of companies) or
is not entitled to any ascertained amount of credit, rebate, refund, relief,
allowance, deduction, or tax loss.

© Norton Rose Australia

 

41



--------------------------------------------------------------------------------



 



18.2   The Seller indemnifies the Purchaser against any amount of Tax payable to
the extent that the Tax arises from:

  (1)   a Tax Claim, as a result of which any member of the Group is liable to
make a payment of an ascertained amount in respect of Taxes on or in respect of
or calculated by reference to:

  (a)   income, profit or gain received, accrued or derived prior to the
Completion Date whether by a member of the Group or another entity; or

  (b)   any event, act, occurrence or omission, on or before the Completion
Date; or

  (2)   a breach of any Tax Warranty.

18.3   Payments under clause 18.2 must be made to the Purchaser (or, at the
Purchaser’s request, to a member of the Group) by whichever is the later of:

  (1)   5 Business Days before the latest date on which that payment of Tax may
lawfully be made without incurring any penalty, additional tax, interest or
general interest charge for late payment (allowing for any waivers or deferrals
granted by the Revenue Authority); and

  (2)   15 Business Days after the Seller receives notice in writing from the
Purchaser providing full and accurate particulars of the Tax Claim (with copies
certified by the Purchaser of all supporting documentation) sufficient for the
Seller to verify the accuracy of the Tax Claim.

19   Goods and services tax

19.1   In this clause 19:

  (1)   words used which have a particular meaning in the GST Law (as defined in
the GST Act, and also including any applicable legislative determinations and
Australian Taxation Office public rulings) or the Goods and Services Tax Act
1985 (NZ) have the same meaning, unless the context otherwise requires;

  (2)   any reference to GST payable by a party or input tax credits to which a
party is entitled includes any corresponding GST payable by, or entitlements to
input tax credits of, the representative member of any GST group of which that
party is a member; and

  (3)   if the GST Law or the Goods and Services Tax Act 1985 (NZ) treats part
of a supply as a separate supply for the purpose of determining whether GST is
payable on that part of the supply or for the purpose of determining the tax
period to which that part of the supply is attributable, such part of the supply
is to be treated as a separate supply.

19.2   Unless GST is expressly included, the consideration expressed to be
payable under any other clause of this Agreement for any supply made under or in
connection with this Agreement does not include GST.

19.3   Subject to clause 19.4, to the extent that any supply made under or in
connection with this Agreement is a taxable supply, the GST exclusive
consideration otherwise payable for that supply is increased by the amount of
GST imposed in respect of the supply, and that additional amount is payable at
the same time and in the same manner as the GST exclusive consideration.

© Norton Rose Australia

 

42



--------------------------------------------------------------------------------



 



19.4   A party will not be required to make a payment for a taxable supply made
under or in connection with this Agreement until it receives a tax invoice (or
adjustment note) for the supply to which the payment relates.

19.5   Each party agrees to do all things, including providing tax invoices and
other documentation, that may be necessary or desirable to enable or assist the
other party to claim any input tax credit, adjustment or refund in relation to
any amount of GST paid or payable in respect of any supply made under or in
connection with this Agreement.

19.6   If a payment to a party under this Agreement is a payment by way of
reimbursement or indemnity and is calculated by reference to the GST inclusive
amount of a loss, cost or expense incurred by that party, then the payment is to
be reduced by the amount of any input tax credit to which that party is entitled
in respect of that loss, cost or expense before any adjustment is made for GST
pursuant to clause 19.3.

19.7   If a party has a Claim under or in connection with this Agreement whose
amount depends on actual or estimated revenue or which is for a loss of revenue,
revenue must be calculated without including any amount received or receivable
as reimbursement for GST (whether that amount is separate or included as part of
a larger amount).

20   Restraint

20.1   In this clause 20:

  (1)   Restraint Area means:

  (a)   the Asia/Pacific region;

  (b)   Australia, New Zealand, India and Indonesia.

  (2)   Restraint Period means:

  (a)   the period of six years commencing on the Completion Date;

  (b)   the period of three years commencing on the Completion Date;

  (c)   the period of one year commencing on the Completion Date.

  (3)   Restrained Business means any business that:

  (a)   is the same as or similar to the Business or that competes with or is
likely to compete with the Business or a substantial part of the Business; or

  (b)   involves the manufacture, development or sale of drilling and related
fluids associated with exploration and production activities in the oil, gas,
geothermal or mining industries.

20.2   The Seller must not either directly or indirectly during the Restraint
Period:

  (1)   and in the Restraint Area, operate, participate in, or promote a
Restrained Business in any capacity or manner;

  (2)   and in the Restraint Area, have any kind of interest in or be concerned
with a Restrained Business;

© Norton Rose Australia

 

43



--------------------------------------------------------------------------------



 



  (3)   and in the Restraint Area, seek or gain the custom of a person who was a
customer of the Business at any time during the period of 12 months before
Completion, in order to carry on a Restrained Business;

  (4)   approach an employee or contractor of the Group with a view to
encouraging them to leave their employment or engagement;

  (5)   represent itself as being in any way connected with the Business;

  (6)   use a logo, mark or name substantially the same or as deceptively
similar to any Intellectual Property Rights owned, used or licensed by the
Group; or

  (7)   disclose the name of any customer of the Business or use that name to
the Seller’s advantage or to the Purchaser’s disadvantage (including through its
Personnel);

    and must ensure that none of its Related Bodies Corporate does any of the
things listed in clauses 20.2(1) to 20.2(7).

20.3   The restraint in clause 20.2 applies to the Seller acting:

  (1)   either alone or in partnership or association with another person;

  (2)   as principal, agent or representative;

  (3)   as member, shareholder, debenture holder, note holder or holder of any
other security;

  (4)   as trustee of or as a consultant or adviser to any person; or

  (5)   in any other capacity.

20.4   The restraints set out above will apply as if they consisted of several
separate, independent and cumulative covenants and restraints consisting of:

  (1)   each of clauses 20.2(4), 20.2(5), 20.2(6), 20.2(7) and 20.3 combined
with each separate Restraint Period; and

  (2)   each of clauses 20.2(1), 20.2(2) and 20.2(3) combined with each separate
Restraint Period and of each such separate combination combined with each
separate Restraint Area.

20.5   If any separate covenant and restraint referred to in clause 20.4 is
unenforceable, illegal or void, that covenant and restraint is severed and the
other covenants and restraints remain in force.

20.6   Despite clause 20.2, after Completion the Seller may hold less than 5% of
the issued shares or units of a body corporate or unit trust listed on a stock
market operated by the ASX or the London Stock Exchange, even if that body
corporate or unit trust is involved directly or indirectly in the Restrained
Business. This is the only exception to the restraint of trade the Purchaser
accepts under this clause 20.

20.7   The Seller agrees that, given the interests of the parties, each
restraint in this clause 20 is necessary to protect the goodwill of the Group
and is reasonable.

© Norton Rose Australia

 

44



--------------------------------------------------------------------------------



 



21   Purchaser guarantee and indemnity   21.1   The Purchaser Guarantor
guarantees to the Seller the due and punctual:

  (1)   payment by the Purchaser of the Guaranteed Money; and     (2)  
performance by the Purchaser of the Guaranteed Obligations.

21.2   The Seller agrees not to claim against the Purchaser Guarantor under this
Agreement in relation to any default of the Purchaser until it has given written
notice of that default to the Purchaser. Subject to providing this written
notice, the Purchaser Guarantor’s obligations in this Agreement may be enforced
against the Purchaser Guarantor without the Seller first being required to
exhaust any remedy it may have against the Purchaser or enforce any security it
may hold relating to the Guaranteed Obligations.   21.3   The Purchaser
Guarantor is entitled to enjoy all the rights and benefits of the Purchaser
arising out of or in connection with the Agreement to the same extent as the
Purchaser.   21.4   If the Purchaser is not bound by some or all of the
Purchaser’s obligations under this Agreement, or if for any other reason the
guarantee in clause 21.1 is not effective, the Purchaser Guarantor agrees, by
way of indemnity and principal obligation, to pay to the Seller the amount which
would have been payable by the Purchaser Guarantor to the Seller under the
guarantee in clause 21.1 had the guarantee been effective and the Purchaser been
bound.   21.5   The Purchaser Guarantor remains liable under this clause 21 even
if:

  (1)   the Purchaser or the Purchaser Guarantor:

  (a)   enters into any composition or scheme or deed of arrangement with
creditors; or     (b)   enters into receivership, administration or liquidation
or is wound up or dissolved;

  (2)   the Seller cannot for any reason enforce this Agreement against the
Purchaser;     (3)   the Seller, for any reason, has not exercised or does not
exercise all or any 1 or more of the Seller’s rights or powers:

  (a)   against the Purchaser; or     (b)   respecting any other security or
surety against which the Seller may claim to satisfy any liability of the
Purchaser;

  (4)   the Seller grants any time or other indulgence or concession to the
Purchaser; or     (5)   there is any variation (including a variation which
increases, or extends the duration of, the Guaranteed Money or the Guaranteed
Obligations), replacement, extinguishment, unenforceability, failure, loss,
abandonment or transfer of any document or agreement relating to the Guaranteed
Obligations (including this Agreement and any other guarantee or Encumbrance
held by the Seller from any person at any time).

21.6   Until the Purchaser has performed its obligations under this Agreement:

  (1)   this clause 21 continues to bind the Purchaser Guarantor; and

© Norton Rose Australia

 

45



--------------------------------------------------------------------------------



 



  (2)   the Purchaser Guarantor is not entitled to prove in the liquidation of
the Purchaser in competition with the Seller.

21.7   The Purchaser Guarantor acknowledges that it has not been induced to
enter into this Agreement by virtue of any representation by or on behalf of the
Seller, but acts entirely on its own responsibility.   22   Termination by
Purchaser or Seller   22.1   If, at any time prior to Completion, a Termination
Event (as described in clause 22.2) occurs, the Purchaser may, by written notice
to the Seller, terminate this Agreement with immediate effect without any
liability on the Purchaser’s part.   22.2   For the purposes of this clause
22.1, a Termination Event means:

  (1)   a breach of any of the Exclusivity Undertakings;     (2)   a Material
Adverse Change;     (3)   the Board of the Seller withdrawing or changing its
recommendation to shareholders to vote in favour of the Resolution;     (4)   a
termination for breach of a Fundamental Warranty under clause 6.8; or     (5)  
a termination as specified in clause 8.8.

22.3   If the Purchaser does not comply with its obligations under clause
8.5(1), 8.5(2) or 8.5(3), the Seller may, by written notice to the Purchaser,
terminate this Agreement with immediate effect without any liability on the
Seller’s part.   22.4   If the Purchaser terminates this Agreement under
clause 22.1 or the Seller terminates this Agreement under clause 22.3, then, in
addition to any other rights, powers or remedies provided by law or in equity:

  (1)   subject to clause 22.4(2), each party is released from its obligations
and liabilities under or in connection with this Agreement and this Agreement
will have no further force or effect, other than under this clause 22.4,
clause 1, clause 23, clause 25, clause 27, clause 35, clause 36, clause 37,
clause 38 and clause 39; and     (2)   each party retains the rights, remedies
and powers it has in connection with any past breach or any claim that has
arisen before termination.

22.5   After Completion, the Purchaser may not terminate or rescind this
Agreement for a breach of any Seller Warranty.   22.6   The Seller undertakes to
give notice to the Purchaser of any Termination Event of which it becomes aware
as soon as possible and before Completion.   23   Break Fee   23.1   The parties
acknowledge that each party will suffer significant costs and losses if this
Agreement is terminated and Completion does not occur. These costs include:

  (1)   advisory costs, legal costs and costs of management and directors’ time;
    (2)   costs of not pursuing alternative transactions;

© Norton Rose Australia

 

46



--------------------------------------------------------------------------------



 



  (3)   reputational costs associated with a failed action and the implications
of those costs in the event either party seeks to execute alternative
transactions in the future; and     (4)   costs of the uncertainty and possible
long-term harm to the trading price of the party’s securities.

23.2   Each party acknowledges that the costs outlined in clause 23.1 are
difficult to calculate and that the specified break fees in clauses 23.3 and
23.4 represent a fair and reasonable estimate of those costs. Each party
acknowledges that it requested the inclusion of this clause 23 and that the
parties would not otherwise have entered into this Agreement. Each party
believes that the Transaction will provide significant benefits to that party
and its shareholders and that it is appropriate to agree to inclusion of this
clause 23 in order to secure the benefits.   23.3   If, prior to Completion, the
Purchaser terminates this Agreement under clause 22.1 by reason of the
occurrence of a Termination Event set out in:

  (1)   clause 22.2(1);     (2)   clause 22.2(3); or     (3)   clause 22.2(5),

    the Purchaser may demand payment by the Seller of $2,500,000, which the
Seller will pay promptly on demand.   23.4   If the Seller terminates this
Agreement under clause 22.3, the Seller may demand payment by the Purchaser of
$2,500,000, which the Purchaser will pay promptly on demand.   23.5   The
payments under clauses 23.3 and 23.4 (if and when made) represent the sole and
absolute liability of the payee under or in connection with this Agreement and
no further damages, fees, expenses or reimbursements of any kind will be
payable. For the avoidance of doubt, if the Seller does not exercise its rights
under clause 23.4, it is entitled to claim all rights, powers or remedies
available to it at law or in equity or otherwise and if the Purchaser does not
exercise its rights under clause 23.3, it is entitled to claim all rights,
powers or remedies available to it at law or in equity or otherwise.   24  
Power of attorney   24.1   The Seller irrevocably appoints the Purchaser to be
its attorney to execute all rights of the Seller in respect of the Shares from
the Completion Date until the Shares are registered in the name of the
Purchaser.   24.2   The Purchaser may do in the name of the Seller and on its
behalf everything necessary or expedient, in the Purchaser’s sole discretion,
to:

  (1)   transfer the Shares and register the Purchaser as the holder of the
Shares;     (2)   exercise any rights attaching to the Shares, including rights
to appoint a proxy or representative, rights to attend and speak at meetings of
members of the Group and agree to them being called on short notice, and voting
rights;     (3)   exercise any powers the Seller has in its capacity as the
registered holder of the Shares;     (4)   receive any dividend or other
entitlement paid or credited to a Seller in respect of the Shares; and

© Norton Rose Australia

 

47



--------------------------------------------------------------------------------



 



  (5)   do any other act or thing in respect of the Shares or the Group.

24.3   The Purchaser may:

  (1)   appoint or remove any substitute, delegate or sub-attorney at any time;
and     (2)   exercise its powers under this clause 24:

  (a)   in its own name or in the name of the Seller; and     (b)   even if it
benefits from the exercise of the power.

24.4   The Seller declares that all acts and things done by the Purchaser and
its substitutes, delegates and sub-attorneys in exercising powers under this
clause 24 will be as good and valid as if they had been done by the Seller and
agrees to ratify and confirm whatever the Purchaser and its substitutes,
delegates and sub-attorneys do in exercising their powers under this clause 24.
  24.5   If the Purchaser requests, the Seller must execute a power of attorney
to give effect to the appointment under this clause 24, appointing the Purchaser
as the Seller’s attorney and conferring on the Purchaser the rights and powers
set out in this clause 24.   24.6   The appointment under this clause 24 is
exclusive and the Purchaser has authority to represent the Seller in respect of
the Shares to the exclusion of the Seller. The Seller is not permitted to
interfere with the Purchaser’s exercise of its rights as attorney (whether by
casting a vote, attending meetings itself or otherwise).   24.7   The Seller
declares that the powers granted to the Purchaser under this clause 24 are given
for valuable consideration and are irrevocable from the date of this Agreement
until the Shares are registered in the name of the Purchaser.   25   Resolving
Disputes   25.1   No party may proceed to arbitration in relation to any Dispute
unless the steps in clauses 25.3 and 25.4 have been followed.       However,
this limitation does not apply:

  (1)   to a party in relation to a Dispute where the party wants to apply for
urgent interlocutory relief (and clauses 25.3 and 25.4 do not apply in those
circumstances); or     (2)   to a party who attempts in good faith to comply
with clauses 25.3 and 25.4 but cannot because the other party to the Dispute
does not comply with those clauses.

25.2   The parties nominate the following as their negotiators for the purposes
of this clause (or any other person last notified by the relevant party for this
purpose):

              1st level negotiator   2nd level negotiator
Seller
  Haydn Gardner   Lincoln McCrabb
Purchaser
  James Braun   Paul Howes

    The negotiators have the authority to bind the party they represent.

© Norton Rose Australia

 

48



--------------------------------------------------------------------------------



 



25.3   If a Dispute arises, the parties shall first seek to resolve it in
accordance with this clause:

  (1)   A party may notify the other party to the Dispute. The notice must
specify the Dispute and indicate that the notifying party wants the Dispute to
be referred to the first level negotiators.     (2)   The first level
negotiators must meet (in person, by telephone or otherwise) within 6 Business
Days after a notice under clause 25.3(1) is received (or as they otherwise
agree), and negotiate in good faith to try to resolve the dispute.     (3)   If
the first level negotiators do not resolve the Dispute by the 6th Business Day
after their first meeting, the Dispute must be referred to the second level
negotiators by the original notifying party by service of a further notice
within 12 Business Days of that first meeting.     (4)   The second level
negotiators must meet within 6 Business Days after a notice under clause 25.3(3)
is received and negotiate in good faith to try to resolve the Dispute.     (5)  
Each party to the Dispute is bound by any settlement agreed to in writing by
their negotiator and must implement the settlement promptly.

25.4   If the Dispute is not resolved under clause 25.3 within 10 Business Days
of the first meeting of the second level negotiators (or such other period as
the parties may agree in writing), it shall be finally settled by arbitration in
accordance with the UNCITRAL Arbitration rules then in force.   25.5   In any
arbitration:

  (1)   the appointing institution shall be the Institute of Arbitrators and
Mediators Australia;     (2)   the administering authority shall be the
Institute of Arbitrators and Mediators Australia;     (3)   in the event that
the Dispute between the parties involves claims from either or both parties
totalling $2 million or less, the number of arbitrators shall be 1;     (4)   in
the event that the Dispute between the parties involves claims from either or
both parties totalling more than $2 million, the number of arbitrators shall be
3;     (5)   for the purpose of clauses 25.5(3) and 25.5(4), the value of any
claim shall be the value attributed to it by the party making that claim acting
reasonably and in good faith;     (6)   where a sole arbitrator is to be
appointed, that arbitrator shall be a legal professional of at least 10 years’
standing and qualified in Western Australia;     (7)   where three arbitrators
are to be appointed, the presiding arbitrator shall be a legal professional of
at least 10 years’ standing and qualified in Western Australia;     (8)   the
place of arbitration shall be Perth, Australia; and     (9)   the language used
in the arbitral proceedings shall be English.

25.6   The parties, any arbitrator(s), and their agents, shall keep confidential
and not disclose to any non-party the existence the Dispute, the arbitration,
all non-public materials and information provided by another party in the course
of and in preparation for meetings of the first and second level negotiators
and/or any arbitration, and orders or awards made in the arbitration (together,
the “Confidential Information”).

© Norton Rose Australia

 

49



--------------------------------------------------------------------------------



 



25.7   If a party wishes to involve in the arbitration a non-party (including a
fact or expert witness, stenographer, translator or any other person), the party
shall make reasonable efforts to secure the non-party’s advance agreement to
preserve the confidentiality of the Confidential Information.   25.8  
Notwithstanding the foregoing, a party may disclose Confidential Information to
the extent necessary to:

  (1)   prosecute or defend the arbitration or proceedings related to it
(including enforcement or annulment proceedings), or to pursue a legal right;  
  (2)   respond to legitimate subpoena, governmental request for information or
other compulsory process;     (3)   make disclosure required by law or rules of
a securities exchange; or     (4)   seek legal, accounting or other professional
services, or satisfy information requests of potential acquirers, investors or
lenders, provided that in each case that the recipient agrees in advance to
preserve the confidentiality of the Confidential Information.

25.9   This confidentiality provision survives termination of the contract and
of any arbitration brought pursuant to the contract. This confidentiality
provision may be enforced by an arbitral tribunal or any court of competent
jurisdiction and an application to a court to enforce this provision shall not
waive or in any way derogate from the agreement to arbitrate.   26  
Announcements   26.1   Subject to clause 26.2 and clause 26.3, no announcement,
circular or communication (each an Announcement) concerning the existence or
content of this Agreement shall be made by the Seller (or any member of the
Seller’s Group) or the Purchaser (or any member of the Purchaser’s Group)
without the prior written approval of the other party (such approval not to be
unreasonably withheld or delayed).   26.2   Notwithstanding clause 26.1, on
execution of this Agreement and on or following Completion the Purchaser may
make an announcement in relation to the Transaction to the New York Stock
Exchange and the Seller may make an announcement in relation to the Transaction
to AIM and ASX. Each party shall allow the other party reasonable opportunity to
review and comment on the proposed announcement before its release.   26.3  
Clause 26.1 does not apply to any Announcement if, and to the extent that, it is
required to be made by the rules of any stock exchange or any governmental,
regulatory or supervisory body or court of competent jurisdiction (Relevant
Authority) to which the party making the Announcement is subject, whether or not
any of the same has the force of law, provided that any Announcement shall, so
far as is practicable, be made after consultation with the other party and after
taking into account its reasonable requirements regarding the content, timing
and manner of despatch of the Announcement in question.   27   Confidentiality  
27.1   This clause shall be without prejudice to the clauses 25.6 and 25.9 which
shall continue to be effective notwithstanding Completion.

© Norton Rose Australia

 

50



--------------------------------------------------------------------------------



 



27.2   Each party shall treat as strictly confidential all information received
or obtained as a result of entering into or performing this Agreement which
relates to:

  (1)   the existence and terms of this Agreement and the Transaction Documents
(and any drafts of those agreements); and     (2)   all negotiations in
connection with the Transaction;

    and must ensure that its respective Personnel do likewise.   27.3  
Notwithstanding clause 27.2, a party may disclose information:

  (1)   required by the law of any relevant jurisdiction;     (2)   on a
confidential basis to its advisers (including bankers) to enable them to advise
in connection with this Agreement (including its administration or enforcement);
    (3)   if that information is in the public domain (other than because the
party has disclosed it);     (4)   if the party lawfully had the information
before it was disclosed to them in connection with this Agreement;     (5)   if
required by existing contractual obligations;     (6)   to a permitted assignee
in accordance clause 37;     (7)   with the consent of each other party;     (8)
  required to vest the full benefit of this Agreement in either party;     (9)  
in connection with legal or other proceedings relating to this Agreement;    
(10)   if required by any Relevant Authority to which the party making the
disclosure is subject, whether or not such requirement has the force of law; or
    (11)   if this Agreement expressly requires or permits a party to disclose
information.

27.4   A party disclosing under clause 27.3(10) must, as far as practical,
consult with each other party beforehand as to the content and timing of the
disclosure.   27.5   Without limiting clause 27.2, the Seller must keep
confidential all information concerning the Group and the Business which is in
its knowledge, possession or control and must ensure that its Personnel do
likewise. However, the Seller may disclose information where permitted to do so
under clause 27.3 .   27.6   This clause continues to bind the parties after
Completion and after the parties’ other obligations under this Agreement
terminate.   27.7   The parties agree that the Confidentiality Agreement shall
terminate automatically upon Completion.   28   Time of the essence   28.1  
Time is of the essence in respect of obligations to pay money under this
Agreement.

© Norton Rose Australia

 

51



--------------------------------------------------------------------------------



 



29   Further assurance   29.1   Each party must at its own cost from time to
time do all things (including executing or producing documents, getting
documents executed or produced by others and obtaining consents) necessary or
desirable to give full effect to this Agreement (including the transactions
contemplated by this Agreement).   30   Severability   30.1   If anything in
this Agreement is unenforceable, illegal or void or contravenes the law, then it
is severed and the rest of this Agreement remains in force.   30.2   The rights
and obligations of each party are not affected by any law that, but for this
clause 30.2, would affect those rights and obligations.   31   Entire agreement
  31.1   The Transaction Documents:

  (1)   contain the entire agreement, arrangement and understanding between the
parties on everything connected with the subject matter of this Agreement,
including the sale and purchase of the Shares; and     (2)   supersede any prior
agreement, arrangement or understanding on anything connected with that subject
matter.

    Accordingly, any thing (such as correspondence, negotiations or
representations before this Agreement is executed or an arrangement or
understanding) not reflected in the Transaction Documents does not bind the
parties and may not be relied on by them.   31.2   Each party has entered into
this Agreement without relying on any representation (whether or not
negligently) by any other party or any person purporting to represent that
party.   31.3   The parties agree that the Letter of Intent shall terminate
automatically upon execution of this Agreement.   32   Variation   32.1   An
amendment or variation to this Agreement is not effective unless it is in
writing and signed by the parties.   32.2   A provision of this Agreement
(including a condition precedent) may only be waived if the waiver is in writing
and signed by the person who has the benefit of the provision and who is
therefore to be bound by the waiver.   33   Rights, powers and remedies   33.1  
The rights, powers and remedies of each party are additional to other rights,
powers and remedies independently given by law.   33.2   The failure of a party
to exercise or enforce, or a delay by a party in exercising or enforcing, a
right, power or remedy does not operate as a waiver of the exercise or
enforcement by that party of that or any other right, power or remedy.

© Norton Rose Australia

 

52



--------------------------------------------------------------------------------



 



33.3   The exercise or enforcement by a party of a right, power or remedy does
not preclude the further exercise or enforcement by that party of that right,
power or remedy or the exercise or enforcement by that party of any other right,
power or remedy.   33.4   A party may exercise or enforce a right, power or
remedy (including giving or withholding its approval or consent) entirely at its
discretion (including by imposing conditions).   33.5   In exercising or
enforcing, or deciding not to exercise or enforce, a right, power or remedy, a
party is not required to take into account any adverse effect on another party.
  33.6   Each party agrees to comply with the conditions of any approval,
consent or waiver given by another party.   33.7   Waiver of a right, power or
remedy is effective only in respect of the specific instance to which it relates
and for the specific purpose for which it is given.   34   Continuing
obligations   34.1   The rights and obligations of the parties do not merge on
the completion of any transaction contemplated by this Agreement. They also
survive the execution and delivery of any conveyance, assignment, transfer or
other document entered into for the purpose of implementing any transaction
contemplated by this Agreement.   34.2   Each indemnity in this Agreement
survives the expiry or termination of this Agreement. A party may enforce a
right of indemnity at any time, including before it has suffered Loss.   35  
Costs   35.1   Each party must pay its own costs in connection with the
negotiation, preparation and execution of this Agreement.   35.2   The Purchaser
must pay all Stamp Duty (including all fines, penalties and interest) and other
government imposts payable on or in connection with this Agreement and any
transaction contemplated by this Agreement, and all instruments of transfer and
other documents or instruments executed under or in connection with this
Agreement or any transaction contemplated by this Agreement, when due.   36  
Notices   36.1   Each communication in connection with this Agreement (including
a notice, consent, request, waiver or demand) (Notice) has no legal effect
unless it is in writing.   36.2   In addition to any other method of service
provided by law, the Notice may be:

  (1)   sent by prepaid ordinary post to the address for service of the
addressee, if the address is in Australia and the Notice is sent from within
Australia;     (2)   sent by prepaid airmail to the address for service of the
addressee, if the address is outside Australia or if the Notice is sent from
outside Australia;     (3)   sent by facsimile to the facsimile number of the
addressee; or     (4)   delivered at the address for service of the addressee.

© Norton Rose Australia

 

53



--------------------------------------------------------------------------------



 



36.3   A certificate signed by a party giving a Notice or by an officer or
employee of that party stating the date on which that Notice was sent or
delivered under clause 36.2 is prima facie evidence of the date on which that
Notice was sent or delivered.   36.4   If the Notice is sent or delivered in a
manner provided by clause 36.2, it must be treated as given to and received by
the party to which it is addressed:

  (1)   if sent by post from within Australia to an address in Australia, on the
2nd Business Day (at the address to which it is posted) after posting;     (2)  
if sent by post to an address outside Australia or sent by post from outside
Australia, on the 5th Business Day (at the address to which it is posted) after
posting;     (3)   if sent by facsimile before 5pm on a Business Day at the
place of receipt, on the day it is sent and otherwise on the next Business Day
at the place of receipt; and     (4)   if otherwise delivered before 5pm on a
Business Day at the place of delivery, upon delivery, and otherwise on the next
Business Day at the place of delivery.

36.5   Despite clause 36.4, a facsimile is not treated as given or received:

  (1)   if at the end of the transmission the sender’s facsimile machine fails
to issue a report confirming the transmission of the number of pages in the
Notice; or     (2)   if it is not received in full and in legible form and the
addressee notifies the sender of that fact within 3 hours after the transmission
ends or by 12 noon on the Business Day on which it would otherwise be treated as
given and received, whichever is later.

36.6   If a Notice is served by a method which is provided by law but is not
provided by clause 36.2, and the service takes place after 5pm on a Business
Day, or on a day which is not a Business Day, it must be treated as taking place
on the next Business Day.   36.7   A Notice sent or delivered in a manner
provided by clause 36.2 must be treated as validly given to and received by the
party to which it is addressed even if:

  (1)   the addressee has been liquidated or deregistered or is absent from the
place at which the Notice is delivered or to which it is sent; or     (2)   the
Notice is returned unclaimed.

36.8   The Seller’s address for service and facsimile number are:

         
Name
  :   Rheochem Plc
Attention
  :   Haydn Gardner
Address
  :   15 Appold Street, London EC2A 2HB
Facsimile no
  :   +44 20-7814-8141

© Norton Rose Australia

 

54



--------------------------------------------------------------------------------



 



36.9   The Purchaser’s and Purchaser Guarantor’s addresses for service and
facsimile numbers are:

         
Name
  :   Newpark Resources, Inc.
Attention
  :   General Counsel
Address
  :   2700 Research Forest Drive, Suite 100, The Woodlands, Texas 77381
Facsimile no
  :   +1 281-362-6801

36.10   A party may change its address for service or facsimile number by giving
Notice of that change to each other party.   36.11   If the party to which a
Notice is intended to be given consists of more than 1 person, then the Notice
must be treated as given to that party if given to any of those persons.   36.12
  Any Notice by a party may be given and may be signed by its solicitor.   37  
Assignment   37.1   Subject to clause 37.3, neither party may assign or deal
with or purport to assign or deal with its rights under this Agreement, or
create or allow to exist any third party interest over them, without the prior
written consent of the other party (which consent may not be unreasonably
withheld or delayed). Any act or omission in contravention of this clause 37.1
is ineffective.   37.2   This Agreement shall be binding on and shall inure for
the benefit of the successors and assigns of the parties.   37.3   The benefit
of this Agreement shall be freely assignable by the Purchaser to a member of the
Purchaser Group by giving written notice to the Seller.   38   Governing law and
jurisdiction   38.1   The law of Western Australia governs this Agreement.  
38.2   The parties submit to the non-exclusive jurisdiction of the courts of
Western Australia and of the Commonwealth of Australia.   39   Service of
process   39.1   Without preventing any other mode of service, a document in an
action or administrative or arbitral proceeding connected with this Agreement
(including the originating process and a third party notice) may be served on a
party by any method permitted by clause 36 for the service of a notice of
demand.   39.2   The Purchaser and Purchaser Guarantor each appoints James
Stewart of Norton Rose Australia (Level 39, BankWest Tower, 108 St Georges
Terrace, Perth WA 6000) as its agent to receive on its behalf service of process
in Western Australia in any action or proceeding connected with this Agreement
(Relevant Action).   39.3   The Purchaser Guarantor consents to service of
process upon it out of the courts of Western Australia in a Relevant Action by
posting copies of the process by international registered post to the Purchaser
Guarantor at its address for service specified in this Agreement.

© Norton Rose Australia

 

55



--------------------------------------------------------------------------------



 



39.4   The Seller appoints Roger Davies of Blake Dawson (Level 32, Exchange
Plaza, 2 The Esplanade, Perth WA 6000) as its agent to receive on its behalf
service of process in Western Australia in any Relevant Action.   39.5   The
Seller consents to service of process upon it out of the courts of Western
Australia in a Relevant Action by posting copies of the process by international
registered post to the Seller at its address for service specified in this
Agreement.   40   Execution by attorney   40.1   Where this Agreement is
executed by an attorney, that attorney, by executing, declares that it has no
notice of revocation, termination or suspension of the power of attorney under
which it executes this Agreement.   41   Counterparts   41.1   This Agreement
may be executed in any number of counterparts. Each counterpart is an original
but the counterparts together are one and the same agreement.   41.2   This
Agreement is binding on the parties on the exchange of counterparts. A copy of a
counterpart sent by facsimile machine or as a pdf attachment to an email:

  (1)   must be treated as an original counterpart;     (2)   is sufficient
evidence of the execution of the original; and     (3)   may be produced in
evidence for all purposes in place of the original.

© Norton Rose Australia

 

56



--------------------------------------------------------------------------------



 



Schedule 1 – The Shares
clause 1.1(127)

                                              Allocation of   Group   Class of
Shares     Number of Shares     Purchase Price  
Rheochem Limited
  Ordinary     60,681,291       80 %
Rheochem Pacific Limited
  Ordinary     100       10 %
Rheochem India Pvt Ltd
  Ordinary     70,000       10 %
 
  Redeemable preference     100,600          
 
  Convertible preference     112,550          
Rheochem Indonesia
  Ordinary      356       0 %

© Norton Rose Australia

 

57



--------------------------------------------------------------------------------



 



Schedule 2 – Seller Warranties
Clause 1.1(125)

1   Definitions   1.1   In this Schedule 2:

  (1)   Assets means all assets that are owned by the Group, including:

  (a)   the Business Records;     (b)   the rights under the Contracts;     (c)
  the Freehold Property;     (d)   the Goodwill;     (e)   the IP Rights;    
(f)   the rights under the IP Licences;     (g)   the Permits;     (h)   the
Plant and Equipment;     (i)   the rights under the Plant and Equipment Leases;
    (j)   the rights under the Property Leases;     (k)   the Receivables; and  
  (l)   the Stock;

  (2)   Business Name means each business name used in connection with the
Business, as set out in the Disclosure Letter;     (3)   Business Records means
all documents and information relating to the Assets, the Leased Property, the
Leased Plant and Equipment, the Licensed IP Rights, the Employees or the
Business, in whatever form and wherever situated. It includes books, files,
correspondence, manuals, registers (such as asset registers) and records,
documents of title, books of account, lists of suppliers to the Business and its
customers, data, processes and systems;     (4)   Confidential Information means
all information relating to the Assets, the Leased Property, the Leased Plant
and Equipment, the Licensed IP Rights, the Employees or the Business in whatever
form (including verbal, or recorded on paper or by electronic means). It
includes all financial, operational and technical information, trade secrets,
ideas, concepts, know-how, processes and knowledge. However, it excludes
information which is or becomes known or generally available to the public –
except if this happens because of a breach of any obligation of confidence (in
which case it remains Confidential Information);     (5)   Contaminant has the
meaning given in the Resource Management Act 1991 (New Zealand);

© Norton Rose Australia

 

58



--------------------------------------------------------------------------------



 



  (6)   Contamination means the presence in the Environment of a substance or
Contaminant at a concentration:

  (a)   above the concentration at which the substance is normally present in
the Environment in the same locality; and     (b)   which presents or has the
potential to present a risk of harm to human health or to any aspect of the
Environment,

      except where the contamination is prescribed for the purposes of section
4(2) of the Contaminated Site Act 2003 (WA);     (7)   Contracts means all
contracts and commitments entered into by any member of the Group which are
wholly or partly unperformed at Completion, including those set out in the
Disclosure Letter;     (8)   Domain Names means each internet domain name used
in connection with the Business, as listed in the Disclosure Letter;     (9)  
Employee means each employee of each member of the Group;     (10)   Environment
means components of the earth, including:

  (a)   land, air and water;     (b)   any layer of the atmosphere;     (c)  
any organic or inorganic matter and any living organism;     (d)   human-made or
modified structures or areas; and     (e)   the amenity values of an area,

      and includes interacting natural ecosystems that include components
referred to in Seller Warranties 1.1(10)(a) to 1.1(10)(e);     (11)  
Environmental Law means any law (whether statute, regulation or common law),
policy guideline, statutory plan, standard, or official communication by a
Governmental Agency concerning the Environment or the health and safety of human
beings, and includes any law relating to the use of land, water or any part of
the Environment;     (12)   Environmental Notice means a lawful direction,
order, demand or other requirement from a Governmental Agency to take any action
or refrain from taking any action or to comply with any Environmental Law, or to
remedy any breach of an Environmental Law;     (13)   Environmental Permit means
a Permit under any Environmental Law;     (14)   FDI Laws mean the Foreign
Exchange Management Act, 1999 and the rules and regulations thereunder, read
with the Consolidated FDI Policy issued by the Department of Industrial Policy
and Promotion vide Circular 2 of 2010 dated September 30, 2010 and earlier
versions thereof and earlier press notes, press releases, clarifications and
circulars relating to foreign investment in India, issued by the Department of
Industrial Policy and Promotion;

© Norton Rose Australia

 

59



--------------------------------------------------------------------------------



 



  (15)   Freehold Property means all land, and all buildings, fixtures and other
improvements on that land, owned by any member of the Group, as described in the
Disclosure Letter;     (16)   Goodwill means the goodwill of the Business;    
(17)   Group Financial Statements means:

  (a)   the audited financial statements (including income statement, balance
sheet, statement of cash flows, directors’ report, auditors’ report and notes
attached to or intended to be read with the financial statements) of Rheochem
Limited for the financial year ended on 30 June 2010 and as at 30 June 2010 (as
disclosed as document number 3.3.1 of the 2010 Data Room Index);     (b)   the
audited financial statements (including income statement, balance sheet,
statement of cash flows, directors’ report, auditors’ report and notes attached
to or intended to be read with the financial statements) of Rheochem Pacific
Limited for the financial year ended on 30 June 2010 and as at 30 June 2010 (as
disclosed as document number 3.3.2 of the 2010 Data Room Index);     (c)   the
audited financial statements (including income statement, balance sheet,
statement of cash flows, directors’ report, auditors’ report and notes attached
to or intended to be read with the financial statements) of Rheochem India Pvt
Limited for the financial year ended on 30 June 2010 and as at 30 June 2010 (as
disclosed as document number 3.3.3 of the 2010 Data Room Index);     (d)   the
audited financial statements (including income statement, balance sheet,
statement of cash flows, directors’ report, auditors’ report and notes attached
to or intended to be read with the financial statements) of Rheochem Indonesia
for the financial year ended on 30 June 2010 and as at 30 June 2010 (as
disclosed as document number Item DDD of the schedule of the Answers to
Purchaser’s Questions set out in Annexure C of the Agreement);

  (18)   Indian Shareholders’ Agreement means the shareholders’ agreement
between Prabhu Marketing Services PBT Limited and Rheochem India Pvt Limited
dated 20 September 2005 and disclosed at document number 5.1.1 of the 2010 Data
Room Index;     (19)   Indonesian Law means any and all statues, rules,
regulations, ordinances, decrees, requirements, codes, announcements, orders or
other binding actions or requirements of any Authority including, without
limitation, the prevailing laws of the Republic of Indonesia or any political
subdivision or Authority thereof, whether national, provincial or regional;    
(20)   IP Rights means:

  (a)   the Confidential Information;     (b)   the Business Names; and     (c)
  all other Intellectual Property Rights owned by any member of the Group, as
set out in the Disclosure Letter,

© Norton Rose Australia

 

60



--------------------------------------------------------------------------------



 



      excluding the Licensed IP Rights;     (21)   IP Licence means the
contracts and commitments under which any member of the Group is licensed to
exercise a Licensed IP Right, as listed in the Disclosure Letter;     (22)  
Leased Plant and Equipment means the items (including plant, equipment,
machinery, tools, furniture, removable fixtures, fittings and motor vehicles)
which are subject to a Plant and Equipment Lease, as described in the Disclosure
Letter;     (23)   Leased Property means all land, and all buildings, fixtures
and other improvements on that land, which are subject to a Property Lease, as
described in the Disclosure Letter;     (24)   Licensed IP Right means a right
to use intellectual property that any member of the Group uses but which the
member of the Group does not own, as listed in the Disclosure Letter;     (25)  
Permits means the permits, licences, consents, planning permissions,
certifications or authorisations issued by a Governmental Agency:

  (a)   held by any member of the Group or for which any member of the Group has
applied, as set out in the Disclosure Letter; or     (b)   which are required to
own, use or occupy the Assets, use the Leased Plant and Equipment or the
Licensed IP Rights, occupy the Leased Property, employ the Employees or carry on
the Business;

  (26)   Plant and Equipment means all plant, equipment, machinery, tools,
furniture, removable fixtures, fittings and motor vehicles which are owned by
any member of the Group, as listed in the Disclosure Letter;     (27)   Plant
and Equipment Leases means the hiring arrangements, including leases, hire
purchase agreements and conditional purchase agreements, entered into by any
member of the Group and under which it has the right to use the Leased Plant and
Equipment, as described in the Disclosure Letter;     (28)   Property means the
Freehold Property and the Leased Property;     (29)   Property Leases means each
lease, sublease or licence of land, and the buildings, fixtures and other
improvements on that land, entered into by any member of the Group, as described
in the Disclosure Letter;     (30)   Receivables means the trade debts owing to
any member of the Group;     (31)   Security Interest has the meaning given in
the Personal Property Securities Act 1999 (New Zealand);     (32)   Stock means
all inventory used or intended for use in connection with the Business which is
owned by any member of the Group (including raw materials, components,
work-in-progress, finished goods, packaging, advertising and marketing
materials, catalogues, stationery and spare parts and including items in transit
from a supplier or to a customer or on consignment with a customer); and    
(33)   Superannuation Guarantee Charge has the meaning given in the
Superannuation Guarantee (Administration) Act 1992 (Cth).

2   The Seller   2.1   The Seller is duly incorporated and validly exists under
the law of its place of incorporation.

© Norton Rose Australia

 

61



--------------------------------------------------------------------------------



 



2.2   The Seller has full corporate power and authority to enter into this
Agreement, and each document in connection with this Agreement to be executed by
it at or before Completion, and perform its obligations under this Agreement and
to carry out the transactions contemplated by this Agreement.   2.3   The entry
into and performance of this Agreement has been properly authorised by all
necessary corporate action of the Seller.   2.4   This Agreement and each
document in connection with this Agreement to be executed by the Seller at or
before Completion constitute legal, valid and binding obligations of the Seller,
enforceable against the Seller in accordance with their terms, except that:

  (1)   their enforcement are subject to any necessary stamping or registration;
    (2)   their enforceability may be limited by applicable bankruptcy,
insolvency, reorganisation, moratorium or similar laws affecting the enforcement
of creditors’ rights generally; and     (3)   their enforceability are subject
to the principles of equity (regardless of whether its enforcement is considered
in a proceeding in equity or at law), including         the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy.

2.5   The Seller is entitled to sell and transfer or procure the sale and
transfer of the full legal and beneficial ownership in the Shares to the
Purchaser on the terms set out in this Agreement.   2.6   The entry into and
performance of this Agreement and each transaction contemplated by this
Agreement does not and will not (with or without the giving of notice or the
lapse of time or both):

  (1)   contravene or conflict with or result in a breach of or default under:

  (a)   a law or treaty or a judgment, ruling, order or decree of a Governmental
Agency binding on the Seller;     (b)   any Authorisation;     (c)   the
Seller’s articles of association or other constituent documents; or     (d)  
any other contract, instrument or commitment which is binding on the Seller;

  (2)   permit the termination of any Authorisation, or any contract or
commitment, in accordance with their terms; or     (3)   require an
Authorisation or any other consent, approval, authorisation, qualification,
acknowledgment or license of a third party (save for the shareholder approval
referred to in clause 2.1(1) of the Agreement).

2.7   The Seller:

  (1)   is not wound up, no resolution for its winding up has been passed and no
meeting of members or (so far as the Seller is aware) creditors has been
convened for that purpose;

© Norton Rose Australia

 

62



--------------------------------------------------------------------------------



 



  (2)   is not the subject of a winding up application which has been made to a
court and notified to the Seller, and (so far as the Seller is aware) no event
has occurred which would entitle any person to apply to a court to wind up the
Seller;     (3)   has not proposed or taken any steps to implement a scheme of
arrangement or other compromise or arrangement with any of its creditors;    
(4)   is not the recipient of a statutory demand under section 123(1)(a) of the
UK Insolvency Act 1986;     (5)   is not in receivership and none of its assets
are in the possession of or under the control of a mortgagee or chargee;     (6)
  is not subject to administration under Schedule B1 to the UK Insolvency Act
1986 and Part 2 of the UK Insolvency Riles 1986 (SI 1986/1925); or     (7)   is
not insolvent or unable to pay its debts (as defined in section 123 of the UK
Insolvency Act 1986).

2.8   No property or assets of the Seller have been seized in the course of a
dispute, or by way of distress, execution or similar process. No distress,
execution or other similar order or process has been levied on any of the
property or assets of the Seller.   2.9   No legal proceedings, arbitration,
mediation or other dispute resolution process is taking place, pending or
threatened, the outcome of which is likely to have a material and adverse affect
on the ability of the Seller to perform its obligations under this Agreement.  
2.10   The Seller is not entering into this Agreement as trustee of any trust or
settlement.   3   Information   3.1   As at the date of this Agreement, the
Seller is not aware of any materially adverse information relating to the
Business that has not been made available (including, without limitation by
including the information in the Data Room) to the Purchaser before the date of
this Agreement.   4   The Shares   4.1   The Seller is the registered holder and
beneficial owner of the Shares. The register of members of each Group Company
are, in all material respects, accurate, complete and up to date.   4.2   The
Shares are free from any Encumbrance. No person has provided notice to the
Seller or any Group Company claiming an interest of that kind in respect of the
Shares.   4.3   The Shares of Rheochem Limited comprise the whole of the issued
capital of Rheochem Limited and are fully paid.   4.4   The Shares of Rheochem
Pacific Limited comprise the whole of the issued capital of Rheochem Pacific
Limited and are fully paid and without limiting clause 4.2 above are free from
any Security Interest   4.5   The Shares of Rheochem Indonesia comprise 94.93
per cent of the whole of the issued capital of Rheochem Indonesia and are fully
paid. The current shareholder structure of Rheochem Indonesia has been notified
to the Ministry of Law and Human Rights but has not been registered with the
Department of Trade of the Republic of Indonesia.

© Norton Rose Australia

 

63



--------------------------------------------------------------------------------



 



4.6   The Shares of Rheochem India Pvt Limited comprise 70 per cent of the whole
of the issued capital of Rheochem India Pvt Limited and are fully paid. The
Shares of Rheochem India Pvt Limited are held by the Seller in compliance with
applicable laws, including but not limited to the Foreign Exchange Management
Act, 1999 and rules and regulations thereunder and the Foreign Direct Investment
Policy, issued by the Government of India from time to time, and all applicable
filings and reporting requirements in relation to such Shares have been duly
complied with.   4.7   Except for Rheochem Indonesia, there is no restriction on
the sale or transfer of the Shares to the Purchaser, save that the approval of
the directors of each Group Company may be required in order to register the
transfer of the Shares to the Purchaser.   4.8   No member of the Group has
granted to any person a right to subscribe for or otherwise acquire any shares
or other securities in its capital.   4.9   No person has any right, including a
contractual right, an option, a right of first refusal, a right of pre-emption
or other right, to acquire or to restrain any person from acquiring any of the
Shares.   4.10   No person is entitled to recover from any member of the Group
any finder’s fee, success fee or similar fee in connection with the sale and
purchase of any of the Shares.   5   The Group   5.1   Each member of the Group
is duly incorporated and validly exists under the law of its place of
incorporation.   5.2   The copy of the constitution or memorandum of association
or articles of association of each member of the Group and provided to the
Purchaser prior to executing this Agreement is a true and accurate copy and
includes all modifications approved by special resolution (if required) passed
on or before the date of this Agreement. No resolution to repeal the current
constitution of any member of the Group has been passed.   5.3   There has not
been any breach of or default by any member of the Group of any term or
provision of its constitution and, so far as the Seller is aware, there has not
occurred any event which, with the passage of time or giving of notice, would
constitute a breach or default of that kind.   5.4   No member of the Group:

  (1)   is wound up, no resolution for its winding up has been passed and no
meeting of members or (so far as the Seller is aware) creditors has been
convened for that purpose;     (2)   is the subject of a winding up application
which has been made to a court and notified to the relevant member of the Group
or the Seller, and (so far as the Seller is aware) no event has occurred which
would entitle any person to apply to a court to wind up any member of the Group;
    (3)   has proposed or taken any steps to implement a scheme of arrangement
or other compromise or arrangement with any of its creditors; or     (4)   is in
receivership and none of its assets are in the possession of or under the
control of a mortgagee or charge.

5.5   Rheochem Limited:

  (1)   has not received a demand under section 459E of the Corporations Act;

© Norton Rose Australia

 

64



--------------------------------------------------------------------------------



 



  (2)   is not subject to administration under Part 5.3A of the Corporations
Act; or     (3)   is not insolvent (as defined in section 95A of the
Corporations Act).

5.6   Rheochem Pacific Limited:

  (1)   has not received a statutory demand under the Companies Act 1993 (New
Zealand);     (2)   is solvent and able to satisfy the solvency test set out in
section 4 of the Companies Act 1993 (New Zealand).

5.7   No receiver, receiver and manager, liquidator, interim liquidator,
administrator, statutory manager, trustee or similar officer has been or is
appointed in respect of Rheochem Pacific Limited or any of its assets and, so
far as the Seller is aware, no event has occurred that gives any person the
right to seek such appointment or to declare Rheochem Pacific Limited at risk
pursuant to the Corporations (Investment & Management) Act 1989 (New Zealand) or
to place Rheochem Pacific Limited under statutory management pursuant to that
Act.   5.8   No person in whose favour Rheochem Pacific Limited has granted any
Security Interest has become entitled to enforce any security under that
Security Interest.   5.9   Rheochem Indonesia:

  (1)   is not subject to any proceeding nor have (so far as the Seller is
aware) any actions been taken in respect of its bankruptcy or for suspension of
payment of debts or in respect of its dissolution or liquidation pursuant to
applicable provisions of Indonesian Law; and     (2)   has not taken any
corporate action, taken any steps, nor has there been any legal proceedings by
any third party against it that would result in bankruptcy, winding up or
dissolution.

5.10   Rheochem Limited has not received from ASIC any notice warning of
possible cancellation of its registration.   5.11   Rheochem Pacific Limited has
not received any notice warning that it may be removed from the New Zealand
Companies Register.   5.12   Rheochem Indonesia has not applied for a Business
Licence (Ijin Usaha), which is issued by the Capital Investment Coordinating
Board (Badan Kordinasi Penanaman Modal), as it has not commenced business
activities in Indonesia.   5.13   No member of the Group:

  (1)   has any legal or beneficial interest in any shares or other securities
in the capital of any body corporate or other entity;     (2)   has had any
legal or beneficial interest in any shares or other securities in the capital of
any body corporate or other entity (except for the shares in VMRT held by
Rheochem Limited prior to Completion);     (3)   is or has been a member of any
partnership, joint venture, society or other unincorporated association (except
for the Indian Shareholders’ Agreement entered into by Rheochem India Pvt
Limited and the Indonesian shareholders’ agreement dated 20 September 2005
entered into by Rheochem Indonesia and PT Bunga Mas Nusantara which has been
terminated); and

  (4)   is or ever has been a trustee or beneficiary of any trust estate or
fund.

© Norton Rose Australia

 

65



--------------------------------------------------------------------------------



 



5.14   The Group has or never had a place of business, branch or permanent
establishment (as that expression is defined in any relevant double taxation
agreement) outside Australia, New Zealand, India and Indonesia.   5.15   Each
member of the Group is and has always been duly recognised or registered and
authorised to conduct the Business in every country or other jurisdiction in
which it operates.   5.16   No member of the Group has allowed or consented to:

  (1)   the use by any other person; or     (2)   the registration as a business
name,

    of a name similar to its name.   5.17   No member of the Group has given to
any person any power of attorney or other authority to act on behalf of any
member of the Group.   5.18   No member of the Group or (so far as the Seller is
aware) any person acting on behalf of the Group has made or offered any payment
to any government official which would violate the Criminal Code Amendment
(Bribery of Foreign Public Officials) Act 1999, the Criminal Code of the
Republic of Indonesia (Criminal Code), Law No 31 of 1999 concerning the
Eradication of the Criminal Act of Corruption (as amended) (Anti-Corruption Law)
or any equivalent legislation in each jurisdiction where the Group operates.   6
  Financial position, performance and prospects   6.1   The Group Financial
Statements were prepared:

  (1)   in accordance with all applicable laws (including International
Financial Reporting Standards);     (2)   in the manner described in the notes
to them and the accompanying auditor’s report; and     (3)   on a basis
consistent with the audited accounts for the prior financial year.

6.2   The Group Financial Statements give a true and fair view of the financial
position and performance of each member of the Group as at and for the period
ending on the Balance Date.   6.3   The monthly management accounts of each
Group Company for the period between 1 July 2010 and 31 January 2011 were
prepared with due care and attention and accurately, in all material respects,
show the financial position and performance of each respective Group Company as
at the end of and for each period they were prepared.   6.4   The Business
Records:

  (1)   have been disclosed to the Purchaser; and     (2)   are, in all material
respects, accurate and complete.

6.5   The originals of all Business Records which ought to be in the possession
or under the control of each member of the Group are in its possession or under
its control.

© Norton Rose Australia

 

66



--------------------------------------------------------------------------------



 



6.6   No member of the Group is directly or indirectly obliged in any way to
guarantee, assume or provide funds to satisfy any obligation of any person who
is not a member of the Group. No letter of comfort or similar assurance has been
given by any member of the Group.   6.7   So far as the Seller is aware, no
person who is not a member of the Group has entered into any guarantee,
indemnity or letter of comfort relating to any obligations of any member of the
Group or which is necessary to carry on the Business.   6.8   No debts are owing
to any member of the Group other than trade debts incurred in the ordinary and
normal course of the Business, all of which will be good and collectable in the
ordinary and normal course of business.   6.9   No Group member has any
liability under any bills of exchange, promissory notes and other negotiable or
transferable instruments entered into other than in the ordinary course of
business.   6.10   The Disclosure Letter lists the BSB and account number and
the name and location of each account at each financial institution operated by
any member of the Group, together with the name of each person authorised to
sign on each account.   7   Business   7.1   The Group is the sole legal and
beneficial owner of the Assets.   7.2   The Assets are free from all
Encumbrances. No person has claimed an interest of that kind in respect of an
Asset. To the extent that Assets are owned by Rheochem Pacific Limited, they
will additionally be free from any Security Interests.   7.3   The Assets,
Leased Property, Leased Plant and Equipment and Licensed IP Rights are all of
the assets used in the operation of the Business.   7.4   No member of the Group
has entered into any contract or commitment to dispose of any of the Assets
other than in the ordinary and normal course of the Business.   7.5   No person
uses or, so far as the Seller is aware, has a right to use or occupy any of the
Assets, the Leased Property, the Leased Plant and Equipment or the Licensed IP
Rights other than the Group.   7.6   No member of the Group has received a
notice from a Government Agency which might interfere in a material respect with
the rights of any member of the Group to own, use or occupy the Assets, use the
Leased Plant and Equipment or Licensed IP Rights, occupy the Leased Property,
employ the Employees or carry on the Business, and (so far as the Seller is
aware) there are no facts or circumstances that may reasonably give rise to any
such notice being received by any member of the Group.   7.7   The Group carries
on the Business at the date of this Agreement and will continue to do so until
Completion.   7.8   So far as the Seller is aware, no customer of the Business
has been dissatisfied with goods or services received from the Group within the
12 months preceding the date of this Agreement.   7.9   No existing customer or
supplier of any member of the Group has given notice to the Seller or any member
of the Group that it will or is likely to:

  (1)   cease trading with any member of the Group; or

© Norton Rose Australia

 

67



--------------------------------------------------------------------------------



 



  (2)   materially reduce its trading with any member of the Group,

    as a result of the acquisition of the Shares by the Purchaser.   7.10   The
information technology computer systems and the software and hardware owned and
licensed by the Group as set out in the Disclosure Letter are all such systems
currently used in the operation of the Business.   8   Changes since the Balance
Date   8.1   Since the Balance Date:

  (1)   the Business has been carried on in the ordinary and normal course and
no contracts or commitments differing from those ordinarily necessitated by the
nature of the Business have been entered into or incurred; and     (2)   there
has been no material change in the assets or liabilities, or the financial
position or performance of any member of the Group, except changes in the
ordinary and normal course of the Business, and none of these individually or
together is materially adverse to the Group or to the Business.

8.2   Since the Balance Date, no member of the Group has:

  (1)   redeemed, bought back, reduced or cancelled any shares or other
securities in its capital; or     (2)   declared, decided to pay or paid a
dividend, made a distribution or revalued any assets.

9   Plant and Equipment   9.1   The Disclosure Letter contains a list of all
items of Plant and Equipment and Leased Plant and Equipment and accurately
describes those items in all material respects.   9.2   Each item of Plant and
Equipment and Leased Plant and Equipment is in the physical possession or under
the control of the Group.   9.3   Each item of Plant and Equipment and Leased
Plant and Equipment which is currently being used in the ordinary course of the
Business is in good working order (subject to fair wear and tear) and adequate
for the purpose for which it is currently being used in the Business.   9.4  
Each item of Plant and Equipment and Leased Plant and Equipment is erected,
installed or positioned in accordance with all applicable laws and has been
operated by the Group without contravening any laws or occupational health and
safety standards.   9.5   There is no claim outstanding against any supplier of
or maintenance service provider for the Plant and Equipment or the Leased Plant
and Equipment in connection with a defect.   10   Stock   10.1   The Stock is of
merchantable quality and adequate for its intended purpose.   10.2   All the
Stock is in the physical possession or control of the Group.   10.3   No Stock
(including raw materials and containers) has been delivered to the Group on
terms to the effect that the seller of the Stock retains title in the relevant
goods until the Group pays for the goods in full or all the Group’s indebtedness
to the seller is discharged.

© Norton Rose Australia

 

68



--------------------------------------------------------------------------------



 



11   Property   11.1   The Disclosure Letter contains a list of the Freehold
Property and the Leased Property, together with a list of the Property Leases.  
11.2   The Freehold Property and Leased Property are the only land and buildings
used or occupied by the Group in connection with the Business.   11.3   The
Group has exclusive occupation and the right of quiet enjoyment of the Property.
The Group has not granted to any person, other than a member of the Group, any
sublease, tenancy or right of occupation in respect of the Property.   11.4  
The current occupation and use of the Property does not contravene any
applicable law in a material respect.   11.5   Each written consent (including
lessor’s consent) and each Permit which is required in connection with:

  (1)   any development or building work of, on or for any Property; or     (2)
  the occupation or use of any Property,

    has been properly obtained and each condition or restriction imposed under
each such consent and Permit is currently being complied with.   11.6   The
Group enjoys the benefit of all agreements, covenants, encumbrances,
restrictions, grants, easements or rights currently used for carrying on the
Business on the Property.   11.7   There are no agreements, covenants,
encumbrances, restrictions, grants, easements or rights affecting the Property
or the current use of the Property other than the Property Leases and any
interests registered on the title of the Property.   11.8   The Group is not in
material breach of any agreements, covenants, encumbrances, restrictions,
grants, easements or rights affecting the Property.   11.9   The Group has not
received any written notice, demand or claim from any person in relation to any
matter in respect of any of the Properties, or any part of any of the
Properties, which has not:

  (1)   been disclosed to the Purchaser; or     (2)   been otherwise concluded
to the satisfaction of the person who gave the notice, demand or claim.

11.10   Each Property is connected to power, water, gas, telecommunications and
waste disposal services and, so far as the Seller is aware, there is no imminent
or likely interruption of those services.   11.11   There are no current or, so
far as the Seller is aware, threatened disputes or claims relating to any of the
Properties or any Property Lease.   11.12   In respect of each Property Lease:

  (1)   the Property Lease is enforceable in accordance with its terms;     (2)
  all required duty has been paid by the relevant member of the Group;

© Norton Rose Australia

 

69



--------------------------------------------------------------------------------



 



  (3)   the Group is not in arrears of any rent or other payments due and owing
to the lessor under the Property Lease;     (4)   the relevant member of the
Group is not in material breach of or material default under the terms of the
Property Lease;     (5)   the Group will not breach the terms of the Property
Lease by entering into, or completing, this Agreement and, where necessary, has
obtained all consents required under the Property Lease;     (6)   so far as the
Seller is aware, there are no outstanding notices or other requirement given by
the lessor under the Property Lease; and     (7)   the relevant member of the
Group has not received any notice of termination, rescission, avoidance or
repudiation of the Property Leases to which it is a party.

11.13   The option to renew the sublease of part of Toll Yard 4, Mermaid Road,
Dampier (being part Lot 471 on Deposited Plan 220595) which commenced on 19
January 2004 was validly exercised by the Group.   11.14   All agreements and
conveyance deeds which relate to Freehold Properties owned by Rheochem India
Private Limited, and/or all leases / lease deeds or other agreements entered
into by Rheochem India Private Limited in relation to Leased Properties, have
been duly stamped in accordance with applicable Indian laws, and, where required
by applicable law, registered in accordance with the (Indian) Registration Act,
1908 (including in each case, within the time limits prescribed).   12  
Contracts   12.1   The Material Contracts constitute all of the material or
significant contracts relating to the Business.   12.2   Each Material Contract
is valid, binding and enforceable against the parties in accordance with its
terms, except that its enforceability may be limited by applicable bankruptcy,
insolvency, reorganisation, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.   12.3   Each Group Company has complied with
the material terms of each Contract to which it is a party and has maintained at
all times insurances, licences and permits required under the terms of such
contracts.   12.4   So far as the Seller is aware, nothing has occurred and no
party to a Material Contract has done or failed to do anything which:

  (1)   is a breach of or a default under a Material Contract; or     (2)  
could, with the lapse of time, the giving of notice, or at the election of any
person other than the Seller/a Group Company (or any combination of the 3),
become a breach of or a default under a Material Contract, or constitutes an
event which causes or enables the acceleration of any payment to be made under,
or the enforcement, termination or rescission of, any Material Contract or any
material rights under any Material Contract.

12.5   No material rights under any Material Contract are reasonably likely to
lapse by reason of any act, omission or neglect on the part of any member of the
Group.   12.6   No member of the Group has made an offer, tender or quotation
which is still outstanding and is capable of giving rise to a contract by the
act of a third party (except in the ordinary and normal course of the Business).

© Norton Rose Australia

 

70



--------------------------------------------------------------------------------



 



12.7   No Contract:

  (1)   is outside the ordinary and normal course of the Business; or     (2)  
is incapable of being fulfilled or performed on time without using money, time
or effort outside the ordinary and normal course of the Business; or     (3)  
provides that any member of the Group (or any other person) is to distribute
goods or services as agent for another person; or     (4)   is with an Associate
of any member of the Group; or     (5)   prohibits or limits the freedom of any
member of the Group (or its employees) to be involved in any activity or
business; or     (6)   requires any member of the Group to:

  (a)   share its profits; or     (b)   pay any royalties; or     (c)   waive or
abandon any rights to which it is entitled; or     (d)   pay commission,
remuneration or payment of any nature (except in relation to Tax) calculated by
reference to the whole or part of its turnover, profits or sales other than
sales agents in the ordinary and normal course of the Business and any employee
bonus arrangements; or     (e)   is not on arm’s length terms.

12.8   Other than the Consent Contracts, no member of the Group has entered into
an agreement which could be affected by the sale of the Shares (or any other
term of this Agreement) in such a way as to entitle another party to the
agreement, in accordance with the terms of the agreement, to:

  (1)   terminate the agreement early; or     (2)   change the terms of the
agreement to be less favourable to the Group.

12.9   There is no agreement or understanding involving the Group which requires
the Group to acquire goods or services from another person or supply goods or
services to another person (including a person who purchases goods or services
from or supplies goods or services to the Group), as a condition of the supply
of goods or services to or by the Group.

12.10   Each Contract complies with all laws in the jurisdiction which applies
to it in all material respects.

12.11   So far as the Seller is aware, nothing has happened which may constitute
reasonable grounds for variation, rescission, avoidance, repudiation or
termination of a Material Contract and the Group has not given or received any
notice of an intention to terminate a Material Contract.

12.12   There is no legal proceeding pending nor has the Group received a threat
of a legal proceeding, in either case in connection with a Material Contract.

12.13   There are no current or, so far as the Seller is aware, threatened
disputes or claims made or against a member of the Group relating to a Material
Contract.

© Norton Rose Australia

 

71



--------------------------------------------------------------------------------



 



12.14   The Seller has given the Purchaser written particulars or copies of all
Material Contracts and those particulars and copies are, in all material
respects, complete and accurate.

12.15   A bond from a bank or financial institution, acceptable to HOEC has been
delivered by Rheochem India Pvt. Ltd to HOEC, for the performance of services
under the HOEC Deed.

13   Intellectual Property Rights

13.1   The IP Rights, and the Licensed IP Rights the subject of the IP Licences,
are the only Intellectual Property Rights used in the Business.

13.2   The Group owns all right and title to and interest in the IP Rights
throughout Australia, New Zealand, India and Indonesia. The Seller has provided
to the Purchaser complete and accurate copies (in all material respects) of all
IP Licences.

13.3   The Group has not licensed, assigned or in any way disposed of any IP
Right (or any interest in any of them).

13.4   Neither the Seller nor any member of the Group has disclosed any
Confidential Information except in the ordinary and normal course of the
Business and on a confidential basis.

13.5   The IP Rights are valid, binding and enforceable by the relevant member
of the Group throughout the jurisdiction of that Group member. The Group has
taken all necessary steps to obtain and maintain appropriate registrations for
the IP Rights.

13.6   So far as the Seller is aware, the Group’s use of the IP Rights and the
Licensed IP Rights does not:

  (1)   infringe the intellectual property rights (including business names,
internet domain names, trade marks, patents, designs, copyright and rights to
confidential information) of any third party in a material way, and is not
alleged to infringe them in a material way; or     (2)   breach any obligation
of confidentiality owed to anyone else, and is not alleged to breach a
confidentiality obligation.

13.7   So far as the Seller is aware, there has been no infringement of any IP
Right by a third party nor is any IP Right the subject of any dispute,
proceedings, opposition, claim or expungement application.   13.8   So far as
the Seller is aware, no other person uses any Business Name or Domain Name.

13.9   The Group holds a valid licence to use, and has paid in full all licence
fees due in respect of, each Domain Name.

13.10   The Group does not pay any royalty or other payment to any third party
in relation to the ownership or use of the IP Rights.

14   Employees and officers

14.1   The Seller has provided to the Purchaser a list of the Employees (a copy
of which is in the Disclosure Letter), which contains, in all material respects,
complete and accurate details of each Employee’s:

  (1)   name, job description, date of birth, whether they are part-time,
full-time, fixed-term or casual (and in the case of Rheochem Indonesia, whether
they are permanent or contract employees) and date of commencement of
employment;

© Norton Rose Australia

 

72



--------------------------------------------------------------------------------



 



  (2)   coverage under any applicable industrial award, industrial agreement or
contract of employment;     (3)   entitlement at the date of this Agreement to
wages, salaries and leave (including annual leave and leave loading, long
service leave, personal/carer’s/sick leave, rostered days off, leisure time, or
time off in lieu of overtime worked); and     (4)   entitlement at the date of
this Agreement to any other remuneration, compensation or benefits, under any
applicable industrial awards, industrial agreement, and other agreement, scheme
or arrangement (including any bonus, profit share, option scheme or employee
incentive plan or scheme) whether oral or in writing.

14.2   No member of the Group has given any commitment (whether legally binding
or not) to increase or supplement the remuneration, compensation or benefits of
any Employee beyond the entitlements set out in the list referred to in Seller
Warranty 14.1

14.3   No member of the Group is a party to any agreement, arrangement or
understanding with a union or industrial organisation in respect of any Employee
or group of Employees, except as set out in the list referred to in Seller
Warranty 14.1.

14.4   The Seller has provided to the Purchaser a copy of all written
agreements, arrangements and understandings with each Employee or group of
Employees in relation to their employment and has identified the award and
industrial agreement that applies to each Employee.

14.5   No member of the Group has made any loans to any Employee, officer or
former employee or officer which are still outstanding or due for repayment.

14.6   Except as set out in the list referred to in Seller Warranty14.1, no
member of the Group operates a bonus, option, profit share or employee incentive
plan or scheme for its employees or officers.

14.7   Except as set out in the list referred to in Seller Warranty 14.1, no
member of the Group is party to any agreement, arrangement or understanding with
respect to retirement, death or disability benefits for Employees or officers or
directors (or former employees or officers or directors) of the Group.

14.8   Each Employee is employed by a member of the Group. So far as the Seller
is aware, no employee is engaged in any business other than the Business. There
are no persons engaged in the Business or providing services to any member of
the Group other than the Employees.

14.9   Accurate details of all agreements, arrangements or understandings with
any person for the provision of consulting or management services to any member
of the Group are set out in the Disclosure Letter and the Seller is not aware of
any grounds on which such person could successfully claim to be an employee of
the Group.

14.10   No casual employees engaged by any member of the Group are engaged on a
regular and systematic basis.

14.11   All fixed terms employees engaged by any member of the Group are
employed on fixed term arrangements which comply with relevant legislation.

14.12   Each member of the Group has paid all amounts due and payable to each
Employee and officer (and each former employee and officer) of each member of
the Group up to the date of Completion, or will pay these amounts by the date of
Completion.

14.13   No member of the Group has any existing service or other agreements with
any Employees which cannot be fairly terminated by the provision of 6 months’
notice or less, without giving rise to a claim for damages or compensation in
accordance with the terms of such agreement.

© Norton Rose Australia

 

73



--------------------------------------------------------------------------------



 



14.14   There is no policy, practice or obligation regarding redundancy payments
to Employees which is more generous than the applicable award(s) or legislation,
other than as disclosed in the list referred to in Seller Warranty 14.1. The
transfer of the Shares will not create any redundancies or entitle any Employee
of the Group to resign and be paid a payment in the nature of a redundancy
payment.

14.15   Since the Balance Date, the Group has not terminated or given notice to
terminate the employment or engagement of any Employee or officer (or former
employee or officer) of any member of the Group for any reason and no such
employee or officer has given notice of their resignation to any member of the
Group.

14.16   No member of the Group has any knowledge of grounds for dismissal of any
Employee, nor is under or reasonably likely to be under any obligation to
reinstate or reemploy any former employee.

14.17   During the 2 year period immediately before the date of this Agreement,
there have not been any Claims by any Employee or officer (or former employee or
officer) of any member of the Group relating to their employment with the Group,
including any Claims for compensation or reinstatement as a consequence of
termination of employment or loss of office or by any union on behalf of any
Employee. No Claims of this nature are pending or have been threatened.

14.18   No member of the Group is involved in and, so far as the Seller is
aware, there are no facts or circumstances that may reasonably give rise to any
dispute or grievance involving any Employee or officer (or former employee or
officer) of any member of the Group, or any employee organisation or union
representing any such employee or officer, and no such dispute or grievance is
pending or threatened.

14.19   There has not been any dispute or grievance with or involving any
Employee or officer (or former employee or officer) of any member of the Group
or employee organisation or union representing any such employee or officer
during the 2 year period immediately before the date of this Agreement.

14.20   Each member of the Group has complied with its obligations under
applicable agreements, statutes, industrial awards, company policies and codes
of conduct in respect of each Employee and officer (and each former employee and
officer) of each member of the Group.

14.21   Each member of the Group has maintained and maintains in accordance with
all applicable laws complete and accurate records, in all material respects, in
respect of each Employee and former employee.

14.22   No member of the Group has been investigated or prosecuted by the
Workplace Ombudsman or the Fair Work Ombudsman or any similar officer
(including, without limitation, the Department of Labour (New Zealand) or any
other government department), and, so far as the Seller is aware, no
investigation or prosecution of this nature is pending or has been threatened.

14.23   Fair Work Australia has not notified any member of the Group that any
industrial agreement does not meet the better off overall test in the Fair Work
Act 2009 (Cth).

14.24   The remuneration and other emoluments (as defined in the Corporations
Act) or benefits and the terms of engagement of each of the directors of each
member of the Group are set out in the Disclosure Letter. No member of the Group
has agreed to give any remuneration or other emoluments or benefits to its
current directors in excess of the amount permitted by law.

© Norton Rose Australia

 

74



--------------------------------------------------------------------------------



 



14.25   So far as the Seller is aware, no member of the Group is the subject of
investigation, or is aware of any circumstances that could reasonably give rise
to an investigation, by any statutory occupational health and safety body or
government department.

14.26   So far as the Seller is aware, no circumstances have arisen involving
any Employee that have triggered, or should have triggered, any notification
requirements under any applicable occupational health and safety legislation.  
14.27   Rheochem Indonesia does not have any employees.

14.28   Rheochem India Pvt Limited has obtained, to the extent applicable, all
material registrations, licences, permissions and approvals required under, and
complied in all material respects with, all applicable laws relating to the
employment of labour, including provisions relating to payment of wages and
bonus, hours of work, equal opportunity, maternity benefits, collective
bargaining, contract labour, employment of foreign employees and the payment of
taxes including under the Minimum Wages Act, 1948, Contract Labour (Regulation
and Abolition) Act, 1970, the Employees Provident Funds & Miscellaneous
Provisions Act, 1952, the Payment of Gratuity Act, 1972, Employees State
Insurance Act, 1948, Maternity Benefits Act, 1961, Equal Remuneration Act, 1976,
Payment of Bonus Act, 1965, state specific professions tax legislations and
state specific shops and establishment legislations.

14.29   Each Group Company has at all times complied with its obligations under
all applicable immigration laws.

15   Superannuation

15.1   Any superannuation funds set out in the Disclosure Letter are the only
superannuation schemes or other pension arrangements to which any member of the
Group contributes in relation to the Employees.

15.2   Each superannuation fund to which Rheochem Limited contributes to, as
contemplated by Seller Warranty 15.1, is a “complying superannuation fund” for
the purposes of the Superannuation Industry (Supervision) Act 1993 (Cth).   15.3
  With respect to each Employee and former employee of Rheochem Limited:

  (1)   Rheochem Limited has provided, if required, at least the prescribed
minimum level of superannuation support for that Employee or former employee so
as not to incur a liability for the Superannuation Guarantee Charge and proper
provision has been made for contributions payable in the current quarter, for
that period up to and including the date of Completion;     (2)   there are no
outstanding or unpaid superannuation contributions on the part of Rheochem
Limited for that Employee or former employee however arising (including under
statute, award or agreement);     (3)   they have been properly offered, where
required, a choice of superannuation fund to receive employer contributions
payable, in accordance with the provisions of Part 3A of the Superannuation
Guarantee (Administration) Act 1993 (Cth);     (4)   Rheochem Limited has
complied with any obligations in relation to superannuation as prescribed in any
applicable industrial award or agreement;     (5)   except to the extent
provided for in the Group Financial Statements of Rheochem Limited, there are no
outstanding or unpaid benefits currently due to Employee’s or former employee’s
dependants or beneficiaries; and     (6)   there are no complaints or
outstanding claims for unpaid superannuation contributions.

© Norton Rose Australia

 

75



--------------------------------------------------------------------------------



 



16   Proceedings

16.1   No member of the Group is the subject of or involved in and, so far as
the Seller is aware, there are no facts or circumstances that may reasonably
give rise to any prosecution, enforcement action (including the issue of an
infringement notice), legal proceedings, arbitration, mediation or other dispute
resolution procedure involving any member of the Group or any person for whose
acts or omissions any member of the Group may legally be liable, and no such
prosecution, enforcement action, legal proceedings, arbitration, mediation or
other dispute resolution procedure is pending or has been threatened.

16.2   No member of the Group is the subject of or involved in and, so far as
the Seller is aware, there are no facts or circumstances that may reasonably
give rise to any proceedings before or investigation by a Government Agency, and
no such proceeding or investigation is pending or has been threatened.

16.3   So far as the Seller is aware, there is no deficiency or defect in any of
the products or services sold or supplied or being sold or supplied in the
conduct of the Business which is reasonably likely to result in a Claim against
any member of the Group or for which any member of the Group becomes or is
reasonably likely to become liable or responsible.

16.4   So far as the Seller is aware, no action or claim that any member of the
Group may be entitled to bring has become or, within 12 months after Completion,
may become barred or impaired by reason of time or delay (whether by contract,
statute or otherwise). So far as the Seller is aware, no action or claim that
any member of the Group was entitled to defend, resist or claim set-off against
has been or, within 12 months after Completion, may be advanced against any
member of the Group for want of action by any member of the Group in due time.

16.5   No member of the Group is the subject of an unsatisfied judgment, order,
award or decision handed down in legal proceedings, arbitration, mediation or
other dispute resolution procedure, nor is party to any undertaking or assurance
given to any court, arbitrator, tribunal or other Government Agency which is
still in force.

16.6   There has not been any breach of or material default by any member of the
Group of any term or provision of any judgment, order, award or decision handed
down in legal proceedings, arbitration, mediation or other dispute resolution
procedure and, so far as the Seller is aware, there has not occurred any event
which, with the passage of time or giving of notice, would constitute a breach
or default of that kind.

17   Compliance

17.1   The Assets are owned, used and occupied, the Leased Plant and Equipment
and Licensed IP Rights are used, the Leased Property is occupied and the
Business is carried on in accordance with all applicable laws in all material
respects. No member of the Group, nor (so far as the Seller is aware) any of
their employees, officers or agents, has committed or omitted to do any act or
thing the commission or omission of which is or may be in contravention of any
such law in a material respect.

17.2   The Group holds all licences, consents, registrations, permissions,
authorisations and permits necessary to own the Assets and carry on the Business
in all material respects.

17.3   So far as the Seller is aware, each licence, consent, registration,
permission, authorisation and permit referred to in Seller Warranty 17.2:

  (1)   is paid up;

© Norton Rose Australia

 

76



--------------------------------------------------------------------------------



 



  (2)   has been complied with in all material respects;     (3)   is in full
force and effect;     (4)   is not liable to be revoked or not renewed; and    
(5)   is not subject to any conditions which adversely affect any member of the
Group or the Business.

17.4   So far as the Seller is aware, there is no circumstance or fact involving
the Business which may reasonably result in the breach, revocation or variation
in any material respect, of any licence, consent, registration, permission,
authorisation or permit referred to in Seller Warranty 17.2 or which would
materially hinder or prevent its renewal by the Group.

17.5   Rheochem India Pvt. Ltd. has not been engaged in the activity of test
marketing after18 August 2006. All test marketing activities of Rheochem India
Pvt. Ltd. carried out before 18 August 2006, were carried out in compliance with
all applicable laws, including the FDI Laws and the approval of the Foreign
Investment and Promotion Board dated 13 July 2005 (“FIPB Approval”). Since 18
August 2006, Rheochem India Pvt. Ltd. has solely been engaged in the business of
providing engineering services and whole-sale trading, which are and have been
in compliance with all applicable laws, including the FDI Laws and the FIPB
Approval.

17.6   Rheochem India Pvt. Ltd. has not received any adverse notice from any
Indian regulatory authority, including the Foreign Investment Promotion Board
and Reserve Bank of India, under the FDI Laws in relation to the business
activities referred to in Seller Warranty 17.5.

17.7   Each member of the Group has completed and lodged (within the required
timeframes) all returns and statements, documents, accounts and forms required
to be lodged by law with any Governmental Agency and the returns and statements
so lodged were correct in every material particular.

17.8   The books, records and registers of each member of the Group have been
kept, in all material respects, in accordance with all laws.

18   Insurance

18.1   All insurances in respect of the Business and the Assets are set out in
the Disclosure Letter. There are no outstanding claims under any of these
insurances.   18.2   All current premiums on the insurance policies of the Group
have been paid.

18.3   So far as the Seller is aware, there is nothing that would lead to any
contract for any of the insurance, or any claim under any contract for any of
the insurance, being avoided, repudiated or denied.

18.4   All insurance required by law and Material Contracts to be effected by
each member of the Group has been effected and is current.

18.5   Each member of the Group has made all disclosure and notifications to and
claims on insurers in the form required and within the times required in
accordance with the terms of the insurance contracts.

19   Environmental

19.1   The Business is conducted in compliance with Environmental Law.

© Norton Rose Australia

 

77



--------------------------------------------------------------------------------



 



19.2   Each Environmental Permit held by the Group:

  (1)   is current; and     (2)   has been complied with in all material
respects.

19.3   So far as the Seller is aware, there is no proposal to revoke, suspend,
modify or not renew any Environmental Permit held by the Group, or to serve an
Environmental Notice on any member of the Group.   19.4   In connection with the
Business, the Group has not:

  (1)   breached an Environmental Law or an Environmental Permit; or     (2)  
caused any Contamination.

19.5   So far as the Seller is aware, there is no substance located at any
property owned or occupied by the Group (including in an underground container
or pipe) which has caused or could reasonably cause:

  (1)   nuisance, serious injury or death to any person; or     (2)   material
damage to any such property; or     (3)   Contamination,

    except for substances in containers which are in good operating condition
and are leak-proof and comply with all Environmental Law and Environmental
Permits.   20   Tax — Rheochem Limited

20.1   All Tax returns required by law to be lodged or filed by Rheochem Limited
have been lodged or filed and no Tax return contains a statement that is false
or misleading in any material particular or omits to refer to any relevant
matter that is required to be included or without which the statement is false
or misleading.

20.2   All records relating to Tax returns or to the preparation of those
returns required by law to be maintained by Rheochem Limited have been duly
maintained in accordance with the Tax Act including, but not limited to, all
records required in relation to the franking account balance of Rheochem Limited
and records necessary to permit the ascertainment of all information required in
relation to capital gains and capital losses (including net capital gains and
net capital losses), capital allowances and capital works under the Tax Act.

20.3   All Tax for which Rheochem Limited is liable in relation to the period up
to and including Completion, including any penalty, fine or interest, has been
paid or, in the case of Tax that is not yet due and payable, fully provided for
in the Group Financial Statement of Rheochem Limited.

20.4   There is no current dispute between Rheochem Limited and any Revenue
Authority and Rheochem Limited is not the subject of a Tax audit or
investigation by a Revenue Authority and there are no facts or circumstances
that might reasonably give rise to such a dispute, audit or investigation.

20.5   All amounts of Tax required by law to be deducted or withheld from
payments by Rheochem Limited have been deducted or withheld and paid to the
appropriate authority.

20.6   Rheochem Plc is an Australian tax resident for the purposes of the Tax
Act.

© Norton Rose Australia

 

78



--------------------------------------------------------------------------------



 



20.7   Rheochem Limited has always had a public officer appointed in accordance
with the requirements of the Tax Act.

20.8   No change has occurred in the Business which would prevent any revenue
loss being carried forward and deducted from assessable income in a subsequent
year or which would prevent any capital loss being carried forward to offset
capital gains in a subsequent year.

20.9   Rheochem Limited has not taken any action which does or might reasonably
adversely affect an agreement with a Revenue Authority or a tax ruling from a
Revenue Authority.

20.10   No dividend has been paid by Rheochem Limited in respect of which the
required franking amount has exceeded the franked amount of the dividend, or
which has been franked in excess of the required franking amount, which would
result in Rheochem Limited being liable to pay franking deficit tax or any
additional tax.

20.11   The share capital account of each Rheochem Limited is not “tainted” for
the purposes of the Tax Act.

20.12   Except for this Agreement (and the Transaction Documents), all
applicable Stamp Duty has been paid in connection with every document or
transaction:

  (1)   which relates to the Assets or the Business (including the Contracts and
Permits); or     (2)   by which any Rheochem Limited received, receives or will
or may receive a material benefit.

20.13   So far as the Seller is aware, nothing has happened to make payable any
Tax which Rheochem Limited has been released from paying.

20.14   There are no assets that have been rolled over by Rheochem Limited under
any rollover provisions, including those in Parts 3-1 to 3-3 of the Tax Act,
that may be the subject of a CGT event or treated as having been disposed of for
the purposes of the Tax Act as a result of this Agreement.

20.15   Rheochem Limited has lodged or retained on file, as required, all
returns, information, declarations, elections, notices and statements with
respect to Taxes as required by law for the five previous financial years which
ended on or prior to 30 June 2010, has retained copies of same, and will
continue to do so until the Completion Date and has made and will make a full
and true disclosure of all information it is obliged to disclose to all Revenue
Authorities.

20.16   So far as the Seller is aware, no transaction or event has occurred or
arrangement been entered into other than in the ordinary course of business or
under this Agreement and the Transaction Documents as a consequence of which
Rheochem Limited:

  (1)   has or may be deprived of any relief otherwise available to it; or    
(2)   is or may be held liable for any Tax, including Tax primarily chargeable
against some other company or person whether by reason of the other company or
person being or having been a member of the same group of companies (including a
tax consolidated group, GST group or pay-roll tax group) or otherwise;

for which provision or reserve has not been made in the Group Financial
Statement of Rheochem Limited , or which if occurring or entered into after 30
June 2011 has not been disclosed to the Purchaser.
© Norton Rose Australia

 

79



--------------------------------------------------------------------------------



 



20.17   Rheochem Limited has not been involved in any forgiveness, or action
that could be treated as forgiveness, of any commercial debt that could result
in a net forgiven amount arising for Rheochem Limited under Schedule 2C of the
Tax Act.

20.18   Rheochem Limited has not issued or created a non-share equity interest
or a non-equity share as those terms are defined in section 995-1 of the Tax
Act.

20.19   All documents, the enforcement of which Rheochem Limited may be
interested, have been duly stamped and no document belonging to or transaction
involving Rheochem Limited that is subject to Stamp Duty is unstamped or
insufficiently stamped or is liable to have additional duty assessed.

20.20   Rheochem Limited, if required by law to be registered for GST, is
properly registered, has an Australian Business Number and any GST net amount
has been paid or claimed in respect of Tax periods until Completion.

20.21   All transactions and other dealings by Rheochem Limited with other
members of the Group and with any third party have been conducted at arm’s
length and such arm’s length dealings are evidenced by documentation retained by
Rheochem Limited.

20.22   Rheochem Limited has not been involved in any dividend stripping or
dividend or capital streaming or franking credit trading schemes or any scheme
that may result in a declaration by the Commissioner pursuant to Division 165 of
the GST Act or a determination pursuant to Part IVA of the Tax Act.   20.23  
Rheochem Limited has never been a member of a GST group or a pay-roll tax group.
  20.24   Rheochem Limited is not a party to:

  (1)   any indirect tax sharing agreement that satisfies all the requirements
in section 444-90(1A) in Schedule 1 of the Taxation Administration Act 1953
(Cth); or     (2)   any indirect tax funding agreement to fund or contribute to
the payment of indirect tax by another entity.

20.25   Rheochem Limited has never been a member of a tax consolidated group and
no election has or will be made by the Seller or any member of the Seller Group
which would cause Rheochem Limited to become a member of such a group.   20.26  
Rheochem Limited is not a party to:

  (1)   any tax sharing agreement that satisfies all the requirements in section
721-25 of the Tax Act; or     (2)   any tax funding agreement to fund or
contribute to the payment of tax by another entity.

21   Tax — Rheochem Pacific Limited

21.1   All Tax for which Rheochem Pacific Limited is liable in relation to the
period up to and including Completion, including:

  (1)   where that liability arises in respect of, or by reference to, any
profits, gains or income (including deemed profits, gains or income) for any
period or part period ending on or before the Completion Date;     (2)   where
that liability arises in respect of any distribution, payment, transaction, act,
omission or event occurring on or before the Completion Date;

© Norton Rose Australia

 

80



--------------------------------------------------------------------------------



 



  (3)   any penalty, fine or interest,

    has been paid prior to Completion.   21.2   Rheochem Pacific Limited has
accurately, and within the requisite legislative timeframes:

  (1)   given all relevant notices and made all necessary elections and choices
for the purposes of ensuring the accuracy of all Tax returns required to be
filed;     (2)   supplied all required information, and made all necessary
disclosures; and     (3)   duly filed all Tax returns, (such returns being
prepared in accordance with the relevant provisions of any applicable Tax law)
required to be filed,

    with or to the relevant Revenue Authority. Rheochem Pacific Limited has
prepared and kept any elections, notices or other documents required to be
prepared under a Tax law or in fact prepared for the purposes of complying with
Tax obligations.

21.3   All payments of Tax required to be made by Rheochem Pacific Limited on or
before the Completion Date have been made. Any provisional Tax payment already
paid by Rheochem Pacific Limited in the current income year constituted a
reasonable estimate of the amount of provisional Tax payable on the applicable
date.

21.4   All deductions or withholdings of Tax required to be made from
distributions or payments (of any description or nature), including payments of
dividends, interest, royalties, salaries, wages, other remuneration made by
Rheochem Pacific Limited, have been made, and:

  (1)   Rheochem Pacific Limited has accounted to the relevant Revenue Authority
for any Tax so deducted or withheld, by the relevant due dates under the
relevant Tax law; or     (2)   the amounts that were deducted or withheld have
been retained in full by, and are available to, Rheochem Pacific Limited pending
their future payment by the applicable due date (where such due date is after
Completion) to the relevant Revenue Authority.

21.5   For the purposes of New Zealand goods and services tax as defined in the
Goods and Services Tax Act 1985 (New Zealand) (“NZ GST”):

  (1)   Rheochem Pacific Limited has complied with all of the requirements of
the applicable Tax law;     (2)   all NZ GST for which Rheochem Pacific Limited
was liable to account in respect of any taxable supply made (or deemed to be
made) on or before the day before the Completion Date, after taking account of
any available input tax credits:

  (a)   has been properly accounted for, within the relevant legislative
timeframe; or     (b)   has, if required, been retained in full by, and is
available to, Rheochem Pacific Limited pending payment to the relevant Revenue
Authority by the applicable due date (where such due date is after Completion);
and

  (3)   no tax credit has been incorrectly claimed by Rheochem Pacific Limited.

© Norton Rose Australia

 

81



--------------------------------------------------------------------------------



 



21.6   Tax Accounts:

  (1)   To the extent that any memorandum accounts (as defined in the Income Tax
Act 2007 (New Zealand)) are required to be maintained by Rheochem Pacific
Limited, those accounts have been correctly maintained as required by the
applicable Tax law.     (2)   No memorandum account of Rheochem Pacific Limited
has a balance that would result in an amount of Tax being payable.     (3)  
Rheochem Pacific Limited is not liable for any payment of Tax as a result of a
previous balance in any memorandum account.

21.7   No assessable income would arise to Rheochem Pacific Limited if any
capital asset of Rheochem Pacific Limited as at the Completion Date were treated
as having been sold, disposed of or distributed on the Completion Date for its
market value, except any depreciation recovery income.

21.8   No transaction or event has occurred or arrangement has been entered into
in consequence of which Rheochem Pacific Limited has or may become deprived of
Tax relief otherwise available to it.

21.9   Rheochem Pacific Limited does not make supplies for New Zealand goods and
services tax purposes under a contract, agreement or arrangement in
circumstances where there is no express entitlement in writing to recover or be
paid an amount equal to the NZ GST charged on the supply, unless the
consideration for the supply is expressly described in the contract or agreement
as including NZ GST.

21.10   Rheochem Pacific Limited does not have an unsatisfied liability in
respect of a dutiable gift.

21.11   Rheochem Pacific Limited is not party to, or otherwise affected by, any
transaction, payment or arrangement which, following inquiry or review by a
Revenue Authority, may directly or indirectly lead to an increase in Rheochem
Pacific Limited’s liability to Tax for any period ending on or before the
Completion Date by reason of a:

  (1)   transfer pricing adjustment; or     (2)   thin capitalisation
adjustment; or     (3)   conduit relief adjustment.

21.12   Rheochem Pacific Limited has not at any time been a qualifying company
as defined in section YA 1 of the Income Tax Act 2007 (New Zealand).

21.13   If Rheochem Pacific Limited has or has ever had, a place of business,
branch, or fixed establishment outside the jurisdiction in which it is
incorporated, the correct amount of Tax in respect of the activities of that
place of business has been paid by Rheochem Pacific Limited.

21.14   Rheochem Pacific Limited has never been resident in a jurisdiction other
than New Zealand for income tax purposes.

21.15   Neither the signature nor the performance of this Agreement will render
Rheochem Pacific Limited or any of its shareholders (except the Seller) liable
to any, or to any additional, Tax.

21.16   Rheochem Pacific Limited has not taken any action that does, or might
reasonably, cause an arrangement or agreement in respect of Taxes entered into
with a Revenue Authority, or a ruling or determination from a Revenue Authority
(other than a public ruling or determination) to cease to be binding on the
Revenue Authority.

© Norton Rose Australia

 

82



--------------------------------------------------------------------------------



 



21.17   Rheochem Pacific Limited has not been, or is a party to, an arrangement
in respect of which a Revenue Authority:

  (1)   could invoke a general or specific anti-avoidance provision of any Tax
Law, or any provision of any Tax law relating to the standards expected of
taxpayers in filing or providing tax returns; or     (2)   could apply any
common law principle such as fiscal nullity,

    in each case where such invocation or application could give rise to a
liability for Tax for, or on the part of, Rheochem Pacific Limited.

21.18   No Revenue Authority has issued to Rheochem Pacific Limited a Tax claim
or other written advice regarding or relating to the payment of or liability for
any Tax or the reduction in any Tax relief (other than as set out in the
Disclosure Letter), and no Tax audit, review or investigation by any Revenue
Authority is, so far as the Seller is aware, being undertaken or pending,
against or involving Rheochem Pacific Limited.

21.19   Rheochem Pacific Limited has kept those records and documents which it
has been required by applicable Tax law to keep.

21.20   Rheochem Pacific Limited has not entered into any agreement or
arrangement with another person under which Rheochem Pacific Limited is liable
or may become liable to pay, reimburse or indemnify that person in respect of
any Tax that is or may become at some future stage payable by that person or its
affiliates.   21.21   No dividend has been paid by Rheochem Pacific Limited:

  (1)   in respect of which attached imputation or dividend withholding payment
credits or conduit Tax relief credits has exceeded the ratio of credits
allocated to the benchmark dividend and for which no ratio change declaration
has been provided to and not rejected by the Revenue Authority; or     (2)   to
which has been attached such credits in excess of the permitted maximum amount;
or     (3)   which would for any reason result in Rheochem Pacific Limited being
liable to pay imputation penalty tax or additional Tax under Tax Law.

21.22   Rheochem Pacific Limited does not have any interest in any controlled
foreign company or in any foreign investment fund and is not a settlor of any
foreign trust or any non-qualifying trust.

21.23   Rheochem Pacific Limited has not granted any extension or waiver of the
time bar contained in the applicable Tax law, or agreed to any extension of time
with respect to a Tax claim, which period (after giving effect to such extension
or waiver) has not yet expired.

21.24   All other obligations imposed by any provision of a Tax law on Rheochem
Pacific Limited or any officer of Rheochem Pacific Limited have been complied
with in accordance with the terms of that Tax law or alternatively in accordance
with the requirements of the relevant Revenue Authority.

21.25   The available subscribed capital of Rheochem Pacific Limited is not less
than the amount of the paid up share capital of Rheochem Pacific Limited as
shown in the relevant Group Financial Statements.

© Norton Rose Australia

 

83



--------------------------------------------------------------------------------



 



21.26   Rheochem Pacific Limited has properly claimed depreciation on all of its
depreciable property, and the adjusted tax values and cost prices of all such
depreciable property are as stated in Rheochem Pacific Limited’s asset register.

22   Tax — Rheochem Indonesia   22.1   With respect to Rheochem Indonesia:

  (1)   Rheochem Indonesia has, within the time and in the manner prescribed by
Law, filed all annual Tax returns which the Seller is required to file pursuant
to Indonesian Law, has paid or provided for all Taxes shown thereon to be due
and owing by it and has paid or provided for all deficiencies or other
assessments of Taxes, interest or penalties owed by it, and no Tax Authority has
given written notice to it of any claim for the assessment of any additional
Taxes of any nature with respect to any periods covered by any such Tax returns.
    (2)   except as set out in the Disclosure Letter, Rheochem Indonesia has no
liabilities, whether actual or contingent, accrued or unaccrued, for Taxes;    
(3)   no audit of any Tax return of the Seller is in progress or threatened in
writing and Rheochem Indonesia has not received any written notice of any
deficiencies having been assessed or asserted, proposed or threatened against it
as a result of any audit by any national or local taxing Authority;     (4)   no
extension of time with respect to any date on which any Tax Return was or is to
be filed by Rheochem Indonesia is in force; and     (5)   no issues have been
notified in writing to Rheochem Indonesia by any Tax Authority which is
currently pending in connection with any Tax Returns. No material issues have
been raised in any examination by any Tax Authority with respect to Rheochem
Indonesia, which, by application of similar principles, reasonably could be
expected to result in a proposed deficiency for any other period not so
examined. There are no unresolved issues or unpaid deficiencies relating to any
such examination. There are no examinations in progress, and Rheochem Indonesia
has not received any written notice of claim for any Taxes.

23   Tax — Rheochem India Pvt Limited

23.1   Rheochem India Pvt Limited is a resident of India for Tax purposes.
Rheochem India Pvt Limited has filed all Tax returns required pursuant to
applicable Law, all such Tax returns are complete and correct in all material
respects, and (so far as the Seller is aware) none of such returns is disputed
by any Governmental Agency and/or Revenue Authority concerned.

23.2   Rheochem India Pvt Limited has paid all Taxes (including advance taxes)
due and payable. All material registrations on account of Taxes required under
applicable Law have been duly met.

23.3   Rheochem India Pvt Limited has made appropriate provisions or reserves in
the relevant Group Financial Statements for all Taxes liable to be assessed on
Rheochem India Pvt Limited or for which it is or may become accountable in
respect of profits, gains or income (as computed for Tax purposes) arising,
accruing or otherwise recognised or deemed to arise, accrue or be otherwise
recognised on or before the Balance Date. Adequate provisions for deferred
taxation have been made in the relevant Group Financial Statements of Rheochem
India Pvt Limited in accordance with accounting principles, standards and
practices generally accepted at the date of this Agreement in India.

23.4   All Taxes required to be deducted by Rheochem India Pvt Limited, from any
payments made or deemed to be or treated as made by any of them or on any of
their behalf, have been duly deducted and filings with respect to the same have
been done and completed as per the terms of applicable Law, and advance payments
paid as are required by Law.

© Norton Rose Australia

 

84



--------------------------------------------------------------------------------



 



23.5   So far as the Seller is aware, there are no Claims or any notice of any
Claim relating to Taxes or any Tax returns of Rheochem India Pvt Limited, and
Rheochem India Pvt Limited otherwise has no knowledge of any threatened or
proposed Tax audit, examination or Claim. Rheochem India Pvt Limited is not and
does not expect to be involved in a dispute in relation to Tax.

23.6   Rheochem India Pvt Limited does not have any liability (including
potential liability) for any Tax or any portion of a Tax (or any amount
calculated with reference to any portion of a Tax) of any Person as transferee
or successor, by contract, inter-company account system or otherwise.

23.7   Rheochem India Pvt Limited has sufficient records to determine the Tax
consequences which would arise on a disposal or on the realization of each
material asset owned by it at the Balance Date, or acquired since the Balance
Date but before the date of this Agreement.

23.8   No relief (whether by way of deduction, reduction, set-off, exemption,
postponement, roll-over, hold-over, repayment or allowance or otherwise) from,
against or in respect of any taxation has been claimed and/or given to Rheochem
India Pvt Limited which could be effectively withdrawn, postponed, restricted,
clawed back or otherwise be lost.

23.9   Rheochem India Pvt Limited has complied with Indian transfer pricing
regulations and has maintained the prescribed documentation in connection with
transactions undertaken with its associated enterprises. All transactions or
arrangements involving Rheochem India Pvt Limited have been entered into on
arm’s length terms and Rheochem India Pvt Limited has maintained all relevant
documentation to be able to substantiate the same. Rheochem India Pvt Limited
has submitted to the concerned Revenue Authorities, all of the requisite
transfer pricing documentation including certificates obtained from independent
chartered accountants within the prescribed time and has kept documentary
evidence to substantiate the same.

23.10   Rheochem India Pvt Limited has accurately carried forward, as
applicable, all losses, tax credits (including for the purposes of Indian Tax
minimum alternate tax credits, CENVAT credits, etc.) and other benefits that are
available as a set off against profits/tax liabilities of subsequent years
and/or has claimed refund of such Taxes and all requisite documents have been
filed in a complete and accurate manner and within the prescribed time period.

23.11   So far as the Seller is aware, Rheochem India Pvt Limited has not taken
any action, which has had, or might reasonably have, the result of prejudicing
or disturbing any special arrangement or concession in relation to it
(including, without limitation, any arrangements and concessions relating to the
taxation of foreign exchange gains and losses and / or financial instruments and
/ or loan relationships).

23.12   Rheochem India Pvt Limited has not at any time entered into or been
party to any transactions, schemes or arrangements which either:

  (1)   were entered into solely or wholly or mainly with a view to avoiding,
reducing, postponing or extinguishing any actual or potential liability to Tax;
    (2)   contain steps inserted without any commercial or business purpose; or
    (3)   could be reclassified for the purposes of Tax under any legislation,
enactment or other law or otherwise by any Revenue Authority.

23.13   Rheochem India Pvt Limited is not a party to any arrangement or
transaction, whereby it has agreed to fund or contribute to the payment of any
indirect tax by another entity.

© Norton Rose Australia

 

85



--------------------------------------------------------------------------------



 



Schedule 3 — Purchaser Warranties
Clause 1.1(106)

1.1   The Purchaser is duly incorporated and validly exists under the law of its
place of incorporation.

1.2   The Purchaser has full corporate power and authority to enter into this
Agreement, and each document in connection with this Agreement to be executed by
it at or before Completion, and perform its obligations under this Agreement, to
carry out the transactions contemplated by this Agreement, and to own its
property and assets and carry on its business.

1.3   The entry into and performance of this Agreement has been properly
authorised by all necessary corporate action of the Purchaser.

1.4   This Agreement and each document in connection with this Agreement to be
executed by the Purchaser at or before Completion constitute legal, valid and
binding obligations of the Purchaser, enforceable against the Purchaser in
accordance with their terms, except that:

  (1)   its enforcement is subject to any necessary stamping or registration;  
  (2)   its enforceability may be limited by applicable bankruptcy, insolvency,
reorganisation, moratorium or similar laws affecting the enforcement of
creditors’ rights generally; and     (3)   its enforceability is subject to the
principles of equity (regardless of whether its enforcement is considered in a
proceeding in equity or at law), including the possible unavailability of
specific performance, injunctive relief or any other equitable remedy.

1.5   The entry into and performance of this Agreement and each transaction
contemplated by this Agreement did not and will not (with or without the giving
of notice or the lapse of time or both):

  (1)   contravene or conflict with or result in a breach of or default under:

  (a)   a law or treaty or a judgment, ruling, order or decree of a Government
Agency binding on the Purchaser;     (b)   any Authorisation;     (c)   the
Purchaser’s constitution or other constituent documents; or     (d)   any other
contract or commitment which is binding on the Purchaser;

  (2)   permit the termination of any Authorisation, or any contract or
commitment; or     (3)   require an Authorisation or any other consent,
approval, authorisation, qualification, acknowledgment or license of a third
party.

1.6   The Purchaser:

  (1)   is not wound up, no resolution for its winding up has been passed and no
meeting of members or creditors has been convened for that purpose;

© Norton Rose Australia

 

86



--------------------------------------------------------------------------------



 



  (2)   is not the subject of a winding up application which has been made to a
court, and no event has occurred which would entitle any person to apply to a
court to wind up the Purchaser;     (3)   has not proposed or taken any steps to
implement a scheme of arrangement or other compromise or arrangement with any of
its creditors;     (4)   is not the recipient of a demand under section 459E of
the Corporations Act or any corresponding or analogous provision governing the
Purchaser in a jurisdiction outside Australia;     (5)   is not in receivership
and none of its assets are in the possession of or under the control of a
mortgagee or chargee;     (6)   is not subject to administration under Part 5.3
of the Corporations Act or any corresponding or analogous provision governing
the Purchaser in a jurisdiction outside Australia; or     (7)   is not insolvent
(as defined in section 95A of the Corporations Act or any corresponding or
analogous provision governing the Purchaser in a jurisdiction outside
Australia).

1.7   No property or assets of the Purchaser have been seized in the course of a
dispute, or by way of distress, execution or similar process. No distress,
execution or other similar order or process has been levied on any of the
property or assets of the Purchaser.

1.8   The Purchaser has not received from ASIC or any corresponding or analogous
Governmental Agency in a jurisdiction outside Australia any notice warning of
possible cancellation of registration of the Purchaser.

1.9   No legal proceedings, arbitration, mediation or other dispute resolution
process is taking place, pending or threatened, the outcome of which is likely
to have a material and adverse effect on the ability of the Purchaser to perform
its obligations under this Agreement.

1.10 The Purchaser is not entering into this Agreement as trustee of any trust
or settlement.
© Norton Rose Australia

 

87



--------------------------------------------------------------------------------



 



Schedule 4 — Purchaser Guarantor Warranties
Clause 1.1(105)

1.1   The Purchaser Guarantor is duly incorporated and validly exists under the
law of its place of incorporation.

1.2   The Purchaser Guarantor has full corporate power and authority to enter
into this Agreement and perform its obligations under this Agreement, to carry
out the transactions contemplated by this Agreement, and to own its property and
assets and carry on its business.

1.3   The entry into and performance of this Agreement has been properly
authorised by all necessary corporate action of the Purchaser Guarantor.

1.4   This Agreement constitutes a valid and binding obligation of the Purchaser
Guarantor, enforceable against the Purchaser Guarantor in accordance with its
terms, except that:

  (1)   its enforcement is subject to any necessary stamping or registration;  
  (2)   its enforceability may be limited by applicable bankruptcy, insolvency,
reorganisation, moratorium or similar laws affecting the enforcement of
creditors’ rights generally; and     (3)   its enforceability is subject to the
principles of equity (regardless of whether its enforcement is considered in a
proceeding in equity or at law), including the possible unavailability of
specific performance, injunctive relief or any other equitable remedy.

1.5   The entry into and performance of this Agreement and each transaction
contemplated by this Agreement did not and will not (with or without the giving
of notice or the lapse of time or both):

  (1)   contravene or conflict with or result in a breach of or default under:

  (a)   a law or treaty or a judgment, ruling, order or decree of a Governmental
Agency binding on the Purchaser Guarantor;     (b)   any Authorisation;     (c)
  the Purchaser Guarantor’s constitution or other constituent documents; or    
(d)   any other contract or commitment which is binding on the Purchaser
Guarantor;

  (2)   permit the termination of any Authorisation, or any contract or
commitment; or

  (3)   require an Authorisation or any other consent, approval, authorisation,
qualification, acknowledgment or license of a third party.

1.6   The Purchaser Guarantor:

  (1)   is not wound up, no resolution for its winding up has been passed and no
meeting of members or creditors has been convened for that purpose;     (2)   is
not the subject of a winding up application which has been made to a court, and
no event has occurred which would entitle any person to apply to a court to wind
up the Purchaser Guarantor;

© Norton Rose Australia

 

88



--------------------------------------------------------------------------------



 



  (3)   has not proposed or taken any steps to implement a scheme of arrangement
or other compromise or arrangement with any of its creditors;     (4)   is not
the recipient of a demand under section 459E of the Corporations Act or any
corresponding or analogous provision governing the Purchaser Guarantor in a
jurisdiction outside Australia;     (5)   is not in receivership and none of its
assets are in the possession of or under the control of a mortgagee or chargee;
    (6)   is not subject to administration under Part 5.3 of the Corporations
Act or any corresponding or analogous provision governing the Purchaser
Guarantor in a jurisdiction outside Australia; or     (7)   is not insolvent (as
defined in section 95A of the Corporations Act) or any corresponding or
analogous provision governing the Purchaser Guarantor in a jurisdiction outside
of Australia.

1.7   No property or assets of the Purchaser Guarantor have been seized in the
course of a dispute, or by way of distress, execution or similar process. No
distress, execution or other similar order or process has been levied on any of
the property or assets of the Purchaser Guarantor.

1.8   The Purchaser Guarantor has not received from ASIC or any corresponding or
analogous Governmental Agency in a jurisdiction outside Australia any notice
warning of possible cancellation of registration of the Purchaser Guarantor.

1.9   No legal proceedings, arbitration, mediation or other dispute resolution
process is taking place, pending or threatened, the outcome of which is likely
to have a material and adverse effect on the ability of the Purchaser Guarantor
to perform its obligations under this Agreement.

1.10   The Purchaser Guarantor is not entering into this Agreement as trustee of
any trust or settlement.

© Norton Rose Australia

 

89



--------------------------------------------------------------------------------



 



Schedule 5 — EBITDA
Clause 1.1(53)
Part A
EBITDA will specifically include the following items:

  (1)   revenue less cost of goods sold (COG) and operating expenses for
Rheochem Ltd;     (2)   revenue less COG and operating expenses for Rheochem
Pacific Ltd;     (3)   revenue less COG and operating expenses for Rheochem
India Pvt Ltd; and     (4)   revenue less COG and operating expenses for PT
Rheochem Indonesia.

Part B
EBITDA will specifically exclude the following items:

  (1)   share based amortisation;     (2)   the amount by which the insurance
premiums for the Group in respect of the period following Completion exceed the
insurance premiums for the Group in the year prior to Completion;     (3)   the
amount by which the insurance premiums for the Group in respect of the period
following Completion are less than the insurance premiums for the Group in the
year prior to Completion;     (4)   the amount by which accounting and/or legal
fees of the Group increase (as compared to accounting and/or legal fees incurred
in the year prior to Completion) due to it being part of a group of companies
domiciled in the USA;     (5)   the amount by which accounting and/or legal fees
of the Group decrease (as compared to accounting and/or legal fees incurred in
the year prior to Completion) due to it being part of a group of companies
domiciled in the USA;     (6)   additional accounting and legal fees the Group
may incur due to it being part of a group of companies domiciled in the USA;    
(7)   the cost of wages, superannuation, travel, accommodation and Tax the Group
may incur for or on behalf of an Associate of the Purchaser, in particular those
costs associated with any extra employees seconded by the Group, which exceed
$120,000 (being the charges payable to the Seller prior to Completion in respect
of Craig McGuckin);     (8)   any bonus or pay rise above the increase in the
Consumer Price Index, Australia for the corresponding period, provided to
employees of the Group, other than bonuses and pay rises contemplated in the
transaction documents;     (9)   any costs incurred by the Group outside the
normal course of business which are within the Purchaser’s or in the any member
of the Group’s control;

© Norton Rose Australia

 

90



--------------------------------------------------------------------------------



 



  (10)   any income or gain of the Group attributable to an event outside the
normal course of business;     (11)   any write down of stock which is in a
saleable condition, except where such stock is recorded in the books of the
Group at a value in excess of fair value;     (12)   any write down of property,
plant and equipment, except where such property, plant and equipment are
recorded in the books of the Group at a value in excess of fair value;     (13)
  any loss suffered as a result of an insurance policy of the Group which has
been put in place by the Purchaser providing less insurance coverage than under
the insurance policy for the Group prior to Completion;     (14)   any foreign
exchange gain or loss;     (15)   any expenses associated with upgrading any
plant and equipment at the Dampier Premises;     (16)   any Loss relating to
litigation arising as a result of events occurring after Completion;     (17)  
any gain relating to litigation arising as a result of events occurring after
Completion; and     (18)   all extraordinary items (as defined under
International Financial Reporting Standards (IFRS)).

Part C

1   The Purchaser shall procure that, by no later than: (i) 30 days after the
end of the First Accounts Period; and (ii) 90 days after the end of the Second
Accounts Period, the Purchaser shall prepare and supply to the Seller the
Accounts. The Accounts must be accompanied by a statement by an officer of the
Purchaser stating:

  (1)   that the Accounts have been prepared in accordance with the provisions
of this Agreement; and     (2)   the EBITDA for the Accounts Period and the
amount of the First Conditional Payment or Second Conditional Payment (as
applicable).

2   The Seller must provide the Purchaser and the Purchaser’s Accountants with
all necessary assistance and support to prepare the Accounts.   3   The Accounts
shall each be prepared:

  (1)   in the form set out in Part D of this Schedule 5; and     (2)   in
accordance with the accounting policies, principles and requirements set out in
Part E of this Schedule 5.

© Norton Rose Australia

 

91



--------------------------------------------------------------------------------



 



4  
The provisions of clauses 9.4 and 9.6 of the Agreement shall apply in respect of
the agreement or determination of the Accounts as if the words “Completion
Accounts” in those clauses were replaced with the word “Accounts” except that,
in respect of the First Accounts, a period of “30 Business Days” in clause 9.4
is replaced with “10 Business Days”.

Part D
Form of Accounts

                      Six             months     12 months       ended     ended
      A$000’s     A$000’s  
Continuing operations
               
Revenue on trading operations
               
 
           
Revenue
               
 
           
 
               
Cost of sales on trading operations
               
 
           
Cost of Sales
               
 
           
Gross profit
               
 
               
Administrative expenses
               
 
           
 
               
EBITDA
               
 
               
Depreciation and amortisation and items excluded from EBITDA
               
 
           
 
               
Operating (loss)
               
 
               
Finance income
               
Finance expense
               
 
           
(Loss)/profit before tax
               
 
               
Income tax credit/(expense)
               
 
               
 
           
(Loss)/profit for the period
               
 
           
 
               
Attributable to:
               
Equity holders of the parent
               
Non-controlling interests
               
 
           
 
               
 
           

© Norton Rose Australia

 

92



--------------------------------------------------------------------------------



 



Consolidated statement of financial position

                      Six             months     12 months       A$000’s    
A$000’s  
ASSETS
               
Current Assets
               
Cash and cash equivalents
               
Trade and other receivables
               
Inventories
               
Other financial assets
               
Non-interest bearing loans
               
Interest bearing loans
               
Current tax assets
               
Prepayments
               
 
               
 
           
Total Current Assets
               
 
           
 
               
Non-current Assets
               
Property, plant and equipment
               
Other financial assets
               
Deferred tax assets
               
Prepayments
               
Other intangible assets and goodwill
               
 
               
 
           
Total Non-current Assets
               
 
           
TOTAL ASSETS
               
 
           
LIABILITIES
               
Current Liabilities
               
Trade and other payables
               
Interest-bearing loans and borrowings
               
Other financial liabilities
               
Income tax payable
               
Employee benefits
               
Provisions
               
 
               
 
           
Total Current Liabilities
               
 
           
 
               
Non-current Liabilities
               
Interest-bearing loans and borrowings
               
Employee benefits
               
Provisions
               
Deferred tax liabilities
               
 
               
 
           
Total Non-current Liabilities
               
 
           
TOTAL LIABILITIES
               
 
           
NET ASSETS
               
 
           

© Norton Rose Australia

 

93



--------------------------------------------------------------------------------



 



Part E
Specific accounting policies to be adopted.

  1.  
Consolidated Income Statement and Consolidated Statement of Financial Position
to be prepared in accordance with IFRS in Australian dollars.
    2.  
EBITDA to be prepared in Australian dollars.
    3.  
Translation of foreign currencies in accordance with IFRS.
    4.  
Consistent application of Group accounting policies in accordance with the
principles applied in respect of the Completion Accounts.

© Norton Rose Australia

 

94



--------------------------------------------------------------------------------



 



Executed as a deed.

     
Executed by Rheochem Plc (ARBN 127 927 495) in accordance with section 127 of
the Corporations Act 2001 (Cth):
   
 
   
/s/ Haydn Gardner
  /s/ Craig McGuckin
 
   
Director
  Director
 
   
Haydn Gardner
  Craig McGuckin
 
   
Executed by Newpark Australia Pty Ltd (ACN 149 642 875) in accordance with
section 127 of the Corporations Act 2001 (Cth):
   
 
   
/s/ Mark Airola
  /s/ William Moss
 
   
Director
  Director
 
   
Mark Airola
  William Moss
 
   
Executed on behalf of Newpark Resources, Inc. (ID# 72-1123385) by the following
authorised executive officers:
   
 
   
/s/ Mark Airola
  /s/ William Moss
 
   
Corporate Secretary
  Vice President, Corporate Strategy and Development
 
   
Mark Airola
  William Moss

© Norton Rose Australia

 

95



--------------------------------------------------------------------------------



 



Annexure A— Disclosure Letter
Clause 1.1(49)
© Norton Rose Australia

 

i



--------------------------------------------------------------------------------



 



Annexure B— Data Room Index
Clause 1.1(46)
© Norton Rose Australia

 

ii



--------------------------------------------------------------------------------



 



Annexure C— Answers to Purchaser’s Questions
Clause 1.1(50)(b)
© Norton Rose Australia

 

iii



--------------------------------------------------------------------------------



 



Annexure D— Group Financial Statements
Clause 1.1(70)
© Norton Rose Australia

 

iv



--------------------------------------------------------------------------------



 



Annexure E— Agreed Tenders
Clause 1.1(6)
© Norton Rose Australia

 

v



--------------------------------------------------------------------------------



 



Annexure F— Pro-Forma Working Capital Register
Clause 1.1(101)
© Norton Rose Australia

 

vi